--------------------------------------------------------------------------------


 
MEZZANINE LOAN AGREEMENT
 
 
Floating Rate
 
 
Between
 
 
DRR SENIOR MEZZ, LLC,
 
 
as Borrower,
 
 
and
 
 
BARCLAYS CAPITAL REAL ESTATE INC.,
 
 
as Lender
 
 
Dated as of June 15, 2005
 



 


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

   
Page
 
ARTICLE 1
         
DEFINED TERMS AND CONSTRUCTION GUIDELINES
       
Section 1.01
Defined Terms
2
Section 1.02
General Construction
28
       
ARTICLE 2
         
MAXIMUM LOAN AMOUNT; PAYMNET TERMS; ADVANCES
       
Section 2.01
Commitment to Lend
28
Section 2.02
Calculation of Interest
29
Section 2.03
Payment of Principal and Interest
30
Section 2.04
Payments Generally
32
Section 2.05
Prepayment Rights
33
Section 2.06
Intentionally Omitted
35
Section 2.07
Interest Rate Cap/Hedge
35
       
ARTICLE 3
         
CASH MANGEMENT
       
Section 3.01
Marriott FF&E Reserve Account
37
Section 3.02
Deposits into Marriott FF&E Reserve Account
38
Section 3.03
Deposits into Cash Management Account
39
        Section 3.04
Other Deposits into the Cash Management Account
39
        Section 3.05
Other Deposits into Lockbox Account
39
Section 3.06
Transfers to Cash Management Account and Mezzanine Deposit
Account
 
40
 
ARTICLE 4
         
ESCROW AND RESERVE REQUIREMENTS
       
Section 4.01
Creation and Maintenance of Escrows and Reserves
40
Section 4.02
Tax Escrow
42
Section 4.03
Insurance Premium Escrow
43
Section 4.04
Ground Rents Escrow
44
Section 4.05
FF&E Reserve Account
45
Section 4.06
Advance Bookings Reserve Account
46
Section 4.07
Seasonal Reserve Account
47


--------------------------------------------------------------------------------





Section 4.08
Waiver of Certain Reserve Requirements
48
Section 4.09
Mezzanine Debt Service Reserve Account
48
Section 4.10
Cash Trap Reserve Account
49
     
 
ARTICLE 5
     
COMPLETION OF REPAIRS RELATED TO RESERVE ACCOUNTS;
CONDITIONS TO RELEASE OF FUNDS
 
Section 5.01
Conditions Precedent to Disbursements from Certain Reserve Accounts
49
Section 5.02
Wavier of Conditions to Disbursement
51
Section 5.03
Intentionally Omitted
51
Section 5.04
Performance of Reserve Items
51
     
ARTICLE 6
     
LOAN SECURITY AND RELATED OBLIGATIONS
     
Section 6.01
Pledge Agreement
52
Section 6.02
Subordination of Property Management Contracts
52
Section 6.03
Assignment of Rate Cap Agreement
52
Section 6.04
Intentionally Deleted
52
Section 6.05
Pledge as Property; Grant of Security Interest
52
Section 6.06
Environmental Indemnity Agreement
53
Section 6.07
Guaranty
53
     
ARTICLE 7
     
SINGLE PURPOSE ENTITY REQUIREMENTS
     
Section 7.01
Commitment to be a Single Purpose Entity
53
Section 7.02
Definition of Single Purpose Entity
54
     
ARTICLE 8
     
REPRESENTATIONS AND WARRANTIES
     
Section 8.01
Organization; Legal Status
60
Section 8.02
Power; Authorization; Enforceable Obligations
60
Section 8.03
No Legal Conflicts
60
Section 8.04
No Litigation
60
Section 8.05
Business Purpose of Loan
61
Section 8.06
Warranty of Title
61


--------------------------------------------------------------------------------





Section 8.07
Mortgage Loan Representations
61
Section 8.08
No Condemnation
61
Section 8.09
No Contractual Obligations
61
Section 8.10
Subsidiaries
61
Section 8.11
Intentionally Deleted
61
Section 8.12
Intentionally Deleted
61
Section 8.13
Intentionally Deleted
61
Section 8.14
Intentionally Deleted
62
Section 8.15
Intentionally Deleted
62
Section 8.16
Intentionally Deleted
62
Section 8.17
Intentionally Deleted
62
Section 8.18
Intentionally Deleted
62
Section 8.19
Leases
62
Section 8.20
Management Agreement
62
Section 8.21
Financial Condition
63
Section 8.22
Taxes
63
Section 8.23
No Foreign Person
63
Section 8.24
Federal Regulations
63
Section 8.25
Investment Company Act; Other Regulations
63
Section 8.26
ERISA
63
Section 8.27
Intentionally Deleted
63
Section 8.28
Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws
 
63
 
Section 8.29
Brokers and Financial Advisors
63
Section 8.30
Complete Disclosure; No Material Change in Facts or Circumstances
64
Section 8.31
Intentionally Deleted
64
Section 8.32
Survival
64
     
ARTICLE 9
       
BORROWER COVENANTS
       
Section 9.01
Payment of Debt and Performance of Obligations
64
Section 9.02
Payment of Taxes and Other Lienable Charges
64
Section 9.03
Insurance
65
Section 9.04
Obligations upon Condemnation or Casualty
65
Section 9.05
Intentionally Deleted
66
Section 9.06
Lease and Receipts
66
Section 9.07
Use of Property
67
Section 9.08
Maintenance of Property; Required Repairs
67
Section 9.09
Waste
68
Section 9.10
Compliance with Laws
68
Section 9.11
Financial Reports, Books and Records
69


--------------------------------------------------------------------------------





Section 9.12
Performance of the Material Operating Agreements
71
Section 9.13
Existence; Change of Name; Location as a Registered Organization
72
Section 9.14
Property Management
72
Section 9.15
ERISA
73
Section 9.16
Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws
73
Section 9.17
Requirements of Law; Permits, Licenses, Approvals
74
Section 9.18
Name
74
Section 9.19
Liquidity Facility
74
Section 9.20
Permitted Encumbrance Documents
75
Section 9.21
Notices
75
Section 9.22
Special Distributions
75
Section 9.23
Curing
75
Section 9.24
Mortgage Borrower Covenants
76
Section 9.25
Limitation on Securities Issuances
76
Section 9.26
Limitation on Distributions
76
Section 9.27
Other Limitations
76
     
ARTICLE 10
     
NO TRANSFERS OR ENCUMBRANCES; DUE ON SALE
     
Section 10.01
Prohibition Against Transfers
77
Section 10.02
Lender Approval
77
Section 10.03
Refinancing
78
Section 10.04
Anti-Terrorism Compliance
79
     
ARTICLE 11
     
EVENTS OF DEFAULT; REMEDIES
     
Section 11.01
Events of Default
80
Section 11.02
Remedies
82
Section 11.03
Cumulative Remedies; No waiver; Other Security
84
Section 11.04
Enforcement Costs
84
Section 11.05
Power of Attorney
85
     
ARTICLE 12
     
NONRECOURSE-LIMITATIONS ON PERSONAL LIABILITY
     
Section 12.01
Nonrecourse Obligation
85
Section 12.02
Personal Liability for Certain Losses
85


--------------------------------------------------------------------------------





Section 12.03
Full Personal Liability
86
Section 12.04
No Impairment
86
Section 12.05
No Waiver of Certain Rights
87
     
ARTICLE 13
     
INDEMNIFICATION
     
Section 13.01
Indemnification Against Claims
87
Section 13.02
Duty to Defend
87
     
ARTICLE 14
     
SUBROGATION; NO USURY VIOLATIONS
     
Section 14.01
Subrogation
88
Section 14.02
No Usury
88
ARTICLE 15
     
SALE OR SECURITIZATION OF LOAN
     
Section 15.01
Splitting the Note
88
Section 15.02
Reallocation of Loan Amounts and Modification of Interest Rates
89
Section 15.03
Lender’s Rights to Sell or Securitize
89
Section 15.04
Dissemination of Information
89
Section 15.05
Securitization Indemnification
90
     
ARTICLE 16
     
BORROWER’S FURTHER ACTS AND ASSURANCES;
PAYMENT OF SECURITY; RECORDING CHARGES
     
Section 16.01
Further Acts
91
Section 16.02
Replacement Documents
91
Section 16.03
Borrower Estoppel Certificates
91
Section 16.04
Recording Costs
92
Section 16.05
Intentionally Deleted
92
Section 16.06
Certain Additional Rights of Lender (VCOC)
92
     
ARTICLE 17
     
LENDER CONSENT
     
Section 17.01
No Joint Venture; No Third Party Beneficiaries
93
Section 17.02
Lender Approval
93
Section 17.03
Performance at Borrower’s Expense
93





--------------------------------------------------------------------------------





ARTICLE 18
     
MISCELLANEOUS PROVISONS
     
Section 18.01
Notices
94
Section 18.02
Entire Agreement; Modifications; Time of Essence
95
Section 18.03
Binding Effect; Joint and Several Obligations
95
Section 18.04
Duplicate Originals; Counterparts
96
Section 18.05
Unenforceable Provisions
96
Section 18.06
Governing Law
96
Section 18.07
Consent to Jurisdiction
97
Section 18.08
WAIVER OF TRAIL BY JURY
97
Section 18.09
Reinstatement
98
Section 18.10
Acknowledgment
98
Section 18.11
Certain Additional Rights of Lender
98
     
Exhibit A
Compliance Certificate Form
 
Exhibit B
Prepayment Percentages
 
Exhibit C
Organizational Chart
 
Exhibit D
Rent Roll
 
Exhibit E
Certificate of Executive Officer of Borrower
 
Exhibit F
Exceptions to Representations and Warranties
 
Exhibit G
Liquidity Facility Documents
       









 



 


--------------------------------------------------------------------------------




 
MEZZANINE LOAN AGREEMENT
 
Floating Rate
 
THIS MEZZANINE LOAN AGREEMENT (this “Agreement”) is made as of this 15th day of
June, 2005 by and between DRR SENIOR MEZZ LLC, a Delaware limited liability
company (“Borrower”), as borrower and BARCLAYS CAPITAL REAL ESTATE INC., a
Delaware corporation (together with its successors and assigns, “Lender”), as
lender.
 
Background
 
WHEREAS, BARCLAYS CAPITAL REAL ESTATE INC., as mortgage lender (“Mortgage
Lender”), has made a loan in the original principal amount of $270,000,000 (the
“Mortgage Loan”) to DESERT RIDGE RESORT, LLC, a Delaware limited liability
company (“Mortgage Borrower”) pursuant to a Loan Agreement dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time, the
“Mortgage Loan Agreement”), which Mortgage Loan is evidenced by a Promissory
Note of even date therewith (as amended, supplemented or otherwise modified from
time to time, the “Mortgage Note”) made by Mortgage Borrower to Mortgage Lender
and secured by, among other things, a certain Fee and Leasehold Deed of Trust,
Security Agreement and Fixture Filing of even date therewith (as amended,
supplemented or otherwise modified from time to time, the “Mortgage”) by
Mortgage Borrower to First American Title Insurance Company for the benefit of
Mortgage Lender pursuant to which Mortgage Borrower has granted the Mortgage
Lender a first priority deed of trust on, among other things, the real property
and other collateral as more fully described in the Mortgage (collectively, the
“Property”);
 
WHEREAS, Borrower is the legal and beneficial owner of all of the membership
interests in Mortgage Borrower, consisting of a 100% limited liability company
interest therein (the “Pledged Company Interests”);
 
WHEREAS, Borrower has requested Lender to make a Loan to it in the aggregate
principal amount of $31,500,000; and
 
WHEREAS, as a condition precedent to the obligation of Lender to make the Loan
to Borrower, Borrower has entered into that certain Pledge and Security
Agreement, dated as of the date hereof, in favor of Lender (as amended,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
pursuant to which Borrower has granted to Lender a first priority security
interest in the Collateral (as defined in the Pledge Agreement) as collateral
security for the Debt (as defined below).
 
Agreement
 
NOW, THEREFORE, in consideration of such loan and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, Borrower and Lender agree as follows:
 



--------------------------------------------------------------------------------


 
ARTICLE 1  
 


 
DEFINED TERMS AND CONSTRUCTION GUIDELINES
 
Section 1.01  Defined Terms.  The following terms have the meanings set forth
below:
 
  “Acceptable Management Period” means any period during which Acceptable
Manager is managing the Property pursuant to the Property Management Contracts.
 
  “Acceptable Manager” shall mean (i) any manager listed on Exhibit G to the
Mortgage Loan Agreement, provided each such property manager continues to be (A)
Controlled by substantially the same Persons Controlling such property manager
as of the Closing Date (or if such Property Manager is a publicly traded
company, such Property Manager continues to be publicly traded on an established
securities market) and (B) and such Property Manager is managing hotels of
quality and at least 90% of the number of hotels and rooms equal to or exceeding
the hotels and rooms such Property Manager managed as of the Closing Date and
(ii) any Affiliate Controlled by any of the foregoing Persons.
 
  “Accounting Period” means (a) if a Marriott Management Period no longer
exists, each calendar month, and (b) if a Marriott Management Period exists,
each of the four (4)-week accounting periods having the same beginning and
ending dates as Property Manager’s four (4)-week accounting periods, except that
an Accounting Period may occasionally contain five (5) weeks when necessary to
conform the Property Manager’s accounting system to the calendar; there are
thirteen Accounting Periods in a Fiscal Year of Property Manager.
 
  “Act” means the Delaware Limited Liability Company Act, Section 18-101 et.
seq. of the Delaware Code, as amended from time to time.
 
  “Additional Mezzanine Financing” shall have the meaning set forth in Section
9.19(b).
 
  “Adjustment Rights” means, collectively, Lender’s rights under this Agreement
to (a) change the Payment Due Date to a different calendar day pursuant to
Section 2.03(b), (b) change the Interest Rate Adjustment Date to a different day
pursuant to the definition of “Interest Rate Adjustment Date” and (c) change the
Interest Period to reflect any change made to the Payment Due Date pursuant to
Section 2.03(b).
 
  “Advance Bookings” means all commitments, reservations and agreements
regarding future use of guest rooms, banquet rooms, conference rooms and other
facilities constituting part of the Property.
 
  “Advance Bookings Deposits” means all deposits, advance payments and similar
items for Advance Bookings.
 
  “Advance Bookings Reserve Account” means a sub-account of the Cash Management
Account held by Lender, or Lender’s designee, in which the Advance Bookings
Reserve Funds will be held, which shall not constitute a trust fund, all as more
specifically set forth in Section 4.06 and subject to Section 4.08.
 

--------------------------------------------------------------------------------


  “Advance Bookings Reserve Funds” has the meaning set forth in Section 4.06(a)
hereof, subject to adjustment as set forth in Sections 4.06(b) and (c) hereof.
 
  “Advance Bookings Reserve Statement” means the quarterly statement delivered
pursuant to Section 9.11(a)(ii)(D) hereof and setting forth all the then
unearned or otherwise refundable Advance Bookings Deposits made with respect to
the Property.
 
  “Affiliate” of any Person means (a) any other Person which (i) directly or
indirectly, owns more than forty-nine percent (49%) of the beneficial or equity
interests in such Person or (ii) directly or indirectly, is in Control of, is
Controlled by or is under common Control with, such Person; (b) any other Person
who is a director or officer of (i) such Person, (ii) any subsidiary of such
Person, or (iii) any Person described in clause (a) above; or (c) any
corporation, limited liability company or partnership which has as a director
any Person described in clause (b) above; provided that notwithstanding the
foregoing, the Marriott Entities and the CNL Entities are not Affiliates of each
other under the Loan Documents by reason of clauses (b) and (c) above.
 
  “Aggregate Debt Service” means, with respect to any particular period of time,
the aggregate debt service of the Mortgage Loan and the Loan calculated using
the Loan Constant.
 
  “Annual Period” means any period of four (4) consecutive Fiscal Quarters.
 
  “Anti-Terrorism Laws” shall mean, collectively, (a) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107 56) (The USA PATRIOT Act),
(b) Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, (c) the
International Emergency Economic Power Act, 50 U.S.C. §1701 et seq. and (d) all
other Legal Requirements relating to money laundering or terrorism.
 
  “Applicable Interest Rate” has the meaning set forth in Section 2.02(b)
hereof. It is the interest rate from time to time accruing on the Loan.
 
  “Approved Budget” has the meaning set forth in Section 9.11(a)(v) hereof.
 
  “Assignment of Interest Rate Cap” means the Collateral Assignment of Interest
Rate Protection Agreement dated as of the Closing Date executed by Borrower in
favor of Lender, assigning to Lender all of Borrower’s rights, title and
interest in and to the Rate Cap Agreement.
 
  “Bankruptcy Code” means the Bankruptcy Reform Act of 1978 codified as 11
U.S.C. §101 et seq., and the regulations issued thereunder, both as previously
and hereafter modified from time to time.
 

--------------------------------------------------------------------------------


  “Borrower” has the meaning in the introductory paragraph of this Agreement.
 
  “Borrower Agreement” means that certain Limited Liability Company Agreement of
Borrower, dated as of June 15, 2005.
 
  “Business Day” or “business day” means any day other than a Saturday, a
Sunday, or days when Federal Banks located in the State of New York are closed
for a legal holiday or by government directive. When used with respect to the
Interest Rate Adjustment Date, “Business Day” shall mean a day on which banks
are open for dealing in foreign currency and exchange in London and New York
City.
 
  “Case Goods” shall mean furniture and furnishings used in the Property,
including, without limitation: chairs, beds, chests, headboards, desks, lamps,
tables, television sets, mirrors, pictures, wall decorations and similar items.
 
  “Cash Flow Available for Debt Service” means, for a specified period: (i) if
such period ends during a Marriott Management Period, the aggregate Operating
Profit (as defined in each of the Property Management Contracts) for such
period; and (ii) if such period does not end during a Marriott Management Period
(a) Operating Income, minus (b) Operating Expenses, as determined in accordance
with the Uniform System of Accounts, and minus (c) without duplication, amounts
required to be deposited into the FF&E Reserve Account in accordance with this
Agreement.
 
  “Cash Management Account” shall have the meaning set forth in the Cash
Management Agreement.
 
  “Cash Management Agreement” means the Cash Management Agreement dated as of
the Closing Date between Mortgage Borrower, Property Manager and Mortgage
Lender.
 
  “Cash Trap Period” shall have the meaning set forth in the Mortgage Loan
Agreement.
 
  “Cash Trap Reserve Account” shall have the meaning set forth in the Mortgage
Loan Agreement.
 
  “Cash Trap Reserve Deposits” shall have the meaning set forth in Section 4.10.
 
  “Cash Trap Termination Event” shall have the meaning set forth in the Mortgage
Loan Agreement.
 
  “Cash Trap Trigger Amount” shall have the meaning set forth in the Mortgage
Loan Agreement.
 
  “Casualty” means the occurrence of damage or destruction to the Property, or
any part thereof, by fire, flood, vandalism, windstorm, hurricane, earthquake,
acts of terrorism or any other casualty.
 
  “Closing Date” means June 15, 2005.
 

--------------------------------------------------------------------------------


  “CNL” means CNL Hotels & Resorts, Inc., a Maryland corporation.
 
  “CNL Entity” means any Person that is both (i) at least fifty-one percent
(51%) owned, directly or indirectly by CNL and (ii) Controlled by, Controlling
or under common Control with CNL.
 
  “CNL Guarantor” means CNL Hospitality Partners, LP, a Delaware limited
partnership.
 
  “Collateral” has the meaning set forth in the Pledge Agreement.
 
  “Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit A hereto, signed by a Responsible Officer of Borrower.
 
  “Condemnation” means the taking by any Governmental Authority of the Property
or any part thereof through eminent domain or otherwise (including, without
limitation, any transfer made in lieu of or in anticipation of the exercise of
such taking).
 
  “Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound, or
any provision of the foregoing.
 
  “Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person whether
through ownership of voting securities, beneficial interests, by contract or
otherwise. The definition is to be construed to apply equally to variations of
the word “Control” including “Controlled,”“Controlling” or “Controlled by.”
 
  “Covered Disclosure Information” has the meaning set forth in Section 15.05
hereof.
 
  “Debt” means the aggregate of all principal and interest payments that accrue
or are due and payable in accordance with this Agreement, together with any
other amounts due under the Loan Documents. The terms “Debt” and “Loan” have the
same meaning whenever used in the Loan Documents.
 
  “Debt Service Coverage Constant Ratio” means, as to a specific period, the
ratio of (a) the Cash Flow Available for Debt Service, to (b) the Aggregate Debt
Service.
 
  “Default Rate” has the meaning set forth in Section 2.04(e) of this Agreement.
 
  “Disbursement Request” means a written request from Borrower delivered to
Lender, in a form reasonably acceptable to Lender, signed by a Responsible
Officer of Borrower and requesting Lender to disburse funds from a Reserve
Account. Each Disbursement Request shall describe in reasonable detail the use
of the funds requested by the Disbursement Request and shall have attached to
it, as applicable: (a) copies of invoices for all items or materials purchased
or services performed which are to be funded by the Disbursement Request, to the
extent available, and (b) copies of all permits, licenses and approvals, if any,
by any Governmental Authority confirming completion of the Reserve Items. If a
copy of an invoice is not available, Borrower shall be required to evidence, to
Lender’s reasonable satisfaction, the amounts expended for which reimbursement
is requested.
 

--------------------------------------------------------------------------------


  “Disclosure Documents” has the meaning set forth in Section 15.04 of this
Agreement.
 
  “DRRP” means Desert Ridge Resort Partners, LLC, a Delaware limited liability
company.
 
“Eligibility Requirements” shall mean, with respect to any Person, that such
Person (i) has total assets (in a name or under management) in excess of
$600,000,000 and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus or shareholder’s equity of $250,000,000 and
(ii) is regularly engaged in the business of making or owning commercial real
estate loans or mezzanine loans or operating commercial mortgage properties.
 
  “Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with the corporate trust
department of a federal or state-chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a state-chartered
depository institution or trust company is subject to regulations substantially
similar to 12 C.F.R. §9.10(b), having in either case a combined capital and
surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authority. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.
 
  “Eligible Institution” means (a) KeyBank, N.A., or (b) a federal or
state-chartered depository institution or trust company insured by the Federal
Deposit Insurance Corporation the short term unsecured debt obligations or
commercial paper of which are rated at least A-1 by S&P, P-1 by Moody’s
Investors Service, Inc. and F-1+ by Fitch, Inc. in the case of accounts in which
funds are held for thirty (30) days or less or, in the case of accounts in which
funds are held for more than thirty (30) days, the long term unsecured debt
obligations of which are rated at least “AA” from Fitch, Inc. and S&P and “Aa2”
from Moody’s Investors Service, Inc.
 
  “Environmental Indemnity” means the Environmental Indemnity Agreement dated as
of the Closing Date from Borrower and Guarantor to Lender.
 
  “Equity Interests” means (a) partnership interests (whether general or
limited) in an entity which is a partnership; (b) membership interests in an
entity which is a limited liability company; or (c) the shares or stock
interests in an entity which is a corporation.
 
  “ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations issued thereunder, all as amended or restated from time to time.
 
  “Event of Default” means any of the events specified in Section 11.01 hereof.
 

--------------------------------------------------------------------------------


  “Extension Fee” means, as applicable, an amount equal to one quarter of one
percent (0.25%) of the outstanding principal amount of the Loan as of the date
on which each Extension Term commences.
 
  “Extension Term” has the meaning set forth in Section 2.03(d) hereof.
 
  “FF&E” shall mean furniture, furnishings, fixtures, Soft Goods, Case Goods,
signage, audio-visual equipment, kitchen appliances, vehicles, carpeting and
equipment, including front desk and back-of-the house computer equipment, and
all other items of personal property (other than goods held for consumption) in
which Mortgage Borrower, Borrower or Lessee has any right, title or interest and
customarily used in connection with the operation of the Property and shall
include, at any time that the Property Management Contracts are in full force
and effect, “FF&E” as defined therein, but shall not include Fixed Asset
Supplies or Software.
 
  “FF&E Expenditures” shall mean costs incurred in connection with (i) the
repair and replacement of FF&E and (ii) at any time that the current Property
Management Contracts are in full force and effect, “Routine Capital
Expenditures” as defined therein or other expenditures to be made from the
Marriott FF&E Reserve Account.
 
  “FF&E Funds” has the meaning set forth in Section 4.05(b) hereof.
 
  “FF&E Reserve Account” means, at such time as a Marriott Management Period no
longer exists, a sub-account of the Cash Management Account held by Lender, or
Lender’s designee, in which the FF&E Funds will be held, which shall not
constitute a trust fund, all as more specifically set forth in Section 4.05 and
subject to Section 4.08. The FF&E Reserve Account does not include the Marriott
FF&E Reserve Account.
 
  “FF&E Work” shall mean repairs and replacements of FF&E performed in
accordance with the Approved Budget, the Property Management Contracts and, at
any time that a Marriott Management Period does not exist, this Agreement.
 
  “First Extended Maturity Date” has the meaning set forth in Section 2.03(d)
hereof.
 
  “First Extension Term” has the meaning set forth in Section 2.03(d) hereof.
 
  “Fiscal Quarter” means (a) if determined on a date during a Marriott
Management Period, each of the following four periods: (i) the period of the
first three Accounting Periods in a Fiscal Year of Property Manager; (ii) the
period of the fourth, fifth and sixth Accounting Periods in a Property Manager’s
Fiscal Year of Property Manager; (iii) the period of the seventh, eighth and
ninth Accounting Periods in a Fiscal Year of Property Manager; and (iv) the
period of the last four Accounting Periods in a Fiscal Year of Property Manager,
and (b) if determined on any other date, each calendar quarter ending on the
last day of March, June, September or December of each calendar year.
 
  “Fiscal Year of Property Manager” shall mean the Property Manager’s fiscal
year which, as of the Closing Date, ends at midnight on the Friday closest to
December 31 in each calendar year; the new Fiscal Year of Property Manager
begins on the Saturday immediately following said Friday.
 

--------------------------------------------------------------------------------


  “Fitch” means Fitch, Inc., and any successor thereto.
 
  “Fixed Asset Supplies” shall mean items included within “Property and
Equipment” under the Uniform System of Accounts including, but not limited to,
linen, china, glassware, tableware, uniforms, and similar items, whether used in
connection with public space or Guest Rooms.
 
  “GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
 
“Ground Lease” shall have the meaning ascribed thereto in the Mortgage Loan
Agreement.
 
“Ground Lessor” shall mean the ground lessor or landlord under the Ground Lease.
 
“Ground Rents Escrow” means an account held by Lender, or Lender’s designee, in
which Borrower’s initial deposit for Ground Rents is made and the Monthly Ground
Rent Deposits will be held, which shall not constitute a trust fund.
 
  “Ground Rents” means all rents and other charges due under the Ground Lease.
 
  “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any Person exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government.
 
  “Guarantor”means collectively, the CNL Guarantor and the Marriott Guarantor,
each of which is executing the Guaranty as guarantor and the Environmental
Indemnity, as indemnitor.
 
  “Guaranty” means the Guaranty of Exceptions to Nonrecourse Liability dated as
of the Closing Date from Guarantor to Lender.
 
  “Improvements” has the meaning set forth in the Security Instrument.
 
  “Indemnified Claim” means the basis for the Indemnified Party’s claim for
indemnification under Article 13 hereof.
 
  “Indemnified Parties” means Lender, together with its successors and assigns,
any servicer of the Loan, any investor, or holder of a full or partial interest
in the Loan, any receiver or other fiduciary appointed in a foreclosure or other
proceeding under any Requirements of Law regarding creditors’ rights, any
officers, directors, shareholders, partners, members, employees, agents,
servants, representatives, contractors, subcontractors, Affiliates of any and
all of the foregoing, in all cases whether during the term of the Loan or as
part of, or following, a foreclosure of the Pledge Agreement.
 

--------------------------------------------------------------------------------


  “Independent Director” or “Independent Manager” means an individual who shall
not have been at the time of such individual’s initial appointment, and may not
have been at any time during the preceding five years, and shall not be at any
time while serving as an Independent Director of Borrower, either (a) a
shareholder of, or an officer, director (except in his or her capacity as an
Independent Director of Borrower), trustee, attorney, counsel, partner or
employee of, Borrower or any of its shareholders, partners, members,
subsidiaries or Affiliates, (b) a creditor of, customer of, or supplier to,
Borrower or any of its shareholders, partners, members, subsidiaries or
Affiliates, (c) a person or other entity Controlling or under common Control
with any such shareholder, officer, director, partner, member, employee,
supplier, customer, or other person in (a) or (b) above, or (d) a member of the
immediate family of any such shareholder, officer, director, partner, member,
employee, supplier, customer, or other person in (a) or (b) above. A natural
person who satisfies the foregoing definition other than subparagraph (b) shall
not be disqualified from serving as an Independent Director of Borrower, if such
individual is an Independent Director provided by a nationally-recognized
company (it being agreed that Global Securitization Services, LLC is approved)
that provides professional independent directors (a “Professional Independent
Director”) and other corporate services in the ordinary course of its business.
A natural person who otherwise satisfies the foregoing definition other than
subparagraph (a) by reason of being the independent director of a “special
purpose entity” affiliated with Borrower, shall not be disqualified from serving
as an Independent Director of Borrower if such individual is either (i) a
Professional Independent Director or (ii) the fees that such individual earns
from serving as independent director of Affiliates of Borrower in any given year
constitute in the aggregate less than five percent (5%) of such individual’s
annual income for that year. Notwithstanding the immediately preceding sentence,
an Independent Director may not simultaneously serve as Independent Director of
Borrower and independent director of a special purpose entity that owns a direct
or indirect equity interest in Borrower, or a direct or indirect interest in any
co-borrower with Borrower. Without limiting the foregoing, an Independent
Director of Borrower shall not serve as an independent director or officer (or
similar capacity) of CNL Phoenix GP Corp., CNL DRR Investor LP, Desert Ridge
Resort Partners, LLC, DRR Junior Mezz, LLC, Desert Ridge Resort, LLC or DRR
Tenant Corporation. For purposes of this definition, a “special purpose entity”
is an entity, whose organizational documents contain restrictions on its
activities and impose requirements intended to preserve such entity’s
separateness that are substantially similar to the restrictions set forth in
Article 7 hereof.
 
  “Initial Interest Period” means (i) if the Closing Date occurs on or before
the eighth (8th) calendar day of a calendar month, the period commencing on the
Closing Date and ending on (and including) the eighth (8th) day of the calendar
month in which the Closing Date occurs and (ii) if the Closing Date occurs on or
after the ninth (9th) day of a calendar month, the period commencing on the
Closing Date and ending on (and including) the eighth (8th) day of the following
calendar month.
 
“Institutional Lender” shall mean any Person reasonably acceptable to Lender in
all respects that is either (a) a real estate investment trust, bank, saving and
loan association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, government entity or plan, provided that any such Person referred to in
this clause (a) satisfies the Eligibility Requirements; (b) an investment
company, money management firm or “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act of 1933, as amended, or an
institutional “accredited investor” within the meaning of Regulation D under the
Securities Act of 1933, as amended, provided that any such Person referred to in
this clause (b) satisfies the Eligibility Requirements; (c) an institution
substantially similar to any of the foregoing entities described in clauses (a)
or (b) that satisfies the Eligibility Requirements; or (d) any entity controlled
by any of the entities described in clauses (a) or (c) above.
 

--------------------------------------------------------------------------------


  “Insurance Premiums” means the premiums for the insurance provided pursuant to
Section 9.03 hereof.
 
  “Insurance Premium Escrow Account” means a sub-account of the Cash Management
Account held by Lender, or Lender’s designee, in which the Monthly Insurance
Deposits will be held, all as more specifically set forth in Section 4.03 and
subject to Section 4.08.
 
  “Interest Period” means (a) for the first period hereunder, the Initial
Interest Period and (b) for each Interest Period thereafter commencing July 9,
2005, the period commencing on the ninth (9th) calendar day of each calendar
month and ending on (and including) the eighth (8th) calendar day of the
following calendar month. Each Interest Period as set forth in clause (b) above
shall be a full month and shall not be shortened by reason of any payment of the
Loan prior to the expiration of such Interest Period.
 
  “Interest Rate Adjustment Date” means, with respect to each Interest Period,
the date that is two (2) LIBOR Business Days prior to the fifteenth (15th)
calendar day of the calendar month in which such Interest Period commences;
provided, however, that Lender shall have the right, one time only, to change
the Interest Rate Adjustment Date to any other day upon at least ten (10) days’
notice to Borrower (in which event such change shall then be deemed effective)
and, if requested by Lender, Borrower shall promptly execute an amendment to
this Agreement to evidence such change.
 
  “Interest Rate Index” means the weekly average yield on United States Treasury
Securities adjusted to a constant maturity of one year, as made available by the
Federal Reserve Board forty-five (45) days prior to each Interest Rate
Adjustment Date.
 
  “Issuer Group” has the meaning set forth in Section 15.05 hereof.
 
  “Issuer Person” has the meaning set forth in Section 15.05 hereof.
 
  “Land” has the meaning set forth in the Security Instrument.
 
  “Lease” has the meaning set forth in the Security Instrument but excluding
temporary occupancy agreements for a term of thirty (30) days or less.
 
“Leasehold Estate” shall have the meaning set forth in the Security Agreement.
 
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower or the
Property or any part thereof or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force,
including, without limitation, the Americans with Disabilities Act of 1990, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (i) require repairs, modifications or alterations in or to the
Property or any part thereof, or (ii) in any way limit the use and enjoyment
thereof.
 

--------------------------------------------------------------------------------


  “Lender” has the meaning in the introductory paragraph hereof.
 
  “Lessee” means DRR Tenant Corporation, a Delaware corporation.
 
  “LIBOR Business Day” shall mean a day upon which United States dollar deposits
may be dealt in on the London and the New York City interbank markets and
commercial banks and foreign exchange markets are open in London and New York
City.
 
  “LIBOR Rate” means, with respect to each Interest Period, the average of
London Interbank Offered Rates (in U.S. dollar deposits) for a term of one month
determined solely by Lender, rounded upwards to the nearest one hundredth of one
percent (.01%), as of each Interest Rate Adjustment Date. On each Interest Rate
Adjustment Date, Lender will obtain the close-of-business LIBOR Rate from “Page
3750” on the Telerate Service. If Telerate Service ceases publication or ceases
to publish the LIBOR Rate, Lender shall select a comparable publication to
determine the LIBOR Rate and provide notice thereof to Borrower. The LIBOR Rate
may or may not be the lowest rate based upon the market for U.S. dollar deposits
in the London Interbank Eurodollar Market at which Lender prices loans on the
date on which the LIBOR Rate is determined by Lender as set forth above.
 
  “LIBOR Rate Loan” means the Loan at any time in which the Applicable Interest
Rate is calculated at the LIBOR Rate plus the Margin in accordance with
Section 2.02(b).
 
  “LIBOR Strike Rate” means (a) 4.50% until the Maturity Date; (b) for each
Extension Term, a rate per annum that when added to the Margin it achieves a
Debt Service Coverage Constant Ratio of at least 1.33:1.0 (calculated as of the
commencement date of each Extension Term based on the most current financial
information provided by Borrower pursuant to Section 9.11).
 
  “Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance,
lien (statutory or otherwise), security interest or other security agreement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement, the filing of any financing statement
under the UCC or comparable law of any jurisdiction in respect of any of the
foregoing and a mechanics’ or materialman’s lien).
 
  “Liquidation Event” has the meaning set forth in Section 2.05(d) hereof.
 
  “Liquidity Facility” means the obligations, liabilities and indebtedness set
forth in that certain Loan Agreement dated as of the date hereof, between DRRP,
as borrower and Marriott, as evidenced and secured by the loan documents listed
on Exhibit G attached hereto and made a part hereof as the same may be amended,
supplemented or modified from time to time.
 

--------------------------------------------------------------------------------


  “Liquidity Facility Lender” means the lender of the Liquidity Facility.
 
  “Loan” means the aggregate of all principal and interest payments that accrue
or are due and payable in accordance with this Agreement, together with any
other amounts due under the Loan Documents. The terms “Loan” and “Debt” have the
same meaning whenever used in the Loan Documents.
 
  “Loan Agreement” means this Agreement.
 
  “Loan Constant” shall have the meaning set forth in the Mortgage Loan
Agreement.
 
  “Loan Documents” means, collectively, this Agreement, the Note, the Pledge
Agreement, the Marriott SNDA, the Environmental Indemnity, the Guaranty, the
Mezzanine Cash Management Agreement, the Assignment of Interest Rate Cap, the
Rate Cap Provider Consent and any and all other documents and agreements
executed by or on behalf of Borrower, Lessee or Guarantor in connection with the
Loan, as each such agreement may be modified, supplemented, consolidated,
extended or reinstated from time to time.
 
  “Lockbox Account” shall have the meaning set forth in the Mortgage Loan
Agreement.
 
  “Lockbox Agreement” shall have the meaning set forth in the Mortgage Loan
Agreement.
 
  “Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities and liabilities under federal and state
securities laws), actions, proceedings, obligations, debts, damages, losses,
costs, expenses, fines, penalties, charges, fees, judgments, awards, and amounts
paid in settlement of whatever kind or nature (including without limitation
reasonable legal fees and other costs of defense).
 
  “Margin” has the meaning set forth in Section 2.02(b) hereof.
 
  “Marriott” means Marriott International, Inc., a Delaware corporation.
 
  “Marriott Entity” means Marriott and any Person that is both (i) at least
fifty-one percent (51%) owned, directly or indirectly, by Marriott, and
(ii) Controlled by, Controlling or under Common Control with Marriott.
 
  “Marriott FF&E Account Bank” means Bank of America, N.A., or any replacement
Marriott FF&E account bank reasonably approved by Lender in advance in writing.
 
  “Marriott FF&E Account Control Agreement” means that certain Account Control
Agreement executed by Borrower, Lender, Property Manager and Marriott FF&E
Account Bank, or any replacement FF&E reserve account control agreement
reasonably approved by Lender in advance in writing.
 

--------------------------------------------------------------------------------


  “Marriott FF&E Reserve Account” means the Deposit Accounts (as defined in the
Marriott FF&E Account Control Agreement) maintained with Marriott FF&E Account
Bank, or any replacement FF&E reserve accounts reasonably approved by Lender in
advance in writing.
 
  “Marriott Guarantor” means Marriott Hotel Services, Inc., a Delaware
corporation or a substitute guarantor as expressly permitted pursuant to the
terms of the Guaranty and the Environmental Indemnity.
 
  “Marriott Management Period” means any period during which (a) Marriott is
managing the Property pursuant to the Property Management Contracts and (b) none
of the Property Management Contracts have been terminated pursuant to the terms
thereof.
 
  “Marriott SNDA” means that certain Subordination, Non-Disturbance and
Attornment Agreement (Mezzanine Loan), dated the date hereof by and among
Lender, Property Manager, Lessee and Borrower, relating to the Property
Management Contracts.
 
  “Material Adverse Effect” means, with respect to Borrower and Lessee,
collectively, or the Property any circumstance, act, condition or event of
whatever nature (including any adverse determination in any litigation,
arbitration, or governmental investigation or proceeding), whether singly or in
conjunction with any other then-existing event, act, condition circumstances,
whether or not related, in Lender’s reasonable judgment, a material adverse
change in, or a materially adverse effect upon (a) the business, operations,
prospects or financial condition of such Persons; (b) the ability of Borrower or
Lessee to perform its obligations under any Loan Document to which it is a
party; (c) the value or condition of the Property; (d) compliance of the
Property with any Requirements of Law; or (e) the validity, priority or
enforceability of any Loan Document or the liens, rights (including, without
limitation, recourse against the Property) or remedies of Lender hereunder or
thereunder.
 
  “Material Operating Agreements” means, collectively, (i) the Operating Lease;
(ii) that certain Integration Agreement, dated as of December 21, 2000, by and
among Mortgage Borrower, Lessee and Property Manager, as amended by that certain
First Amendment to Integration Agreement dated as of April 26, 2004; (iii) that
certain Shared Services Agreement, dated as of December 31, 2004, by and between
Marriott Resorts Hospitality Corporation and Marriott Hotel Services, Inc.; and
(iv) that certain Golf Rights Agreement, dated as of December 21, 2000, by and
between Mortgage Borrower and Marriott Ownership Resorts, Inc.
 
  “Maturity Date” has the meaning set forth in Section 2.03(c) hereof. If
Borrower has extended the Maturity Date in accordance with this Agreement,
references thereafter in this Agreement shall mean the Maturity Date as so
extended, unless the context otherwise requires.
 
  “Maximum Loan Amount” means the maximum principal amount of Thirty One Million
Five Hundred Thousand and No/100 Dollars ($31,500,000.00), in lawful money of
the United States of America, to be advanced to Borrower pursuant to this
Agreement. Reference in the Loan Agreement to “Maximum Loan Amount” mean the
maximum principal amount, irrespective of actual principal amount outstanding or
actually advanced to Borrower during the term of the Loan.
 

--------------------------------------------------------------------------------


“Mezzanine Cash Management Agreement” means the Mezzanine Cash Management
Agreement, dated the date of this Agreement, among Borrower, Mortgage Borrower,
Lender, Mortgage Lender and Keybank, N.A., together with any extensions,
renewals, amendments or modifications thereof.
 
“Mezzanine Debt Service Reserve Account” means an account held by Lender, or
Lender’s designee, in which the Mezzanine Debt Service Reserve Deposits will be
held, which shall not constitute a trust fund.
 
“Mezzanine Debt Service Reserve Deposits” has the meaning set forth in Section
4.09(b) hereof.
 
“Mezzanine Deposit Account” has the meaning set forth in the Mezzanine Cash
Management Agreement.
 
  “Monthly Ground Rent Deposit” means, with respect to the specified period, an
amount equal to one-twelfth (1/12) of the Ground Rents that Lender determines
will be payable during the next ensuing twelve (12) months under the Ground
Lease.
 
  “Monthly Insurance Deposit” means, with respect to the specified period, an
amount equal to one-twelfth (1/12) of the Insurance Premiums that Lender
estimates will be payable during the next ensuing twelve (12) months, subject to
adjustment as set forth in Section 4.03(d) hereof.
 
  “Monthly Tax Deposit” means, with respect to the specified period, an amount
equal to one-twelfth (1/12) of the Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months, subject to adjustment as set forth
in Section 4.02(d) hereof.
 
  “Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
 
“Mortgage” has the meaning set forth in the recitals to this Agreement.
 
“Mortgage Borrower” has the meaning set forth in the recitals to this Agreement.
 
“Mortgage Borrower Agreement” means the Second Amended and Restated Limited
Liability Company Agreement of Mortgage Borrower, dated as of the date hereof,
by and among Borrower, as sole member, Mortgage Borrower, Desert Ridge Resort
Partners, LLC, as outgoing member, and Kevin P. Burns and Michael K. Seitz, as
independent directors.
 
“Mortgage Lender” has the meaning set forth in the recitals to this Agreement.
 
“Mortgage Loan” has the meaning set forth in the recitals to this Agreement.
 

--------------------------------------------------------------------------------


“Mortgage Loan Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“Mortgage Loan Default” means any “default” under the Mortgage Loan Agreement or
under any other Mortgage Loan Document which, but for the giving of notice or
passage of time, or both, would be Mortgage Loan Event of Default.
 
“Mortgage Loan Documents” means, collectively, the Mortgage Note, the Mortgage
Loan Agreement, the Mortgage, the Lockbox Agreement, the Cash Management
Agreement, and any and all other documents defined as “Loan Documents” in the
Mortgage Loan Agreement, as amended, restated, replaced, supplemented or
otherwise modified from time to time.
 
“Mortgage Loan Event of Default” means an “Event of Default” under and as
defined in the Mortgage Loan Agreement.
 
“Mortgage Note” has the meaning set forth in the recitals to this Agreement.
 
“Net Liquidation Proceeds After Debt Service” means, with respect to any
Liquidation Event, all amounts paid to, or received by or on behalf of, Mortgage
Borrower in connection with such Liquidation Event, including, without
limitation, proceeds of any sale, refinancing or other disposition or
liquidation, less (i) Lender’s and/or Mortgage Lender’s reasonable costs
incurred in connection with the recovery thereof, (ii) the costs incurred by
Mortgage Borrower in connection with a restoration of the Property made in
accordance with the Mortgage Loan Documents, (iii) amounts required or permitted
to be deducted therefrom and amounts paid pursuant to the Mortgage Loan
Documents to Mortgage Lender, (iv) in the case of a foreclosure sale,
disposition or Transfer of the Property in connection with realization thereon
following an Event of Default under the Mortgage Loan, such reasonable and
customary costs and expenses of sale or other disposition (including attorneys’
fees and brokerage commissions), (v) in the case of a foreclosure sale, such
costs and expenses incurred by Mortgage Lender under the Mortgage Loan Documents
as Mortgage Lender shall be entitled to receive reimbursement for under the
terms of the Mortgage Loan Documents and (vi) in the case of a refinancing of
the Mortgage Loan, such costs and expenses (including attorneys’ fees) of such
refinancing as shall be reasonably approved by Lender.
 
  “New Mortgage Loan” has the meaning set forth in Section 10.03(b) herein.
 
  “Note” means the Promissory Note dated as of the Closing Date from Borrower to
the order of Lender in the original principal amount equal to the Maximum Loan
Amount.
 
  “Obligations” means the Loan, and all other obligations and liabilities of
Borrower to Lender, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with the Loan the Loan Documents, whether on account of
principal, interest, fees, indemnities, costs, expenses (including, without
limitation, all reasonable fees and disbursements of legal counsel) or
otherwise.
 

--------------------------------------------------------------------------------


  “OFAC List” means the list of specially designated nationals and blocked
persons subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Requirements of Law, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List is accessible through the
internet website www.treas.gov/ofac/t11sdn.pdf.
 
  “Open Date” has the meaning set forth in Section 2.05(a) hereof.
 
  “Operating Agreements” has the meaning set forth in the Security Instrument,
but excluding the Property Management Contracts.
 
  “Operating Expenses” means all cash expenses actually incurred by or charged
by Borrower (appropriately pro-rated for any expenses that, although actually
incurred in a particular period, also relate to other periods), with respect to
the ownership, operation, leasing and management of the Property in the ordinary
course of business, determined in accordance with the Uniform System of
Accounts, and adjusted by Lender to the extent necessary to reflect an FF&E
reserve deposit in an amount equal to actual FF&E reserve deposits for such
period (except that if a Marriott Management Period no longer exists, then the
greater of (a) actual FF&E reserve deposits for such period, or (b) or four and
one-half percent (4.5%) of Operating Income for such period). Operating Expenses
specifically exclude (1) capital expenditures, (2) depreciation, (3) payments
made in connection with the payment of the outstanding principal balance of the
Loan, (4) costs of Restoration following a Casualty or Condemnation, (5) funds
disbursed from any Reserve Account, and (6) any other non-cash items.
 
  “Operating Income” means all gross cash income, revenues and consideration
received or paid to or for the account or benefit of Borrower resulting from or
attributable to the ownership and operation of the Property determined in
accordance with the Uniform System of Accounts and including, but not limited
to, Receipts, but excluding sales, use and occupancy or other taxes on receipts
required to be accounted for by Mortgage Borrower, Lessee or Property Manager to
any Governmental Authority, security deposits, refunds and uncollectible
accounts, proceeds of casualty insurance and Condemnation awards (other than
rental insurance or other loss of income insurance), income from the sale of
furniture, fixtures and equipment, any disbursements to or for the benefit of
Mortgage Borrower of amounts from the Reserve Accounts established by this
Agreement or under the Property Management Agreements, any income or revenues
from a sale, refinancing, payment of rents more than one (1) month in advance,
lease termination payments, or payments from any other events not related to the
ordinary course of operations of the Property.
 
  “Operating Lease” means that certain Lease Agreement dated December 21, 2000,
as amended by that certain First Amendment to Lease dated as of January 2, 2003,
and as further amended by that certain Second Amendment to Lease dated as of the
date hereof, by and between Mortgage Borrower, as landlord, and Lessee, as
tenant, as amended, and as the same may be further amended from time to time as
permitted under the terms of this Agreement.
 

--------------------------------------------------------------------------------


  “Organizational Chart” means the chart attached hereto as Exhibit C which
shows all persons or entities having an ownership interest in Lessee and
Borrower.
 
  “Other Charges” means all ground rents, maintenance charges, impositions
(other than Taxes) and similar charges (including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property), now or hereafter assessed or imposed against the
Property, or any part thereof, together with any penalties thereon.
 
  “Owner Agreement” means that certain Owner Agreement, by and among Borrower,
Lessee and Property Manager, dated as of December 21, 2000, as amended by that
certain First Amendment to Owner Agreement dated as of the date hereof, and as
may be further amended from time to time.
 
  “Parent” means DRR Junior Mezz, LLC, a Delaware limited liability company.
 
  “Payment Due Date” has the meaning set forth in Section 2.03(b) hereof. It is
the date that a regularly scheduled payment of interest is due.
 
  “Permitted Encumbrances” means only (a) the Liens and security interests
created in favor of Lender under the Loan Documents, (b) those exceptions shown
in the Title Insurance Policy, (c) Liens, if any, for Taxes imposed by any
Governmental Authority not yet due or delinquent, (d) Liens, if any, relating to
FF&E leases and security interests related to any financing of such FF&E, in
each case only to the extent permitted under Section 7.02(a)(vi)(c) of the
Mortgage Loan Agreement, only on the applicable FF&E which is the subject of
such lease or financing), (e) public, utility or immaterial private easements
which, individually or in the aggregate, do not have a Material Adverse Effect,
and (f) each other Lien which has been approved in writing by Lender, which
Liens and encumbrances referred to in clause (e) above (without duplication of
the materiality standard set forth in clause (e)) do not materially and
adversely affect (1) the ability of Borrower to pay in full the Obligations in a
timely manner, (2) the use of the Property for the use currently being made
thereof, or (3) the operation of the Property as currently being operated, or
(4) the value of the Property.
 
  “Permitted Encumbrance Documents” means any easements, agreements and other
documents creating, evidencing or governing any Permitted Encumbrances described
in clauses (b) or (e) of the definition of Permitted Encumbrances, but
specifically excluding the Property Management Contracts.
 
  “Permitted Investments” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par:
 
(i)  obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America;
 
(ii)  obligations of the following United States of America government sponsored
agencies, provided such obligations are backed by the full faith and credit of
the United States of America: Federal Home Loan Mortgage Corp. (debt
obligations), the Farm Credit System (consolidated systemwide bonds and notes),
the Federal Home Loan Banks (consolidated debt obligations), the Federal
National Mortgage Association (debt obligations), the Financing Corp. (debt
obligations), and the Resolution Funding Corp. (debt obligations);
 

--------------------------------------------------------------------------------


(iii)  federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short-term obligations of which are rated in the highest
short-term rating category by the Rating Agencies;
 
(iv)  certificates of deposit, time deposits, demand deposits or banker’s
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States or of any state thereof and subject to
supervision and examination by federal and/or state banking authorities, the
short-term obligations of which are rated in the highest short-term rating
category by the Rating Agencies, which investments are fully insured by the
Federal Deposit Insurance Corp.;
 
(v)  debt obligations with maturities of not more than 365 days and rated by the
Rating Agencies in its highest long-term unsecured rating category;
 
(vi)  commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 270 days and that is rated by the Rating Agencies in their highest
short-term unsecured debt rating; and
 
(vii)  any other demand, money market or time deposit, demand obligation or any
other obligation, security or investment, which Lender shall have approved in
writing and for which Borrower shall have delivered a Rating Confirmation;
 
provided, however, that (A) the investments described in clauses (i) through
(vii) above must have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, (C) such
investments must not be subject to liquidation prior to their maturity or have
an “r” highlighter affixed to its rating by S&P, and (D) such investments must
not be subject to liquidation prior to their maturity; and provided, further,
that, in the judgment of Lender, such instrument continues to qualify as a “cash
flow investment” pursuant to Tax Code Section 860G(a)(6) earning a passive
return in the nature of interest and that no instrument or security shall be a
Permitted Investment if such instrument or security evidences (x) a right to
receive only interest payments or (y) the right to receive principal and
interest payments derived from an underlying investment at a yield to maturity
in excess of 120% of the yield to maturity at par of such underlying investment.

--------------------------------------------------------------------------------


 
  “Permitted Leases” means (a) each of the Leases now or hereinafter executed
relating to the existing retail space located in the Property as of the date
hereof, and (b) any other Lease covering in the aggregate for all such other
Leases collectively, less than 10,000 rentable square feet of space located
outside the existing retail space at the Property as of the date hereof,
including any expansion options, provided, in the case of each of the foregoing
clauses (a) and (b), such Lease is an arms-length transaction between Mortgage
Borrower and the tenant thereunder.
 
  “Permitted Lender” means (a) a Marriott Entity or (b) any Institutional
Lender.
 
  “Permitted Transfer” means each of the following:
 
(a)  Sales, conveyances, assignments, transfers or other dispositions (but not
mortgages, hypothecations, pledges or other encumbrances) of direct or indirect
Equity Interests in DRRP which, in the aggregate over the term of the Loan
(i) do not exceed forty-nine percent (49%) of the total direct or indirect
Equity Interests in DRRP (provided that the transfers permitted in clauses (b)
and (f) of this definition shall be excluded in determining whether a transfer
is permitted under this clause (a)(i)); (ii) do not result in any Person that
(together with its Affiliates) did not hold directly or indirectly more than
forty-nine percent (49%) of the total Equity Interests in Lessee or Borrower, as
applicable, on the Closing Date, holding (together with its Affiliates) any
direct or indirect Equity Interest in Lessee or Borrower, as applicable, which
exceeds forty-nine percent (49%) of the total Equity Interests in Lessee or
Borrower, as applicable; (iii) do not result in a change of Control of Lessee,
Borrower or DRRP and (iv) do not result in any CNL or Marriott owning in the
aggregate less than thirty percent (30%) of the direct and indirect Equity
Interests in Borrower;
 
(b)  Transfers of any direct or indirect Equity Interests in DRRP to a Marriott
Entity or a CNL Entity, provided that if any such Transfers is to a Person other
than a CNL Entity that (together with its Affiliates) did not hold directly or
indirectly more than forty-nine percent (49%) of the total Equity Interests in
Lessee or Borrower, as applicable, on the Closing Date, and such Transfer will
result in such Person (together with its Affiliates) holding direct or indirect
Equity Interest in Lessee or Borrower, as applicable, in excess of forty-nine
percent (49%) of the total Equity Interests in Lessee or Borrower, as
applicable, then prior to such Transfer, Borrower shall deliver to Lender an
updated non-consolidation legal opinion delivered by Borrower’s counsel to
Lender which may be relied upon by Lender, the Rating Agencies and their
respective counsel, with respect to such proposed Transfer, which
non-consolidation legal opinion shall be reasonably acceptable to Lender and
approved the Rating Agencies;
 
(c)  Transfers of any direct or indirect Equity Interests in DRRP by a Marriott
Entity, provided that (i) do not exceed forty-nine percent (49%) of the total
direct or indirect Equity Interests in DRRP; (ii) do not result in any Person
that (together with its Affiliates) did not hold directly or indirectly more
than forty-nine percent (49%) of the total Equity Interests in Lessee or
Borrower, as applicable, on the Closing Date, holding (together with its
Affiliates) any direct or indirect Equity Interest in Lessee or Borrower, as
applicable, which exceeds forty-nine percent (49%) of the total Equity Interests
in Lessee or Borrower, as applicable; and (iii) do not result in a change of
Control of Lessee, Borrower or DRRP;

--------------------------------------------------------------------------------


 
(d)  Transfers of publicly-traded shares of stock in Marriott so long as
Marriott’s stock is traded on a nationally recognized stock exchange;
 
(e)  Transfers of outstanding and widely-held shares of stock in CNL in
connection with (i) an initial pubic offering of shares of CNL or a listing of
such shares on a nationally recognized stock exchange; and/or (ii) a merger or
reverse merger of CNL with any Person whose stock is publicly traded on a
national exchange, provided, that in each case, the Person in Control of
Borrower as of the date hereof remain in Control after such events;
 
(f)  Transfers of direct partnership interests in Desert Ridge Resort, Ltd.,
provided that no such Transfers shall cause any Person (together with its
Affiliates) that did not hold directly or indirectly more than forty-nine
percent (49%) of the total Equity Interests in Lessee or Borrower, as
applicable, on the Closing Date, to hold (together with its Affiliates) any
direct or indirect Equity Interest in Lessee or Borrower, as applicable, in
excess of forty-nine percent (49%) of the total Equity Interests in Lessee or
Borrower, as applicable;
 
(g)  Transfers which have been approved by Lender in accordance with
Section 10.02 hereof;
 
(h)  Permitted Encumbrances;
 
(i)  All Transfers of worn out or obsolete furnishings, fixtures or equipment
that are promptly replaced with property of equivalent value and functionality;
 
(j)  All Permitted Leases;
 
(k)  All other Leases which are not Permitted Leases and which have been
approved by Lender pursuant to this Agreement or that do not require Lender’s
approval pursuant to this Agreement;
 
(l)  The Operating Lease;
 
(m)  Transfers (but not mortgages, hypothecations, pledges or other
encumbrances) of direct Equity Interests in Lessee which, in the aggregate over
the term of the Loan (i) do not exceed forty-nine percent (49%) of the total
direct Equity Interests in Lessee; (ii) do not result in any Person that
(together with its Affiliates) did not hold directly or indirectly more than
forty-nine percent (49%) of the total Equity Interests in Lessee, on the Closing
Date, holding (together with its Affiliates) any direct or indirect Equity
Interest in Lessee, which exceeds forty-nine percent (49%) of the total Equity
Interests in Lessee; and (iii) do not result in a change of Control of Lessee;
 
(n)  Pledges of Equity Interests in Borrower and Parent, as may be required
under the Liquidity Facility or the Equity Interest in Borrower as may be
required under the Additional Mezzanine Financing and the Transfers resulting
from the enforcement by the lenders thereunder in accordance with the applicable
documents (including a foreclosure sale, sale by power of sale or sale in lieu
of foreclosure); and if such lenders acquire any direct or indirect Equity
Interests of Borrower as permitted by this subsection (n) such lenders may
thereafter make Permitted Transfers, without Lender’s consent;

--------------------------------------------------------------------------------


 
(o)  That certain pledge by Borrower of its one hundred percent (100%) limited
liability interest in Mortgage Borrower pursuant to and in accordance with the
terms and conditions of the Loan Documents and the Mortgage Loan Documents; or
 
(p)  A Transfer resulting from the enforcement by Lender of its remedies under
and in accordance with the Loan Documents (including a foreclosure sale, sale by
power of sale or sale in lieu of foreclosure);
 
provided, in the case of any such Transfers otherwise permitted under
clauses (a) through (p) above, that after giving effect to the same,
(A) Mortgage Borrower continues to own at least 51% of the Equity Interests in
Lessee and Controls Lessee, (B)  Borrower continues to own directly 100% of the
Equity Interests in Mortgage Borrower and Controls Mortgage Borrower (C) Parent
continues to own directly 100% of the Equity Interests in Borrower and Controls
Borrower, (D) DRRP continues to own directly 100% of the Equity Interests in
Parent and Controls Parent, (E) a CNL Entity or a Marriott Entity continues to
own directly not less than 51% of the common Equity Interests in DRRP and
Controls DRRP, (F) other than with respect to clause (a) above and except as
expressly permitted in the Guaranty, a CNL Entity continues to own directly not
less than 51% of the common Equity Interests in CNL Guarantor and Controls CNL
Guarantor, and (G) except as expressly permitted in the Guaranty, a Marriott
Entity continues to own directly not less than 51% of the common Equity
Interests in Marriott Guarantor and Controls Marriott Guarantor.
 
  “Person” means an individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.
 
  “Personal Property” has the meaning set forth in the Security Instrument.
 
  “Pledge Agreement” has the meaning set forth in the recitals to this
Agreement.
 
  “Pledged Company Interests” has the meaning set forth in the recitals to this
Agreement.
 
  “Prepayment Fee” means the product derived by multiplying the principal amount
of the Loan being prepaid by the Prepayment Percentage.
 
  “Prepayment Percentage” means the percentage for the applicable period listed
on Exhibit B.
 
“Prior Loan” means that certain indebtedness in an original principal amount
advanced equal to approximately $179,000,000 with respect to senior mortgage
loan from certain institutional investors to Mortgage Borrower dated as of
December 21, 2000 and $2,321,000 with respect to a junior loan from Marriott
International Capital Corporation to Mortgage Borrower dated December 21, 2000
together with all other indebtedness, obligations and liabilities under the
documents evidencing and/or securing the Prior Loan.
 

--------------------------------------------------------------------------------


“Prior Loan Documents” means the documents evidencing and securing the Prior
Loan.
 
  “Proceeds Shortfall Failure” has the meaning set forth in Section 9.03(g)(ii)
hereof.
 
  “Prohibited Prepayment” has the meaning set forth in Section 2.05(c) hereof.
 
  “Prohibited Prepayment Fee” has the meaning set forth in Section 2.05(c)
hereof.
 
  “Property”has the meaning set forth in the recitals to this Agreement.
 
  “Property Manager” means (a) Marriott, (b) any Qualified Manager permitted
under Section 9.14 or (c) any replacement property manager approved by Lender
and Mortgage Lender in advance in writing.
 
  “Property Management Contracts” means (i) during the period that the Property
is managed by Marriott (A) that certain Management Agreement, dated as of
December 21, 2000, by and between Lessee and Property Manager, as amended by
that certain First Amendment to Management Agreement, dated as of January 1,
2002, and as further amended by that certain Second Amendment to Management
Agreement, dated as of the date hereof, as may be further amended from time to
time, and (B) the Owner Agreement; (ii) during the period, if any, that the
Property is managed by a Qualified Manager (other than Marriott), the management
agreement approved by Mortgage Lender and Mezzanine Lender pursuant to Section
9.14; (iii) at such time, if any, that the Property is managed by a Person other
than Marriott or a Qualified Manager, the management agreement entered into by
and between or on behalf of Mortgage Borrower and such person as Property
Manager, pursuant to which the Property Manager is to provide management and
other services with respect to the Property, which management agreement has been
approved by Mortgage Lender and Mezzanine Lender in advance in writing.
 
  “Provided Information” has the meaning set forth in Section 15.05 hereof.
 
  “Qualified Insurance Program” means (i) a blanket insurance program maintained
by Marriott or its subsidiaries providing insurance coverage in the Property
required in the Property Management Contracts, as in effect on the date hereof,
or (ii) similar blanket insurance program approved by Lender which is maintained
by CNL (and its subsidiaries) for a substantial portion of CNL’s hotel
portfolio, provided that the property insurance companies shall have an "A"
rating or better from claims paying ability assigned by S&P (or if any property
insurance company within such property insurance program fails to have at least
an "A" rating, then such program shall be credit enhanced within such blanket
insurance program through its "financial contingency policy" or such similar
financial enhancement).

--------------------------------------------------------------------------------


 
  “Qualified Manager” shall mean (i) any Acceptable Manager, (ii) any other
hotel management company that manages a system of at least six (6) hotels or
resorts of a class and quality of at least as comparable to the Property (as
reasonably determined by Property Manager and Lessee; provided, however, Lessee
shall obtain Lender's prior approval of such determination, not to be
unreasonably withheld) and containing not fewer than 5,000 hotel rooms in the
aggregate (including condominium units under management) in the aggregate, (iii)
any Affiliate Controlled by any of the foregoing Persons or (iv) any other
reputable and experienced professional hotel management company (A) whose
competence, qualifications, and experience in managing properties of a quality
equal to or exceeding the quality of the Property are comparable to, or greater
than that of the current Property Manager as of the Closing Date, or an
Affiliate Controlled by such hotel management company and (B) with respect to
which a Rating Agency Confirmation has been obtained.
 
  “Rate Cap” means each interest rate cap required under this Agreement.
 
  “Rate Cap Agreement” means the written agreement evidencing the financial and
performance terms of the Rate Cap purchased by Borrower from the Rate Cap
Provider which satisfies all requirements of Section 2.07 hereof.
 
  “Rate Cap Provider” means the counterparty issuing a Rate Cap to Borrower.
 
  “Rate Cap Provider Consent” means the Rate Cap Provider Consent and
Acknowledgement with respect to the assignment of the Rate Cap from Borrower to
Lender, executed by the Rate Cap Provider in favor of Lender.
 
  “Rating Agencies” means Fitch, Moody’s and S&P, or any successor entity of the
foregoing, or any other nationally recognized statistical rating organization to
the extent that any of the foregoing have been or will be engaged by Lender or
its designees in connection with or in anticipation of Securitization or any
other sale or grant of participation interest in the Loan (or any part thereof).
 
  “Rating Confirmation” with respect to any transaction, matter or action in
question, means: (i) if all or any portion of the Loan, by itself or together
with other loans, has been the subject of a Securitization in which the related
securities have themselves been rated, the written confirmation of the Rating
Agencies that such transaction, matter or action shall not, in and of itself,
result in the downgrading, withdrawal or qualification of the then-current
ratings assigned to any of the securities issued in connection with the
Securitization; and (ii) if no portion of the Loan has been the subject of a
Securitization in which the related securities have themselves been rated,
Lender shall have determined in its reasonable discretion (taking into
consideration such factors as Lender may determine, including the attributes of
the loan pool in which any portion of the Loan may reasonably be expected to be
securitized) that no rating for any securities that would be issued in
connection with a Securitization involving any of such portion of the Loan would
be downgraded, qualified, or withheld by reason of such transaction, matter or
action.
 
  “Receipts” means all rents, moneys payable as damages or in lieu of rent,
revenues, receipts, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Mortgage Borrower, Borrower, Lessee,
Property Manager or their respective Affiliates, agents or employees from any
and all sources arising from or attributable to the Property or the ownership or
operation thereof, including, without limitation, (a) all hotel and golf course
receipts, revenues and credit card receipts collected from guest rooms,
restaurants, bars, conference rooms, meeting rooms, banquet rooms, exhibit
halls, ball rooms, golf courses and other recreational facilities, incidental
charges to hotel guests, golf course patrons or other users or customers, any
payments (and the right to receive payments) from credit card companies, travel
agents or reservation systems or services relating to the Property, all
receivables, customer obligations, installment payment obligations and other
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of property or rendering of services by Mortgage Borrower, Borrower,
Lessee or any operator or manager of the Property or the hotels, golf course and
commercial space located thereon or acquired from others (including, without
limitation, from the rental of any office space, retail space, guest rooms or
other space, halls, stores, and offices, and deposits securing reservations of
such space), license, lease, sublease and concession fees and rentals, health
club use and membership fees and other health club and personal care revenues,
golf course use and membership fees and other golf course revenues, food and
beverage wholesale and retail sales (including without limitation room service
dining and mini bar sales), service charges, proceeds payable to Mortgage
Borrower, Borrower and/or Lessee from vending machine sales, telephone and
telecommunications receipts (including without limitation DSL access fees), and
any charges of any kind that appear on any bill or statement rendered to any
guest or other user or customer of the Property, (b) all Rents received from any
tenant, licensee or other Person occupying space at, or providing services
related to or for the benefit of the Property and all payments in lieu of Rents,
and (c) proceeds, if any, from business interruption or other loss of income
insurance.

--------------------------------------------------------------------------------


 
  “Rent Roll” means a statement from Borrower substantially in the form attached
hereto as Exhibit D detailing the names of all tenants of the Property, the
portion of Property occupied by each tenant, the base rent and any other charges
payable under each Lease, the term of each Lease, the beginning date and
expiration date of each Lease, whether any tenant is known to be materially in
default under its Lease (and detailing the nature of such default), and any
other information as is reasonably required by Lender for Leases of 10,000
square feet or more , all certified by a Responsible Officer to be true, correct
and complete.
 
  “Rents” has the meaning set forth in the Mortgage.
 
  “Reporting Default” means, without reference to any cure period under Article
11, each instance that any of the following occur: (a) failure to deliver any of
the reports, information, statements or other materials required under
Section 9.11 hereof and such failure continues for more than five (5) Business
Days after written notice from Lender, or (b) failure to provide the Compliance
Certificate at the times required under this Agreement and such failure
continues for more than ten (10) Business Days after written notice from Lender.
 
  “Required Repairs” has the meaning set forth in Section 9.08(b).
 

--------------------------------------------------------------------------------


  “Requirements of Law” means (a) all requirements, limitations, terms,
covenants and conditions set forth in, or mandated by, the organizational
documents of an entity, and (b) any law, regulation, ordinance, code, decree,
treaty, ruling or determination of an arbitrator, court or other Governmental
Authority, or any Executive Order issued by the President of the United States,
in each case applicable to or binding upon such Person or to which such Person,
any of its property or the conduct of its business is subject including, without
limitation, laws, ordinances and regulations pertaining to the zoning, occupancy
and subdivision of real property.
 
  “Reserve Accounts” means, individually and collectively, as the context
requires, the Tax Escrow Account, the Insurance Premium Escrow Account, the FF&E
Reserve Account, the Advance Bookings Reserve Account, the Seasonal Reserve
Account, the Mezzanine Debt Service Reserve Account and the Ground Rents Escrow.
 
  “Reserve Item” means the FF&E Work.
 
  “Responsible Officers” means, as to any Person, an individual who is a
managing member, a general partner, the chief executive officer, the president
or any vice president of such Person or, with respect to financial matters, the
chief financial officer or treasurer of such Person or any other officer
authorized by such Person to deliver documents with respect to financial matters
pursuant to this Agreement.
 
  “Restoration” means the repairs, replacements, improvements, or rebuilding of
or to the Property following a Casualty or Condemnation.
 
  “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
  “Seasonal Reserve Account” means a sub-account of the Cash Management Account
held by Lender, or Lender’s designee, in which the Seasonal Reserve Funds will
be held, which shall not constitute a trust fund, all as more specifically set
forth in Section 4.07 and subject to Section 4.08.
 
  “Seasonal Reserve Deposit Months” means each calendar month in any year other
than the Seasonal Reserve Disbursement Months.
 
  “Seasonal Reserve Disbursement Months” means the calendar months of each year
during which the projected Cash Flow Available for Debt Service is insufficient
to pay the debt service payments due under the Mortgage Loan and Loan for such
months as determined in each year by Mortgage Lender and/or Lender in each
lender’s sole discretion based on the most recent Approved Budget as well as any
other calendar month from time to time reasonably selected by Lender and
Mezzanine Lender (based upon the financial results of the Property) as a
Seasonal Reserve Disbursement Month.
 
  “Seasonal Reserve Funds” has the meaning set forth in Section 4.07(a) hereof,
subject to adjustment as set forth in Sections 4.07(b) and (c) hereof.
 
  “Second Extended Maturity Date” has the meaning set forth in Section 2.03(d)
hereof.
 

--------------------------------------------------------------------------------


  “Second Extension Term” has the meaning set forth in Section 2.03(d) hereof.
 
  “Securities Act” means the Securities Act of 1933 and any successor statute
thereto and the related regulations issued thereunder, all as amended from time
to time.
 
  “Securities Exchange Act” means the Securities Exchange Act of 1934, and any
successor statute thereto and the related regulations issued thereunder, all as
amended from time to time.
 
  “Securities Liabilities” has the meaning provided in Section 15.04 hereof.
 
  “Securitization” or “Securitize” means the sale of the Loan, by itself or as
part of a pool with other loans, in a transaction whereby mortgage pass-through
certificates or other securities evidencing a beneficial interest, backed by the
Loan or such pool of loans, will be sold as a rated or unrated public offering
or private placement.
 
  “Security Instrument” has the meaning ascribed thereto in the Mortgage Loan
Agreement.
 
  “Single Purpose Entity” has the meaning set forth in Section 7.02 hereof.
 
  “Soft Goods” shall mean all fabric, textile and flexible plastic products (not
including items which are classified as “Fixed Asset Supplies” under the Uniform
System of Accounts) which are used in furnishing the Property or any portion
thereof, including, without limitation: carpeting, drapes, bedspreads, wall and
floor coverings, mats, shower curtains and similar items.
 
  “Software” shall mean all computer software and accompanying documentation
(including all future upgrades, enhancements, additions, substitutions and
modifications thereof), other than computer software which is generally
commercially available, which are used by Property Manager in connection with
operating or otherwise providing services to the Property and/or any other
hotels or other properties which are operated by Property Manager (or one of its
Affiliates), including without limitation the property management system, the
reservation system and the other electronic systems used by Property Manager in
connection with operating or otherwise providing services to the Property and/or
any other hotels or other properties which are operated by Property Manager (or
one of its Affiliates).
 
  “SPE Affiliate” means with respect to any Person, any other person that,
directly or indirectly, controls, is under common control with, or is controlled
by that Person. For purposes of this definition, “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct and cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
 
  “Subsidiary” means any corporation, partnership, limited liability company or
other entity in which a Person holds an equity interest which is more than ten
percent (10%) of the equity classes issued by such entity.

--------------------------------------------------------------------------------


 
  “Tax Code” means the Internal Revenue Code of 1986 and the related Treasury
Department regulations issued thereunder, including temporary regulations, all
as amended from time to time.
 
  “Tax Escrow Account” means a sub-account of the Cash Management Account held
by Lender, or Lender’s designee, in which Borrower’s initial deposit, if any,
for Taxes made on the Closing Date and the Monthly Tax Deposits will be held,
which shall not constitute a trust fund.
 
  “Taxes” means all real estate taxes, government assessments or impositions,
lienable water charges, lienable sewer rents, assessments due under owner
association documents, ground rents, vault charges and license fees for the use
of vaults chutes and all other charges (other than the Other Charges), now or
hereafter levied or assessed against the Land and Improvements; except that no
Tax escrow will be required if any such charges are payable on a monthly basis
and are paid in a timely manner.
 
  “Tenant Subordination Agreement” means that certain Mezzanine Collateral
Assignment of Agreements and Items Affecting Operations and Subordination of
Lease dated as of the date hereof between Lender and Lessee.
 
  “Third Extended Maturity Date” has the meaning set forth in Section 2.03(d)
hereof.
 
  “Third Extension Term” has the meaning set forth in Section 2.03(d) hereof.
 
  “Title Insurance Policy” means the mortgagee title insurance policy obtained
by Lender in connection with the Loan, and, until the issuance of such policy,
the commitment for title insurance as marked-up as of the Closing Date, in
either case in form and substance (with such endorsements and affirmative
coverages) as is satisfactory to Lender, insuring that the Security Instrument
constitutes a perfected first Lien against the Property in the Maximum Loan
Amount, subject only to Permitted Encumbrances, and including such co-insurance
and re-insurance with respect thereto as is satisfactory to Lender.
 
  “Transfer” means any action by which either (a) the legal or beneficial
ownership of the Equity Interests in Mortgage Borrower, Lessee or Borrower or in
the Guarantor or (b) the legal or equitable title to the Property, or any part
thereof, or (c) the cash flow from the Property or any portion thereof, are
sold, assigned, transferred, hypothecated, pledged or otherwise encumbered or
disposed of, in each case (a), (b) or (c) whether undertaken, directly or
indirectly, or occurring by operation of law or otherwise, including, without
limitation, each of the following actions:
 
(i)  the sale, conveyance, assignment, grant of an option with respect to,
mortgage, deed in trust, pledge, grant of a security interest in, or any other
transfer, as security or otherwise, of the Property or with respect to the
Leases or Receipts (or any thereof);
 
(ii)  the grant of an easement across the Property (other than easements that
constitute a Permitted Encumbrance) or any other agreement granting rights in or
restricting the use or development of the Property (including, without
limitation, air rights);
 

--------------------------------------------------------------------------------


(iii)  an installment sale wherein Mortgage Borrower agrees to sell the Property
for a price to be paid in installments; or
 
(iv)  an agreement (other than the Operating Lease) by Mortgage Borrower leasing
all or a substantial part of the Property for other than actual occupancy by a
space tenant thereunder.
 
  “UCC” means the Uniform Commercial Code in effect in the State of New York or
comparable law of any jurisdiction as in effect from time to time.
 
  “Underwriter Group” has the meaning provided in Section 15.04 hereof.
 
  “Uniform System of Accounts” shall mean the Uniform System of Accounts for the
Lodging Industry, Ninth Revised Edition, 1996, as published by the American
Hotel & Motel Association.
 
Section 1.02  General Construction.
 
Defined terms used in this Agreement may be used interchangeably in singular or
plural form, and pronouns are to be construed to cover all genders. All
references to this Agreement or any agreement or instrument referred to in this
Agreement shall mean such agreement or instrument as originally executed and as
hereafter amended, supplemented, extended, consolidated or restated from time to
time. The words “herein,”“hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular subdivision;
and the words “Article” and “section” refer to the entire article or section, as
applicable and not to any particular subsection or other subdivision. Reference
to days for performance means calendar days unless business days are expressly
indicated. With respect to terms defined by cross-reference to the Mortgage Loan
Documents, such defined terms shall have the definitions set forth in the
Mortgage Loan Documents as of the date hereof, and no modifications to the
Mortgage Loan Documents shall have the effect of changing such definitions for
the purposes of this Agreement unless Lender expressly agrees that such
definitions as used in this Agreement have been revised.
 
ARTICLE 2  
 


 
MAXIMUM LOAN AMOUNT; PAYMENT TERMS; ADVANCES
 
Section 2.01  Commitment to Lend.
 
(a)  Maximum Loan Amount Approved. Subject to the terms and conditions set forth
herein, and in reliance on Borrower’s representations, warranties and covenants
set forth herein, Lender agrees to loan the Maximum Loan Amount to Borrower. The
Loan shall be evidenced by this Agreement and by the Note made by Borrower to
the order of Lender and shall bear interest and be paid upon the terms and
conditions provided herein.
 

--------------------------------------------------------------------------------


(b)  Advance of Maximum Loan Amount. On the Closing Date, Lender shall advance
the entire Maximum Loan Amount to Borrower.
 
Section 2.02  Calculation of Interest.
 
(a)  Calculation Basis. Interest due on the Loan shall be paid in arrears,
calculated based on a 360-day year and paid for the actual number of days
elapsed for any whole or partial month in which interest is being calculated.
 
(b)  Applicable Interest Rate and Interest Rate Adjustment Date. Interest shall
accrue on outstanding principal at the rate (“Applicable Interest Rate”) which
is the LIBOR Rate plus four and five tenth percent (4.5%) (“Margin”).
Adjustments to the Applicable Interest Rate in connection with changes in the
LIBOR Rate shall be made on the Interest Rate Adjustment Date. The Applicable
Interest Rate effective on the Closing Date for the Initial Interest Period is
equal to 7.72%.
 
(c)  LIBOR Unascertainable. Lender’s obligation to maintain interest based on
the LIBOR Rate shall be suspended and the Applicable Interest Rate shall be
based on the Interest Rate Index (plus Margin) upon Lender’s determination, in
good faith, that adequate and reasonable means do not exist for ascertaining the
LIBOR Rate (which determination by Lender shall be conclusive and binding on
Borrower in the absence of manifest error). Computation of the Applicable
Interest Rate based on the Interest Rate Index shall continue until Lender
determines that the circumstances giving rise to Lender’s substitution of the
Interest Rate Index for the LIBOR Rate no longer exist, in which event the
Applicable Interest Rate shall be the LIBOR Rate commencing with the first day
of the Interest Period next following such determination. Lender shall promptly
notify Borrower of each such determination. For any period where the Applicable
Interest Rate is based on the Interest Rate Index, the Margin shall be a rate
equal to the Margin, less seven (7) basis points (0.07%).
 
(d)  Adjustment Due to Calculation Errors. If, at any time, Lender determines
that it has miscalculated the Applicable Interest Rate (whether because of a
miscalculation of the LIBOR Rate or otherwise), Lender shall notify Borrower of
the necessary correction. If the corrected Applicable Interest Rate represents
an increase in the applicable monthly payment, Borrower shall, within ten (10)
days thereafter, pay to Lender the corrected amount. If the corrected Applicable
Interest Rate represents an overpayment by Borrower to Lender and no Event of
Default then exists, Lender shall refund the overpayment to Borrower or, at
Lender’s option, credit such amounts against Borrower’s payment next due
hereunder.
 
(e)  Adjustment for Impositions on Loan Payment. All payments made by Borrower
hereunder shall be made free and clear of, and without reduction for, or on
account of, any income, stamp or other taxes, levies, imposts, duties, charges,
fees, deductions or withholdings hereafter imposed, levied, collected, withheld
or assessed by any government or taxing authority (other than taxes on the
overall net income or overall gross receipts of Lender imposed as a result of a
present or former connection between Lender and the jurisdiction of the
government or taxing authority imposing such net income or gross receipts tax).
If any such amounts are required to be withheld from amounts payable to Lender,
the amounts payable to Lender under these Loan Documents shall be increased to
the extent necessary to yield to Lender, after payment of such amounts, interest
or any such other amounts payable at the rates or in the amounts specified
herein. If any such amounts are payable by Borrower, Borrower shall pay all such
amounts by their due date and promptly send Lender a certified copy of an
original official receipt showing payment thereof. If Borrower fails to pay such
amounts when due or to deliver the required receipt to Lender, Borrower shall
indemnify Lender for any incremental taxes, interest or penalties that may
become payable by Lender as a result of any such failure.

--------------------------------------------------------------------------------


 
(f)  Increased Costs of Maintaining Interest. If Lender determines that the
adoption of any law, regulation, rule or guideline (including, without
limitation, any change regarding the imposition or increase in reserve
requirements), whether or not having the force of law, does or will have the
effect of reducing Lender’s rate of return on the Loan or results in an increase
in the cost to Lender in making, funding or maintaining interest on the Loan at
the rate herein provided, then, from time to time, within five (5) business days
after written demand by Lender, Borrower shall pay Lender such additional amount
as will compensate Lender for its reduction or increased costs.
 
(g)  Borrower agrees to indemnify Lender and hold Lender harmless from any loss
or expenses (other than consequential and punitive damages) which Lender
sustains or incurs arising from interest or fees payable by Lender to lenders of
funds obtained by it in order to maintain a LIBOR Rate Loan hereunder as a
consequence of (i) any default by Borrower in payment of the principal of, or
interest on, a LIBOR Rate Loan, and (ii) any prepayment (whether voluntary or
mandatory) of the LIBOR Rate Loan on a day that (A) is not a Payment Due Date or
(B) is a Payment Due Date, however Borrower did not give the prior written
notice of such prepayment required pursuant to the terms of this Agreement.
 
(h)  Acceleration. Notwithstanding anything to the contrary contained herein, if
Borrower is prohibited by law from paying any amount due to Lender under
Section 2.02(e) or (f), Lender may elect to declare the unpaid principal balance
of the Loan, together with all unpaid interest accrued thereon and any other
amounts due hereunder, due and payable within ninety (90) days of Lender’s
written notice to Borrower. No Prepayment Fee or Prohibited Prepayment Fee shall
be due in such event. Lender’s delay or failure in accelerating the Loan upon
the discovery or occurrence of an event under Section 2.02(e) or (f), shall not
be deemed a waiver or estoppel against the exercise of such right.
 
Section 2.03  Payment of Principal and Interest.
 
(a)  Payment at Closing. Borrower shall make a payment to Lender of interest
only on the date hereof for the Initial Interest Period.
 
(b)  Payment Dates. Commencing on the ninth (9th) day of August, 2005 and
continuing on the ninth (9th) day of each and every successive month thereafter
(each, a “Payment Due Date”), through and including the Payment Due Date
immediately prior to the Maturity Date, Borrower shall pay consecutive monthly
payments of interest only, at the Applicable Interest Rate (determined as of the
immediately preceding Interest Rate Adjustment Date), based on principal
advanced and outstanding during the Interest Period ending immediately prior to
such Payment Due Date and any amounts due pursuant to Section 2.02 of this
Agreement. Lender shall have the one-time right, in its sole discretion, upon
not less than ten (10) days prior written notice to Borrower, to change the
Payment Due Date to a different calendar day (provided that such change does not
result in two payments in the same month) and, if Lender shall have elected to
change the Payment Due Date as aforesaid, Lender shall change the Maturity Date
and each Extended Maturity Date, if any, to the same day of the month as
corresponds to the new day of the month on which the Payment Due Date falls (but
without changing the month or the year of the Maturity Date or any such Extended
Maturity Date) and Lender shall have the option, but not the obligation, to
adjust the interest accrual period correspondingly and, if requested by Lender,
Borrower shall promptly execute an amendment to this Agreement to evidence such
changes.

--------------------------------------------------------------------------------


 
(c)  Maturity Date. On the ninth (9th) day of July, 2007 (such date, as the same
may be changed in accordance with Section 2.03(b) above, the “Maturity Date”),
Borrower shall pay the entire outstanding principal balance of the Loan,
together with all accrued but unpaid interest thereon and all other amounts due
under this Agreement, the Note or any other Loan Document.
 
(d)  Extension of Maturity Date.
 
(i)  Extension Option. Borrower has the right to extend the Maturity Date of the
Loan for three (3) additional terms (each an “Extension Term”), with the first
additional term having twelve (12) months (“First Extension Term”) and extending
the Maturity Date to July 9, 2008 (such date, as the same may be changed in
accordance with Section 2.03(b) above, “First Extended Maturity Date”), the
second additional term having twelve (12) months (“Second Extension Term”) and
extending the First Extended Maturity Date to July 9, 2009 (such date, as the
same may be changed in accordance with Section 2.03(b) above, “Second Extended
Maturity Date”) and the third additional term having twelve (12) months (“Third
Extension Term”) and extending the Second Extended Maturity Date to July 9, 2010
(such date, as the same may be changed in accordance with Section 2.03(b) above,
“Third Extended Maturity Date”). Upon Borrower’s proper and timely exercise of
its rights under this Section 2.03(d), the term “Maturity Date” shall be deemed
to be the First Extended Maturity Date, the Second Extended Maturity Date and
the Third Extended Maturity Date, as applicable.
 
(ii)  Conditions Precedent to Maturity Date Extension. Each of the following
conditions must be satisfied in a manner acceptable to Lender (or waived in
writing by Lender) as a condition precedent to extension of the Maturity Date:
 
(A)  Borrower delivers written notice to Lender not more than sixty (60) days
and not less than thirty (30) days prior to the expiring Maturity Date advising
that Borrower is exercising its extension option, together with drafts of all
materials needed by Lender to confirm that the Rate Cap satisfies the criteria
identified in subsection (D) below.
 
(B)  On or prior to the commencement date of the applicable Extension Term,
Borrower pays to Lender the Extension Fee.
 

--------------------------------------------------------------------------------


(C)  No Event of Default exists on the date Borrower exercises such extension
option or on the commencement date of the relevant Extension Term.
 
(D)  On or prior to the commencement date of the applicable Extension Term,
Borrower obtains, and assigns to the benefit of Lender, a Rate Cap which
(1) will be effective for the Extension Term and provide for payments whenever
the LIBOR Rate exceeds the LIBOR Strike Rate, (2) with a notional amount equal
to the outstanding principal balance of the Loan, and (3) otherwise satisfies
all requirements of Section 2.07 of this Agreement.
 
(E)  the Cash Flow Available for Debt Service for the trailing twelve (12) month
period is at least $30,000,000.
 
(F)  If required by Lender, Borrower executes and delivers to Lender an
amendment to the Loan Agreement, reasonably acceptable to Lender in all
respects, which confirms the date to which the Maturity Date has been extended
and the principal and interest amounts payable during the Extension Term.
 
(G)  Mortgage Borrower shall have extended the term of the Mortgage Loan
pursuant to Section 2.03(d) of the Mortgage Loan Agreement to the First Extended
Maturity Date or the Second Extended Maturity Date, as applicable.
 
Section 2.04  Payments Generally.
 
(a)  Delivery of Payments. All payments due to Lender under this Agreement and
the other Loan Documents are to be paid to Lender at Lender’s office located at
200 Park Avenue, New York, New York 10166, Attn: Lori Rung/CMBS Servicing, or at
such other place as Lender may designate to Borrower in writing from time to
time. All amounts due under this Agreement and the other Loan Documents shall be
paid in immediately available funds without setoff, counterclaim or any other
deduction whatsoever.
 
(b)  Credit for Payment Receipt. No payment due under this Agreement or any of
the other Loan Documents shall be deemed paid to Lender until received by Lender
at its designated office on a business day prior to 2:00 p.m. Eastern Time. Any
payment received after the time established by the preceding sentence shall be
deemed to have been paid on the immediately following business day. Where a
Payment Due Date falls on a date other than a business day, the Payment Due Date
shall be deemed the first business day immediately thereafter.
 
(c)  Invalidated Payments. If any payment received by Lender is deemed by a
court of competent jurisdiction to be a voidable preference or fraudulent
conveyance under any bankruptcy, insolvency or other debtor relief law, and is
required to be returned by Lender, then the obligation to make such payment
shall be reinstated, notwithstanding that the Note may have been marked
satisfied and returned to Borrower or otherwise canceled, and such payment shall
be immediately due and payable upon demand.
 

--------------------------------------------------------------------------------


(d)  Late Charges. If any payment due on a Payment Due Date is not received by
Lender in full on or before the Payment Due Date, Borrower shall pay to Lender,
immediately and without demand, a late fee equal to five percent (5%) of such
delinquent amount.
 
(e)  Default Interest Rate. If the Loan is not paid in full on or before the
Maturity Date (subject to any extension thereto properly exercised by Borrower
in accordance with this Agreement), any other payment due hereunder (including,
without limitation, late charges and fees for legal counsel) is not received by
Lender on or before the date on which such payment originally was due without
regard to any notice or cure periods provided for herein or in the other Loan
Documents or following any other Event of Default and during the continuance
thereof, the interest rate payable on the Loan shall immediately increase to the
Applicable Interest Rate plus five hundred (500) basis points (“Default Rate”)
and continue to accrue at the Default Rate until full payment is received or
such Event of Default is cured, as applicable. Interest at the Default Rate also
shall accrue on any judgment obtained by Lender in connection with collection of
the Loan or enforcement of any obligations due under the other Loan Documents
until such judgment amount is paid in full.
 
(f)  Application of Payments. Payments of principal and interest due from
Borrower shall be applied first to the payment of late fees, then to Lender
advances made to protect the Property or to perform obligations which Borrower
failed to perform, then to the payment of accrued but unpaid interest, and then
to reduction of the outstanding principal. Following an Event of Default, Lender
may apply all payments to amounts then due in any manner and in any order
determined by Lender, in its sole discretion. No principal amount repaid may be
reborrowed.
 
Section 2.05  Prepayment Rights.
 
(a)  Open Date. Borrower acknowledges that Lender is making the Loan to Borrower
at the interest rate and upon the other terms herein set forth in reliance upon
Borrower’s promise to pay the Loan over the full stated term of this Agreement
and that Lender may suffer loss or other detriment if Borrower were to prepay
all or any portion of the Note more than six (6) months prior to its stated
Maturity Date. Borrower may not prepay the Loan in whole or in part at any time
until after the twelfth (12th) Payment Due Date (“Open Date”).
 
(b)  Prepayment After Open Date. After the Open Date, Borrower may prepay
principal in whole, or in part, as long as each of the following conditions are
satisfied:
 
(i)  Borrower provides written notice to Lender of its intent to prepay not more
than sixty (60) days and not less than ten (10) days prior to the intended
prepayment date;
 
(ii)  If Event of Default exists on the date of such prepayment, Borrower shall
reimburse Lender for all actual costs reasonably incurred by Lender in
processing the prepayment request, including, without limitation, reasonable
legal fees and expenses;
 
(iii)  Borrower pays with such prepayment all accrued interest and all other
outstanding amounts then due and unpaid under this Agreement and the other Loan
Documents including the Prepayment Fee, if any;
 

--------------------------------------------------------------------------------


(iv)  If prepayment is not made on a Payment Due Date, Borrower pays with such
prepayment (in addition to all other amounts due under this Section 2.05(b)) an
amount equal to the unearned interest (if applicable, at the Default Rate)
computed on the principal amount being prepaid which would accrue for the period
from the date of prepayment through and including the end of the Interest Period
in which such prepayment occurs;
 
(v)  Notwithstanding anything contained herein to the contrary, no prepayment
shall be permitted on any date during the period commencing on the first
calendar day immediately following a Payment Due Date to, but not including, the
Interest Rate Adjustment Date in such calendar month, unless consented to by
Lender in its sole and absolute discretion; and
 
(vi)  Unless Mortgage Borrower is making a proportionate prepayment under the
Mortgage Loan Documents, with respect to any voluntary prepayment, Borrower
provides evidence reasonably satisfactory to Lender that the funds used to make
such prepayment are capital contributions from a CNL Entity and/or a Marriott
Entity and not from excess cash flow from the Property.
 
(c)  Prohibited Prepayment Prior to Open Date. Except as otherwise set forth in
Section 2.05(d), if payment of all or any part of the principal balance of the
Loan is tendered by Borrower, a purchaser at foreclosure, Guarantor, or any
other Person prior to the Open Date, whether by reason of acceleration of the
Loan or otherwise (a “Prohibited Prepayment”), such tender shall be deemed an
attempt to circumvent the prohibition against prepayment set forth in
Section 2.05(a) and, at Lender’s option, shall be an Event of Default. If a
Prohibited Prepayment occurs and is accepted voluntarily or otherwise by Lender,
then, in addition to all other rights and remedies available to Lender upon an
Event of Default, a prepayment premium equal to two percent (2%) of the Maximum
Loan Amount (“Prohibited Prepayment Fee”) shall be due to compensate Lender for
damages suffered as a result of the Prohibited Prepayment, such amount shall be
due in addition to the outstanding principal balance, all accrued and unpaid
interest (and in the event that such Prohibited Prepayment is accepted
voluntarily or otherwise by Lender on a date which is not a Payment Due Date,
such accrued and unpaid interest shall include interest which would accrue on
the outstanding principal balance calculated through and including the end of
the Interest Period in which such Prohibited Payment occurs, it being understood
that any interest payable in connection with a Prohibited Prepayment with
respect to a portion of an Interest Period prior to the applicable Interest Rate
Adjustment Date shall be determined by Lender in its sole and absolute
discretion) and other outstanding amounts due under the Loan Documents,
including, without limitation, any amounts due to Lender under Section 2.02(g)
hereof.
 
(d)  Liquidation Events.
 
(i)  In the event of (A) any Casualty to the Property or any material portion
thereof, (B) any Condemnation of the Property or any material portion thereof,
(C) a Transfer of the Property in connection with realization thereon following
an Event of Default under the Mortgage Loan, including without limitation a
foreclosure sale, or (D) any refinancing of the Property or the Mortgage Loan
(each, a “Liquidation Event”), Borrower shall cause the related Net Liquidation
Proceeds After Debt Service to be deposited directly into the Mezzanine Deposit
Account. On each date on which Lender actually receives a distribution of Net
Liquidation Proceeds After Debt Service, Borrower shall prepay the outstanding
principal balance of the Mezzanine Note in an amount equal to one hundred
percent (100%) of such Net Liquidation Proceeds After Debt Service, together
with (A) in the event that such Net Proceeds are received on or before a Payment
Due Date, interest accruing on such amount calculated through and including the
end of the Interest Period in which such Payment Due Date occurs, or (B) in the
event that such Net Proceeds are received on a date after a Payment Due Date,
interest accruing on such amount calculated through and including the end of the
Interest Period in which the next Payment Due Date occurs. Any amounts of Net
Liquidation Proceeds After Debt Service in excess of the Debt shall be paid to
Borrower. Any prepayment received by Lender pursuant to this Section 2.05(d)(i)
on a date other than a Payment Due Date shall be held by Lender as collateral
security for the Loan in an interest bearing account, with such interest
accruing to the benefit of Borrower, and shall be applied by Lender on the next
Payment Due Date.

--------------------------------------------------------------------------------


 
(ii)  Borrower shall notify Lender of any Liquidation Event not later than one
Business Day following the first date on which Borrower has knowledge of such
event. Borrower shall be deemed to have knowledge of (A) a sale (other than a
foreclosure sale) of the Property on the date on which a contract of sale for
such sale is entered into, and a foreclosure sale, on the date notice of such
foreclosure sale is given, and (B) a refinancing of the Property, on the date on
which a commitment for such refinancing has been entered into. The provisions of
this Section 2.05(d) shall not be construed to contravene in any manner the
restrictions and other provisions regarding refinancing of the Mortgage Loan or
Transfer of the Property set forth in this Agreement and the other Loan
Documents.
 
(e)  Notice Irrevocable. Notwithstanding any provision of this Agreement to the
contrary, Borrower’s notice of prepayment in accordance with
subsection 2.05(b) above shall be irrevocable, and the principal balance to be
prepaid shall be absolutely and unconditionally due and payable on the date
specified in such notice; provided, however, Borrower’s notice of prepayment may
be revoked not more than two (2) times in any twelve (12) month period and if
revoked Borrower shall reimburse Lender for all actual costs reasonably incurred
by Lender in processing such extension request, including, without limitation,
reasonable legal fees and expenses.
 
Section 2.06  Intentionally Omitted.
 
Section 2.07  Interest Rate Cap/Hedge.
 
(a)  Initial Interest Rate Cap. On or before the date hereof, Borrower shall
obtain a Rate Cap with a notional amount equal to the Maximum Loan Amount for
the benefit of Lender which provides for payments to be made by the Rate Cap
Provider if, at any time during the term of the Loan, the LIBOR Rate exceeds the
LIBOR Strike Rate. Each Rate Cap required hereunder must: (i) be issued by a
Rate Cap Provider that satisfies the credit criteria set forth below in
Section 2.07(c); (ii) be fully effective as of the Closing Date; (iii) permit
Borrower’s interest in the Rate Cap to be assigned to Lender (and further
assignable by Lender) without the payment of fees or costs and without Rate Cap
Provider’s consent; (iv) contain no cross-defaults to any other agreements among
Borrower, Rate Cap Provider and Lender, or any of their respective Affiliates;
(v) contain no performance obligations of Borrower or Lender beyond Borrower’s
payment of a one-time fee at the effective date of the Rate Cap Agreement;
(vi) be evidenced by a Rate Cap Agreement acceptable to Lender in all respects
in Lender’s sole good faith discretion and delivered to Lender on the Closing
Date, fully executed, along with a legal opinion from Rate Cap Provider’s
counsel (which may be in-house counsel) as to the authorization, execution and
delivery by Rate Cap Provider and enforceability in accordance with its terms);
(vii) comply with criteria issued by any of the Rating Agencies regarding
interest rate cap agreements including, without limitation, the requirement for
additional legal opinions from Rate Cap Provider’s counsel; (viii) otherwise be
satisfactory to Lender in all respects; and (ix) have a notional amount equal to
the Maximum Loan Amount.

--------------------------------------------------------------------------------


 
(b)  Assignment to Lender as Collateral. The Rate Cap and each replacement of a
Rate Cap (including each Rate Cap that Borrower is required to provide in
connection with the extension of the Maturity Date) shall be assigned to Lender
as security for the Debt. Borrower acknowledges that Borrower’s assignment of
the Rate Cap to Lender shall not be deemed completed until such time as Borrower
has delivered to Lender a written acknowledgement from the Rate Cap Provider of
Borrower’s assignment of the Rate Cap to Lender that is acceptable to Lender in
all respects. All payments made by the Rate Cap Provider shall be made directly
to the Cash Management Account and shall be subject to the terms of the Cash
Management Agreement, provided that if a Lockbox Account is in effect, then such
payments shall be deposited into the Lockbox Account in accordance with this
Agreement and the Lockbox Agreement. Failure by the Rate Cap Provider to make
any payment under the Rate Cap shall not relieve Borrower of any of its
obligations to make any payments hereunder or under any other Loan Documents.
 
(c)  Credit Rating of Cap Provider; Replacement Upon Adverse Change in Rating.
The Rate Cap must be issued by a Rate Cap Provider having (i) either (A) a
long-term unsecured debt rating of not less than “AA-” from S&P if Rate Cap
Provider has only a long-term rating from S&P or (B) a long-term unsecured debt
rating of not less than “A+” from S&P and a short-term rating of not less than
“A-1” from S&P if Rate Cap Provider has both a long-term and a short-term rating
from S&P, (ii) either (A) a long-term unsecured debt rating of not less than
“Aa3” from Moody’s if Rate Cap Provider has only a long-term rating from Moody’s
or (B) a long-term unsecured debt rating of not less than “A1” from Moody’s and
a short-term rating of not less than “P1” from Moody’s if Rate Cap Provider has
both a long-term and a short-term rating from Moody’s and (C) if Rate Cap
Provider is rated by Fitch, either a long-term unsecured debt rating of not less
than “A” from Fitch or a short-term rating of not less than “F-1” from Fitch.
If, at any time during the term of the Loan, any of the Rate Cap Provider’s
credit ratings falls below those required in the previous sentence, Borrower
shall, at Borrower’s expense, provide a replacement Rate Cap from a different
Rate Cap Provider which satisfies the required credit ratings. Each replacement
Rate Cap shall satisfy all requirements of this Section 2.07 and, unless
otherwise agreed by Lender, shall be substantially in the form of the Rate Cap
Agreement assigned to Lender as of the Closing Date. Each replacement Rate Cap
and all required documents must be delivered to Lender within thirty (30)
business days of Lender’s notification that a replacement Rate Cap is required.

--------------------------------------------------------------------------------


 
(d)  Borrower’s Payment of Lender Review Expenses. Borrower shall pay all
expenses incurred by Lender in connection with Lender’s review and approval of
the initial Rate Cap and Rate Cap Provider, each Rate Cap required in connection
with an extension of the Maturity Date, and each replacement of a Rate Cap that
is required under the terms of this Agreement, including, without limitation,
reasonable legal fees and expenses.
 
ARTICLE 3  
 


 
CASH MANAGEMENT
 
Section 3.01  Marriott FF&E Reserve Account. 
 
(a)  Control of Marriott FF&E Reserve Account. On or before the Closing Date,
Borrower shall cause Mortgage Borrower to cause Lessee or Marriott to establish
the Marriott FF&E Reserve Account with Marriott FF&E Reserve Account Bank in
accordance with Section 3.01 of the Mortgage Loan Agreement. The Marriott FF&E
Reserve Account shall be an Eligible Account. The Marriott FF&E Reserve Account
shall be under the sole dominion and control of Mortgage Lender. Notwithstanding
the foregoing, Marriott shall have the right to withdraw funds from the Marriott
FF&E Reserve Account subject to the terms and conditions set forth in the
Property Management Contracts. Neither Borrower nor Mortgage Borrower shall have
any right to withdraw funds from the Marriott FF&E Reserve Account.
 
(b)  Security Interest in Marriott FF&E Reserve Account. Concurrently herewith,
Borrower has caused Mortgage Borrower to cause Lessee to grant to Lender a
security interest in the Marriott FF&E Reserve Account, subject and subordinate
only to Mortgage Lender’s security interest therein, and the proceeds thereof
pursuant to the Mortgage Loan Documents. Borrower shall cause Mortgage Borrower
to take, or to cause Lessee to take, such action as requested by Lender to cause
Lender to maintain a perfected security interest in the Marriott FF&E Reserve
Account.
 
(c)  Application of Funds in Marriott FF&E Reserve Account. Funds held in the
Marriott FF&E Reserve Account are to be applied in the manner provided set forth
in the Property Management Contracts.
 
(d)  No Waiver of Default. No agreement by Mortgage Lender or Lender to permit
funds on deposit in the Marriott FF&E Reserve Account to be used by Property
Manager for any purpose at a time when a Default or Event of Default has
occurred and is then continuing shall be deemed a waiver or cure by Mortgage
Lender or Lender of that Default or Event of Default, nor shall Mortgage
Lender’s or Lender’s rights and remedies by prejudiced in any manner thereby.
 
(e)  Investment of Funds. All or a portion of any amounts in the Marriott FF&E
Reserve Account shall, so long as a Marriott Management Period is continuing, be
invested and reinvested by Marriott FF&E Reserve Account Bank in accordance with
written instructions delivered by Marriott, or if a Marriott Management Period
is no longer continuing, by Lender, in one or more Permitted Investments
(subject to the availability of such Permitted Investments), provided, however,
that:
 

--------------------------------------------------------------------------------


(i)  the maturity of the Permitted Investments on deposit therein shall be at
the discretion of Marriott, if a Marriott Management Period is continuing, or
Lender, if a Marriott Management Period is no longer continuing, but in any
event no later than the Business Day of or immediately preceding the date on
which such funds are reasonably expected to be required to be withdrawn
therefrom pursuant to the Property Management Contracts, the Mortgage Loan
Agreement and this Agreement;
 
(ii)  at any time that a Marriott Management Period is no longer continuing,
Marriott shall not have any right to direct investment of the balance in the
Marriott FF&E Reserve Account; and
 
(iii)  all such Permitted Investments shall be held in the name of Lessee and
shall be credited to the Marriott FF&E Reserve Account.
 
Neither Mortgage Lender nor Lender shall have any liability for any loss in
investments of funds in the Marriott FF&E Reserve Account and no such loss shall
affect Mortgage Borrower’s or Borrower’s obligation to fund, or liability for
funding, the Marriott FF&E Reserve Account, the Lockbox Account, the Cash
Management Account or any Reserve Account. All interest paid or other earnings
on funds deposited into the Marriott FF&E Reserve Account shall be deposited
into such Marriott FF&E Reserve Account. Lessee shall include all earnings on
the Marriott FF&E Reserve Account as income of Lessee for federal and applicable
state tax purposes.
 
(f)  Changes in Marriott FF&E Reserve Account. In the event that Marriott
exercises any right that Marriott may have to change the account that
constitutes the “FF&E Reserve” (as defined in the Property Management Contracts)
from the then-existing Marriott FF&E Reserve Account to another account,
Borrower shall direct or cause Mortgage Borrower to: (i) enter into, and cause
Marriott and the new Marriott FF&E Account Bank to enter into, a replacement
Marriott FF&E Account Control Agreement with respect to such account (which
account shall thereafter constitute the Marriott FF&E Reserve Account hereunder)
in form and substance reasonably acceptable to Mortgage Lender and Lender,
(ii) deliver to Mortgage Lender and Lender a new or updated opinion of
Borrower’s counsel opining, with respect to the new Marriott FF&E Account
Control Agreement, as to due authorization, execution and delivery by Mortgage
Borrower, enforceability and perfection, all in form and substance reasonably
acceptable to Mortgage Lender and Lender, and (iii) deliver to Mortgage Lender
and Lender a new or updated opinion of Marriott’s counsel opining, with respect
to the new Marriott FF&E Account Control Agreement, as to due authorization,
execution and delivery by Marriott and enforceability, all in form and substance
reasonably acceptable to Mortgage Lender and Lender.
 
(g)  Event of Default. Nothing contained in Section 2.04(f) or Section 3.01(f)
shall in any way limit any rights and remedies otherwise available to Lender
under this Agreement, the other Loan Documents or applicable law upon an Event
of Default.
 
Section 3.02  Deposits into Marriott FF&E Reserve Account.
 
During a Marriott Management Period, Borrower shall direct or cause Mortgage
Borrower to cause Lessee or Marriott to deposit into the Marriott FF&E Reserve
Account all amounts required to be deposited by Marriott therein in accordance
with the terms of the Property Management Contracts.
 

--------------------------------------------------------------------------------


Section 3.03  Deposits into the Cash Management Account.
 
Borrower shall direct or cause Mortgage Borrower to cause Lessee and/or Property
Manager to deposit (i) all amounts payable to Mortgage Borrower by Lessee,
Property Manager and/or any other party under the Operating Lease, Property
Management Contracts and/or from whatever source and (ii) all amounts payable to
Lessee by Property Manager and/or any other party under the Property Management
Contracts and/or from whatever source, into the Cash Management Account as and
when required to be paid to Mortgage Borrower or Lessee, as applicable, in
accordance with the terms and provisions of the Operating Lease and/or the
Property Management Contracts.
 
Section 3.04  Other Deposits into the Cash Management Account.
 
If at anytime during a Marriott Management Period or an Acceptable Management
Period, Mortgage Borrower or Lessee shall receive any Receipts, whether from
Property Manager or Lessee or another party, Borrower shall cause Mortgage
Borrower to promptly deposit, and cause Lessee to promptly deposit, the same
into the Cash Management Account in accordance with the terms of the Property
Management Contracts and applicable Loan Documents.
 
Section 3.05  Other Deposits in Lockbox Account.
 
If at any time neither a Marriott Management Period nor Acceptable Management
Period shall exist, Borrower shall cause Mortgage Borrower to cause Lessee to:
 
(a)  establish and maintain a lockbox or clearing account in accordance with
Section 3.05 of the Mortgage Loan Agreement;
 
(b)  direct all tenants (including without limitation, Lessee) under the Leases
(if any) (including without limitation, the Operating Lease) to pay all Rents
thereunder directly into the Lockbox Account, and deliver irrevocable (without
Lender’s written consent) letters of direction to such effect to such tenants in
Lender’s reasonable form;
 
(c)  instruct each of the credit card banks, credit card companies or other
credit card receipt intermediaries with which Mortgage Borrower, Lessee or
Property Manager has entered into merchant, clearing or other agreements with
respect to the Property that all credit card receipts with respect to the
Property cleared by such credit card banks, credit card companies or other
intermediaries shall be transferred by such credit card banks, credit card
companies or other intermediaries by wire transfer or the ACH system to the
Lockbox Account, and deliver irrevocable (without Lender’s or Mortgage Lender’s
prior written consent) instruction letters to such effect to such Persons (and
obtain each such Person’s acknowledgment and agreement thereto) in accordance
with Section 3.05 of the Mortgage Loan Agreement;
 
(d)  instruct all Persons that maintain open accounts with Mortgage Borrower,
Lessee or Property Manager or with whom Mortgage Borrower, Lessee or Property
Manager does business on an “accounts receivable” basis with respect to the
Property to deliver all payments due under such accounts to the Lockbox Account,
and deliver to such Persons irrevocable (without Lender’s or Mortgage Lender’s
prior written consent) letters of instruction in accordance with Section 3.05 of
the Mortgage Loan Agreement; and
 

--------------------------------------------------------------------------------


(e)  deposit (or cause to be deposited) any and all other Receipts promptly into
the Lockbox Account and in no event later than one Business Day after the same
are paid to or for the benefit of Mortgage Borrower, Lessee or Property Manager.
 
Borrower shall not permit Mortgage Borrower to, and shall direct Mortgage
Borrower to not permit Lessee to, (x) terminate, amend, revoke or modify any
tenant direction letter or instruction letter provided pursuant to Sections
3.04(a), (b) and (c) above to a credit card bank, credit card company or other
intermediary or other Person (each a “Direction Letter”) in any manner
whatsoever, or (y) direct or cause any Person receiving or bound by a Direction
Letter, or purportedly or intended or required to receive or be bound or
instructed by a Direction Letter, to pay any amount in any manner other than as
provided in the related Direction Letter. To the extent that Mortgage Borrower,
Lessee or any Person on their behalf (other than Property Manager) holds any
Receipts or Advance Bookings Deposits, whether in accordance with this
Agreement, the Mortgage Loan Agreement or otherwise, (1) such amounts shall be
deemed to be collateral for the Mortgage Loan and, subject to Mortgage Lender’s
interest in such collateral, the Loan and shall be held in trust for the
benefit, and as the property, of Mortgage Lender, and (2) such amounts shall not
be commingled with any other funds or property of Mortgage Borrower or Lessee.
 
Section 3.06  Transfers to Cash Management Account and Mezzanine Deposit
Account.
 
Amounts on deposit in the Lockbox Account (if any) shall be transferred to the
Cash Management Account as set forth in Article 3 of the Mortgage Loan
Agreement. Borrower shall direct or cause Mortgage Borrower to direct that all
cash distributions from the Cash Management Account to be paid to Lender in
accordance with the Cash Management Agreement (including the Net Liquidation
Proceeds After Debt Service) be deposited into the Mezzanine Deposit Account
maintained in accordance with the Mezzanine Cash Management Agreement.
Disbursements from the Mezzanine Deposit Account will be made in accordance with
the terms and conditions of the Mezzanine Cash Management Agreement.
 
ARTICLE 4  
 


 
ESCROW AND RESERVE REQUIREMENTS
 
Section 4.01  Creation and Maintenance of Escrows and Reserves.
 
(a)  Control of Reserve Accounts. On the Closing Date, each of the Reserve
Accounts shall be established by Lender. Each Reserve Account required under
this Agreement shall be an Eligible Account. Each Reserve Account shall be under
the sole dominion and control of Lender, and Borrower shall not have any right
to withdraw funds from a Reserve Account. Upon the occurrence of an Event of
Default, Lender may, subject to Section 4.01(h) hereof, in addition to any and
all other rights and remedies available to Lender, apply any sums then present
in any or all of the Reserve Accounts to the payment of the Debt in any order as
determined by Lender in its sole discretion.
 
(b)  Funds Dedicated to Particular Purpose. Funds held in a Reserve Account are
not to be used to fund Reserve Items or expenses contemplated by a different
Reserve Account, and Borrower may not use and Lender shall have no obligation to
apply funds from one Reserve Account to pay for Reserve Items or expenses
contemplated by another Reserve Account. For example, (i) funds held in the Tax
Escrow Account shall not be used to pay for FF&E Expenditures; and (ii) funds
held in the FF&E Reserve Account shall not be used to pay for Insurance
Premiums.

--------------------------------------------------------------------------------


 
(c)  Release of Reserves Upon Payment of Debt. Upon payment in full of the Loan,
Lender shall disburse to Borrower all unapplied funds held by Lender in the
Reserve Accounts pursuant to this Agreement, subject to the rights of Mortgage
Borrower to such unapplied funds pursuant to the Mortgage Loan Documents.
 
(d)  No Obligation of Lender. Nothing in this Agreement shall: (i) make Lender
responsible for making or completing any Reserve Item; (ii) require Lender to
advance, disburse or expend funds in addition to funds then on deposit in the
related Reserve Account to make or complete any Reserve Item; or (iii) obligate
Lender to demand from Borrower additional sums to make or complete any Reserve
Item.
 
(e)  No Waiver of Default. No disbursements made from a Reserve Account at the
time when a Borrower default or Event of Default has occurred and is then
continuing shall be deemed a waiver or cure by Lender of that default or Event
of Default, nor shall Lender’s rights and remedies by prejudiced in any manner
thereby.
 
(f)  Insufficient Amounts in a Reserve Account. Notwithstanding that Lender has
the right to require Borrower or cause Mortgage Borrower to pay any deficiency
in a Reserve Account if Lender reasonably determines that amounts in a Reserve
Account are insufficient, the insufficiency of funds in a Reserve Account, or
Lender’s application of funds in a Reserve Account following an Event of Default
other than for funding of the Reserve Items, shall not relieve Borrower from its
obligation to perform in full each of its: (i) obligations and covenants under
this Agreement; (ii) agreements or covenants with tenants under the Leases (if
any); and (iii) agreements with leasing agents.
 
(g)  Investment of Funds. All or a portion of any amounts in the Reserve
Accounts shall, so long as no Event of Default has occurred, be invested and
reinvested by Lender in accordance with written instructions delivered by
Borrower (subject to Mortgage Borrower’s rights under the Cash Management
Agreement), or after an Event of Default has occurred, by Lender, in one or more
Permitted Investments (subject to the availability of such Permitted
Investments), provided, however, that:
 
(i)  the maturity of the Permitted Investments on deposit therein shall be at
the discretion of Borrower, but in any event no later than the Business Day of
or immediately preceding the date on which such funds are reasonably expected to
be required to be withdrawn therefrom pursuant to this Agreement and the
Mezzanine Cash Management Agreement;
 
(ii)  after an Event of Default has occurred, Borrower shall not have any right
to direct investment of the balance in any Reserve Account;
 
(iii)  all such Permitted Investments shall be held in the name of Lender or its
servicer and shall be credited to the applicable Reserve Account; and
 

--------------------------------------------------------------------------------


(iv)  if no written investment direction is provided to Lender by Borrower,
Lender may at Lender’s option invest any balance in each such Reserve Account in
such Permitted Investments as may be selected by Lender.
 
Lender shall have no liability for any loss in investments of funds in any
Reserve Account that are invested in Permitted Investments and no such loss
shall affect Borrower’s obligation to fund, or liability for funding, any
Reserve Account. All interest paid or other earnings on funds deposited into any
Reserve Account hereunder shall be deposited into such Reserve Account. Borrower
shall include all earnings on the Reserve Accounts as income of Borrower for
federal and applicable state tax purposes. If no written investment direction is
provided to Lender by Borrower, Lender may at its option invest such amounts in
a Permitted Investment selected by Lender.
 
(h)  Event of Default. After an Event of Default has occurred, Borrower shall
not be permitted to direct Lender or any other Person to make any withdrawal(s)
from any of the Cash Management Account or any Reserve Account and Lender, in
Lender’s sole and absolute discretion, may liquidate any Permitted Investments
of the amount on deposit in such accounts and/or withdraw and use such amounts
on deposit in such accounts to make payments in accordance with Section 2.04(f),
provided, however, while an Event of Default exists, Lender agrees that (i) any
amounts on deposit in the Tax Escrow Account shall be used to pay any applicable
Taxes prior to the date when delinquent, (ii) any amounts on deposit in the
Ground Rents Escrow Account shall be used to pay any Ground Rents when due under
the Ground Lease and (iii) any amount on deposit in the Advance Bookings Reserve
Account that is unearned by Borrower shall be held by Lender and applied to the
Advance Bookings to which it relates and any amount on deposit in the Advance
Bookings Reserve Account that is refundable by Borrower shall be refunded by
Lender to the Person entitled to such refund. Nothing contained in
Section 2.04(f) or this Section 4.01(h) shall in any way limit any rights and
remedies otherwise available to Lender under this Agreement, the other Loan
Documents or applicable law upon an Event of Default.
 
(i)  Waiver. Borrower shall be relieved of all its obligation under this
Section 4.01, provided that and to the extent that Mortgage Borrower satisfies
all obligations under Section 4.01 of the Mortgage Loan Agreement and Lender
receives evidence acceptable to it that such obligations have been satisfied.
 
Section 4.02  Tax Escrow.
 
(a)  Deposits to the Tax Escrow Account. Beginning on the first Payment Due Date
and on each Payment Due Date thereafter, Borrower shall deliver or cause to be
delivered to Lender the Monthly Tax Deposit.
 
(b)  Disbursement from Tax Escrow Account. Provided amounts in the Tax Reserve
Account are sufficient to pay the Taxes then due and no Event of Default exists,
Lender shall pay the Taxes as they become due on their respective due dates on
behalf of Borrower by applying the funds held in the Tax Escrow Account to the
payments of Taxes then due. In making any payment of Taxes, Lender may do so
according to any bill, statement or estimate obtained from the appropriate
public office with respect to Taxes without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. Any Taxes paid by Lender from
the Tax Escrow Account shall be deemed to be a capital contribution from
Borrower to Mortgage Borrower.
 

--------------------------------------------------------------------------------


(c)  Surplus or Deficiency in Tax Escrow Account. If amounts on deposit in the
Tax Escrow Account collected for an annual tax period exceed the Taxes actually
paid during such tax period, Lender shall, in its discretion, return the excess
to Borrower or credit the excess against the payments Borrower is to make to the
Tax Escrow Account for the next tax period. If amounts on deposit in the Tax
Escrow Account collected for an annual tax period are insufficient to pay the
Taxes actually due during such tax period, Lender shall notify Borrower of the
deficiency and, within ten (10) days thereafter, Borrower shall deliver to
Lender such deficiency amount. If, however, Borrower receives notice of any such
deficiency on a date that is within ten (10) days prior to the date that Taxes
are due, Borrower will deposit or cause to be deposited the deficiency amount
within one (1) business day after its receipt of such deficiency notice.
 
(d)  Changes in Amount of Taxes Due; Changes in the Monthly Tax Deposit.
Borrower shall notify Lender immediately of any changes to the amounts,
schedules and instructions for payment of any Taxes of which it has or obtains
knowledge and authorizes Lender or its agent to obtain the bills for Taxes
directly from the appropriate taxing authority. If the amount due for Taxes
shall increase and Lender reasonably determines that amounts on deposit in the
Tax Escrow Account will not be sufficient to pay Taxes due for an annual tax
period, Lender shall notify Borrower of such determination and of the increase
needed to the Monthly Tax Deposit. Commencing with the Payment Due Date
specified in such notice from Lender, Borrower shall make deposits at the
increased amount of the Monthly Tax Deposit.
 
(e)  Waiver of Deposits to Tax Escrow Account. Borrower shall be relieved of all
its obligation under this Section 4.02, provided that (a) Mortgage Borrower is
required to and does make monthly deposits to a tax escrow account under the
Mortgage Loan and satisfies all other obligations thereunder and (b) Lender
receives evidence acceptable to it of the making of such deposits and of the
payment of all such Taxes.
 
Section 4.03  Insurance Premium Escrow.
 
Subject to Section 4.08 below:
 
(a)  Deposits to Insurance Premium Escrow Account. Beginning on the first
Payment Due Date and on each Payment Due Date thereafter, Borrower shall deliver
to Lender the Monthly Insurance Deposit.
 
(b)  Disbursement from Insurance Premium Escrow Account. Provided amounts in the
Insurance Premium Escrow Account are sufficient to pay the Insurance Premiums
then due and no Event of Default exists, Lender shall pay the Insurance Premiums
as they become due on their respective due dates on behalf of Borrower by
applying funds held in the Insurance Premium Escrow Account to the payments of
Insurance Premiums then due. In making any payment relating to Insurance
Premiums, Lender may do so according to any bill, statement or estimate procured
from the insurer without inquiry into the accuracy of such bill, statement or
estimate. Any Insurance Premiums paid by Lender from the Insurance Premium
Escrow Account shall be deemed to be a capital contribution from Borrower to
Mortgage Borrower.
 

--------------------------------------------------------------------------------


(c)  Surplus or Deficiency in Insurance Premium Escrow Account. If amounts on
deposit in the Insurance Premium Escrow Account collected for an annual period
exceed the Insurance Premiums actually paid during such period, Lender shall
either return such excess to Borrower or credit such excess against the payments
Borrower is to make to the Insurance Premium Escrow Account for the next annual
period (the determination of which of these two actions Lender shall take to be
made by Lender in its reasonable discretion). If amounts on deposit in the
Insurance Premium Escrow Account collected for an annual premium period are
insufficient to pay the Insurance Premiums actually due during such annual
period Lender shall notify Borrower of the deficiency and, within ten (10) days
thereafter, Borrower shall deliver to Lender such deficiency amount. If,
however, Borrower receives notice of any such deficiency on a date that is
within ten (10) days prior to the date that Insurance Premiums are due, Borrower
will deposit the deficiency amount within one (1) business day after its receipt
of such deficiency notice.
 
(d)  Changes in Insurance Premium Amounts; Change in Monthly Deposit Amount.
Borrower shall notify Lender promptly of any changes to the amounts, schedules
and instructions for payment of any Insurance Premiums of which it has or
obtains knowledge and authorizes Lender or its agent to obtain the bills for the
Insurance Premiums directly from the insurance provider or its agent. If the
amount due for Insurance Premiums shall increase and Lender reasonably
determines that amounts on deposit in the Insurance Premium Escrow Account will
not be sufficient to pay the Insurance Premiums, Lender shall notify Borrower of
such determination and of the increase needed to the Monthly Insurance Deposit.
Commencing with the Payment Due Date specified in such notice from Lender,
Borrower shall make deposits at the increased amount of the Monthly Insurance
Deposit.
 
(e)  Waiver of Deposits to Insurance Premium Escrow Account. Borrower shall be
relieved of all its obligation under this Section 4.03, provided that
(a) Mortgage Borrower is required to and does make monthly deposits to an
insurance escrow account under the Mortgage Loan and satisfies all other
obligations thereunder and (b) Lender receives evidence acceptable to it of the
making of such deposits and of the payment of all such Insurance Premiums.
 
Section 4.04  Ground Rents Escrow.
 
(a)  Deposits to the Ground Rents Escrow. Beginning on the first Payment Due
Date and on each Payment Due Date thereafter, Borrower shall deliver to Lender
the Monthly Ground Rent Deposit.
 
(b)  Disbursement from Ground Rents Escrow. Provided amounts in the Ground Rents
Escrow are sufficient to pay the Ground Rents then due under the Ground Lease
and no Event of Default exists, Lender shall pay the Ground Rents under the
Ground Lease as they become due on their respective due dates on behalf of
Borrower by applying the funds held in the Ground Rents Escrow to the payments
of Ground Rents then due. In making any payments under the Ground Lease, Lender
may do so according to any bill, statement or estimate obtained from the Ground
Lessor (as defined in the Security Instrument) with respect to Ground Rents
without inquiry into the accuracy of such bill, statement or estimate or into
the validity thereof. Any Ground Rents paid by Lender from the Ground Rents
Escrow Account shall be deemed to be a capital contribution from Borrower to
Mortgage Borrower.
 

--------------------------------------------------------------------------------


(c)  Surplus or Deficiency in Ground Rents Escrow. If amounts on deposit in the
Ground Rents Escrow collected for any calendar year exceed Ground Rents actually
paid during such calendar year, Lender shall, in its discretion, return the
excess to Borrower or credit the excess against the payments Borrower is to make
to the Ground Rents Escrow for the next twelve month period. If amounts on
deposit in the Ground Rents Escrow collected for any calendar year are
insufficient to pay Ground Rents actually due during such calendar year, Lender
shall notify Borrower of the deficiency and, within ten (10) days thereafter,
Borrower shall deliver to Lender such deficiency amount. If, however, Borrower
receives notice of any such deficiency on a date that is within ten (10) days
prior to the date that any Ground Rents are due, Borrower will deposit the
deficiency amount within one (1) business day after its receipt of such
deficiency notice.
 
(d)  Changes in Ground Rents Due; Changes in the Monthly Ground Rent Deposit.
Borrower shall notify Lender immediately of any changes to the amounts,
schedules and instructions for payment of any obligations due under the Ground
Lease of which it has or obtains knowledge and authorizes Lender or its agent to
obtain the bills for Ground Rents directly from the Ground Lessor. If the amount
due for Ground Rents shall increase and Lender determines that amounts on
deposit and to be deposited in the Ground Rents Escrow will not be sufficient to
pay Ground Rents due for a twelve month period, Lender shall notify Borrower of
such determination and of the increase needed to the Monthly Ground Rent
Deposit. Commencing with the next Payment Due Date following such notice from
Lender, Borrower shall make deposits at the increased amount of the Monthly
Ground Rent Deposit.
 
(e)  Waiver of Deposits to Ground Rents Escrow Account. Borrower shall be
relieved of all its obligation under this Section 4.04, provided that
(a) Mortgage Borrower is required to and does make monthly deposits to an
insurance escrow account under the Mortgage Loan and satisfies all other
obligations thereunder and (b) Lender receives evidence acceptable to it of the
making of such deposits and of the payment of all such Ground Rents.
 
Section 4.05  FF&E Reserve Account.
 
Subject to Section 4.08 below:
 
(a)  FF&E Reserve Generally. Amounts in the FF&E Reserve Account are to be used
for the purpose of funding the FF&E Expenditures, which Borrower covenants and
agrees to cause Mortgage Borrower to perform (or to cause Property Manager to
perform) in accordance with the terms of this Agreement.
 
(b)  Deposits to the FF&E Reserve Account. Beginning on the first Payment Due
Date on which a Marriott Management Period no longer exists and on each Payment
Due Date thereafter, Borrower shall pay to Lender (or cause Property Manager to
pay to Lender) for deposit to the FF&E Reserve Account, an amount equal to the
greater of: (i) the amount required to be deposited under any Property
Management Contracts then in effect as a reserve for FF&E Expenditures for the
second full calendar month or Accounting Period (as applicable) prior to the
Payment Due Date in question; and (ii) an amount equal to four and one-half
percent (4.5%) of the Operating Income for the second full calendar month prior
to the Payment Due Date in question (e.g., 4.5% of Operating Income for February
will be deposited during the month of April) (all such amounts so deposited
shall hereinafter be referred to collectively as the “FF&E Funds”).

--------------------------------------------------------------------------------


 
(c)  Disbursements from the FF&E Reserve Account. Lender shall make
disbursements of amounts on deposit in the FF&E Reserve Account upon Borrower’s
performance, to Lender’s reasonable satisfaction, of all conditions to
disbursement set forth in Article 5 of this Agreement. Any FF&E Funds paid by
Lender from the FF&E Reserve Account shall be deemed to be a capital
contribution from Borrower to Mortgage Borrower.
 
(d)  Waiver of Deposits to FF&E Reserve Account. Borrower shall be relieved of
all its obligation under this Section 4.05, provided that (a) Mortgage Borrower
is required to and does make monthly deposits to an FF&E reserve account under
the Mortgage Loan and satisfies all other obligations thereunder and (b) Lender
receives evidence acceptable to it of the making of such deposits and of the
payment of all such FF&E Funds.
 
Section 4.06  Advance Bookings Reserve Account. 
 
(a)  Deposits to the Advance Bookings Reserve Account. Beginning on the first
Payment Due Date upon which a Marriott Management Period no longer exists and on
each Payment Due Date thereafter, Borrower shall pay to Lender as a deposit to
the Advance Bookings Reserve Account, an amount equal to the amount, if any, by
which the aggregate of all then unearned or otherwise refundable Advance
Bookings Deposits (as set forth on the then most recent Advance Bookings Reserve
Statement) are in excess of the balance then on deposit in the Advance Bookings
Reserve Account (all such amounts so deposited on the Closing Date and
thereafter shall hereinafter be referred to collectively as the “Advance
Bookings Reserve Funds”).
 
(b)  Disbursements from the Advance Bookings Reserve Account. In the event that,
on any Payment Due Date upon which a Marriott Management Period no longer
exists, the balance on deposit in the Advance Bookings Reserve Account is
greater than the aggregate of all then unearned or otherwise refundable Advance
Bookings Deposits (as set forth on the then most recent Advance Bookings Reserve
Statement), then Lender shall disburse the difference into the Lockbox Account
for application as set forth in the Lockbox Account Agreement. Any Advance
Bookings Reserve Funds paid by Lender from the Advance Bookings Reserve Account
shall be deemed to be a capital contribution from Borrower to Mortgage Borrower.
 
(c)  Reassessment of Required Deposit. If at any time Lender reasonably
determines that the Advance Bookings Reserve Funds then on deposit in the
Advance Bookings Reserve Account are less than the aggregate of all then
unearned or otherwise refundable Advance Bookings Deposits, Lender may, if a
Marriott Management Period no longer exists, notify Borrower of such
determination and of the amount estimated by Lender to make-up such deficiency
as reasonably determined by Lender. Within ten (10) days after such notice from
Lender, Borrower shall deliver (or cause to be delivered) the deficiency amount
to Lender, and Lender shall deposit the same in the Advance Bookings Reserve
Account and hold and administer same in accordance with this Agreement.

--------------------------------------------------------------------------------


 
(d)  Waiver of Deposits to Advance Bookings Reserve Account. Borrower shall be
relieved of all its obligation under this Section 4.06, provided that
(a) Mortgage Borrower is required to and does make monthly deposits to an
advance bookings reserve account under the Mortgage Loan and satisfies all other
obligations thereunder and (b) Lender receives evidence acceptable to it of the
making of such deposits and of the payment of all such Advance Bookings Reserve
Funds.
 
Section 4.07  Seasonal Reserve Account.
 
(a)  Deposits into the Seasonal Reserve Account. On each Payment Due Date
occurring in a Seasonal Reserve Deposit Month, except for any such Payment Due
Date which occurs during a Marriott Management Period, Borrower shall pay to
Lender as a deposit to the Seasonal Reserve Account, an amount equal to the
lesser of (i) an amount reasonably determined by Lender as sufficient, when
aggregated with all other deposits expected to be made into the Seasonal Reserve
Account in other Seasonal Reserve Deposit Months, to fund projected shortfalls
in cash flow available to pay debt service on the Loan and Operating Expenses
(to the extent not paid directly by the Property Manager) and to make required
deposits into the other Reserves during Seasonal Reserve Withdrawal Months, and
(ii) all available cash flow from the Property after payment of debt service on
the Loan and Operating Expenses (to the extent not paid directly by the Property
Manager) and after making required deposits into the other Reserves, such
Seasonal Reserve Account to be maintained for the purpose of establishing and
maintaining a reserve to pay debt service on the Loan, make required deposits
into other Reserves and pay Operating Expenses (all such amounts so deposited
shall hereinafter be referred to collectively as the “Seasonal Reserve Funds”).
 
(b)  Disbursements from the Seasonal Reserve Account. In the event that, on any
Payment Due Date upon which a Marriott Management Period no longer exists, the
balance on deposit in the Lockbox Account (after application of the same in
accordance with the Lockbox Account Agreement) is insufficient to pay debt
service on the Loan and Operating Expenses (to the extent not paid directly by
the Property Manager) and to make required deposits into the other Reserves,
then so long as no Default or Event of Default exists at the time of any
requested distribution of funds from the Seasonal Reserve Account, Lender shall,
at Borrower’s request, disburse from the Seasonal Reserve Account into the
Lockbox Account an amount equal to such deficiency for application as set forth
in the Lockbox Account Agreement, provided each of the following terms and
conditions shall have been satisfied: (i) all Seasonal Reserve Funds released by
Lender into the Lockbox Account shall be used to pay or reimburse Borrower for
payment of debt service on the Loan, to make required deposits into the Reserves
and to pay Operating Expenses (to the extent not paid directly by the Property
Manager) (in the order set forth in the Lockbox Account Agreement); (ii) all
requests by Borrower for a disbursement of Seasonal Reserve Funds shall be in
writing and shall not be made more frequently than once per month; (iii) such
disbursement shall not exceed debt service, Reserve deposits and Operating
Expenses, as applicable, (incurred pursuant to the Approved Budget) payable in
the applicable month; (iv) unless otherwise approved by Lender, funds shall be
disbursed from the Seasonal Reserve Account only during Seasonal Reserve
Disbursement Months; and (v) Borrower shall provide such evidence as Lender may
reasonably request regarding the use of such funds. If an Event of Default
exists, Lender may apply the Seasonal Reserve Funds, together with any interest
accrued thereon, to reduce the amounts owed by Borrower under the Loan in such
order and priority as Lender may determine. Any Seasonal Reserve Funds paid by
Lender from the Seasonal Reserve Account shall be deemed to be a capital
contribution from Borrower to Mortgage Borrower.

--------------------------------------------------------------------------------


 
(c)  Reassessment of Required Deposit. If at any time Lender reasonably
determines that the Seasonal Reserve Funds will not be sufficient to pay debt
service on the Loan and Operating Expenses and to make required deposits into
the other Reserves in the applicable months, Lender may notify Borrower of such
determination and of the amount estimated by Lender to make-up such deficiency
as reasonably determined by Lender based upon changes in circumstances. Within
ten (10) days after such notice from Lender, Borrower shall deliver the
deficiency amount to Lender, and Lender shall deposit in the Seasonal Reserve
Account and hold and administer same in accordance with this Agreement;
provided, however, that in no event shall Borrower be required to deposit
amounts under this Section 4.07(c) in excess of the amount of all available cash
flow from the Property after payment of debt service on the Loan and Operating
Expenses (to the extent not paid directly by the Property Manager) and after
making required deposits into the other Reserves.
 
(d)  Waiver of Deposits to Seasonal Reserve Account. Borrower shall be relieved
of all its obligation under this Section 4.07, provided that (a) Mortgage
Borrower is required to and does make monthly deposits to a seasonal reserve
account under the Mortgage Loan and satisfies all other obligations thereunder
and (b) Lender receives evidence acceptable to it of the making of such deposits
and of the payment of all such Seasonal Reserve Funds.
 
Section 4.08  Waiver of Certain Reserve Requirements.
 
Notwithstanding anything to the contrary set forth above in this Article 4, so
long as a Marriott Management Period is continuing, then:
 
(a)  Provided Property Manager accrues for Insurance Premiums in accordance with
the Property Management Contracts, Borrower shall have no obligation to deposit
any amounts into the Insurance Premium Escrow Account pursuant to Section 4.03
above.
 
(b)  Provided Property Manager maintains reserves in the Marriott FF&E Reserve
Account for FF&E Expenditures in accordance with the Property Management
Contracts, Borrower shall have no obligation to deposit any amounts into the
FF&E Reserve Account pursuant to Section 4.05 above.
 
(c)  There shall be no Monthly Insurance Deposit in respect of coverage under
any Qualified Insurance Program.
 
Section 4.09  Mezzanine Debt Service Reserve Account.
 
(a)  Mezzanine Debt Service Reserve Generally. Amounts in the Mezzanine Debt
Service Reserve Account are to be held as additional Collateral for the Loan
until used for the purpose of paying, in full, the principal installment (if
any), accrued interest due from Borrower on a Payment Due Date in accordance
with this Agreement.
 
(b)  Deposits to the Mezzanine Debt Service Reserve Account. On each Payment Due
Date, an amount necessary to pay the amount required under Section 2.03(b),
shall be deposited in the Mezzanine Debt Service Reserve Account (all such
amounts so deposited shall hereinafter be referred to collectively as the
“Mezzanine Debt Service Reserve Deposits”).

--------------------------------------------------------------------------------


 
(c)  Disbursements from the Mezzanine Debt Service Reserve Account. Lender shall
disburse on each Payment Due Date amounts from the Mezzanine Debt Service
Reserve Account to pay, in full, the installment of interest due under Section
2.03(b) from Borrower on such Payment Due Date in accordance with this
Agreement.
 
Section 4.10  Cash Trap Reserve Account.
 
(a)  Section 4.10Cash Trap Reserve Generally. Amounts in the Cash Trap Reserve
Account are to be held as additional Collateral for the Loan and (without
limiting Borrower’s obligation to pay the same), used for the purpose of paying,
in full, the principal installment (if any), accrued interest and deposits to
Reserve Accounts due from Borrower on a Payment Due Date in accordance with
Article 4 of this Agreement.
 
(b)  Deposits to the Cash Trap Reserve Account. On each Payment Due Date during
a Cash Trap Period, after all deposits required under Article 4 of this
Agreement are made and/or applied to the sub-accounts as specified in the Cash
Management Agreement, all excess funds on deposit in the Cash Management Account
shall be deposited in the Cash Trap Reserve Account (all such amounts so
deposited shall hereinafter be referred to collectively as the “Cash Trap
Reserve Deposits”).
 
(c)  Disbursements from the Cash Trap Reserve Account. Upon the occurrence of a
Cash Trap Termination Event, the funds on deposit in the Cash Trap Reserve
Account shall be released to Borrower.
 
(d)  Borrower shall be relieved of all its obligation under this Section 4.10,
provided that (a) Mortgage Borrower is required to and does make monthly
deposits to a cash trap reserve account under the Mortgage Loan and satisfies
all other obligations thereunder and (b) Lender receives evidence acceptable to
it of the making of such deposits and of the payment of all such Cash Trap
Reserve Deposits.
 
ARTICLE 5  
 


 
COMPLETION OF REPAIRS RELATED TO RESERVE ACCOUNTS;
 
CONDITIONS TO RELEASE OF FUNDS
 
Section 5.01  Conditions Precedent to Disbursements from Certain Reserve
Accounts.
 
The following provisions apply to each request for disbursement from the FF&E
Reserve Account:
 
(a)  Disbursement only for Completed Repairs. Disbursements shall be limited to
Reserve Items that are completed and paid for by Borrower, except to the extent
permitted under Section 5.01(b) of this Agreement. At no time shall Lender be
obligated to pay amounts to Borrower in excess of the current balance in the
applicable Reserve Account at the time of disbursement.

--------------------------------------------------------------------------------


 
(b)  Partial Completion. Lender may agree to disburse funds for Reserve Items
prior to completion thereof where (i) the contractor performing such work
requires periodic payments pursuant to the terms of its written contract with
Borrower and Lender has given its prior written approval to such contract, and
(ii) the cost of the portion of the Reserve Item to be completed under such
contract exceeds $1,000,000.
 
(c)  Disbursement Request; Maximum Frequency and Amount. Borrower shall submit
to Lender a Disbursement Request together with such additional information as
Lender may reasonably request in connection with the Disbursement Request at
least ten (10) business days prior to the date on which Borrower requests Lender
to make a disbursement from a Reserve Account. Unless otherwise agreed to by
Lender, Borrower may not submit, and Lender shall not be required to make, more
than one (1) disbursement from each Reserve Account during any calendar month.
No Disbursement Request shall be made for less than $2,500 or the total cost of
the Reserve Items, if less.
 
(d)  No Existing Event of Default. Lender may refuse to make any disbursement if
an Event of Default exists as of the date on which Borrower submits the
Disbursement Request or on the date the disbursement is actually to be made.
 
(e)  Responsible Officer Certificate. Lender must receive a certificate, signed
by a Responsible Officer of Borrower (and, at Lender’s option, also signed by
Borrower’s project architect or engineer if the cost of a single Reserve Item or
the aggregate amount of the Disbursement Request exceeds $500,000), which
certifies that:
 
(i)  All information stated in the Disbursement Request is true and correct in
all material respects, each attachment to the Disbursement Request is correct
and complete, and if the attachment is a copy of the original, that it is a true
and an accurate reproduction of the original;
 
(ii)  Each of the Reserve Items to be funded in connection with the Disbursement
Request was performed in a good and workmanlike manner and in accordance with
all Requirements of Law and has been or will be paid in full by Borrower;
 
(iii)  Subject to Section 5.03, each party that supplied materials, labor or
services has been or will be paid in full (for the portion for which
disbursement is sought in the case of disbursements authorized in accordance
with Section 5.01(b) hereof); and
 
(iv)  In the case of disbursements authorized in accordance with Section 5.01(b)
hereof, the materials for which the request are made are on-site at the Property
and properly secured or have been installed in the Property.
 
(f)  Inspection to Confirm Completion. Prior to making any disbursement, Lender
may require an inspection of the Property, performed at Borrower’s expense, to
verify completion thereof.

--------------------------------------------------------------------------------


 
(g)  Absence of Liens. Lender may require that Borrower provide Lender with any
or all of the following: (i) a written lien waiver acceptable to Lender from
each party to be paid in connection with the Disbursement Request; (ii) a search
of title to the Property effective to the date of the disbursement which shows
no Liens other than the Permitted Encumbrances; or (iii) an endorsement to the
Title Insurance Policy which updates the effective date of such policy to the
date of the disbursement and shows no Liens other than the Permitted
Encumbrances.
 
(h)  Payment of Lender’s Expenses. Borrower shall pay all reasonable expenses
incurred by Lender in processing Borrower’s Disbursement Request including,
without limitation, any inspection costs (whether performed by Lender or an
independent inspector selected by Lender) and reasonable legal fees and
expenses.
 
(i)  Other Items Lender Deems Necessary. Lender shall have received such other
evidence as Lender reasonably requests in connection with its confirmation that
each Reserve Item to be paid in connection with the Disbursement Request has
been completed or performed in accordance with the terms of this Agreement.
 
(j)  Other Insurance. In addition to any insurance required under the Loan
Documents, Borrower shall provide or cause to be provided workmen’s compensation
insurance, builder’s risk, and public liability insurance and other insurance to
the extent required under applicable law in connection with any Reserve Items.
Evidence of such insurance shall be promptly provided by Borrower upon request
by Lender.
 
Section 5.02  Waiver of Conditions to Disbursement.
 
No waiver given by Lender of any condition precedent to disbursement from a
Reserve Account shall preclude Lender from requiring that such condition be
satisfied prior to making any other disbursement from a Reserve Account.
 
Section 5.03  Intentionally Omitted. 
 
Section 5.04  Performance of Reserve Items.
 
(a)  Performance of Reserve Items. Borrower shall complete or cause Mortgage
Borrower to complete each Reserve Item in a good and workmanlike manner, using
only new materials of the same or better quality than that being replaced. All
Reserve Items shall be performed in accordance with, and upon completion shall
comply with, all Requirements of Law (including without limitation obtaining and
maintaining in effect all necessary permits and governmental approvals) and all
applicable insurance requirements.
 
(b)  Entry onto Property. In order to perform inspections or, following an Event
of Default, to complete Reserve Items which Borrower has failed to perform or
failed to cause Mortgage Borrower to perform, Borrower shall cause Mortgage
Borrower to grant to Lender and its agents the right, from time to time, to
enter onto the Property.
 
(c)  Lender Remedy for Failure to Perform. In addition to Lender’s remedies
following an Event of Default, Borrower acknowledges that Lender shall have the
right (but not the obligation) to complete or perform the Reserve Items for
which amounts have been reserved under this Agreement and for such purpose,
Borrower hereby appoints Lender its attorney-in-fact with full power of
substitution (and which shall be deemed to be coupled with an interest and
irrevocable until the Loan is paid in full and the Security Instrument is
discharged of record, with Borrower hereby ratifying all that its said attorney
shall do by virtue thereof): (i) to complete or undertake such work in the name
of Borrower; (ii) to proceed under existing contracts or to terminate existing
contracts (even where a termination penalty may be incurred) and employ such
contractors, subcontractors, watchman, agents, architects and inspectors as
Lender’ determines necessary or desirable for completion of such work; (iii) to
make any additions, changes and corrections to the scope of the work as Lender
deems necessary or desirable for timely completion; (iv) to pay, settle or
compromise all existing bills and claims which are or may become Liens against
the Property or as may be necessary or desirable for completion of such work;
(v) to execute all applications and certificates in the name of Borrower which
may be required to obtain permits and approvals for such work or completion of
such work; (vi) to prosecute and defend all actions or proceedings in connection
with the repair or improvements to the Property; and (vii) to do any and every
act which Borrower might do in its own behalf to fulfill the terms of Borrower’s
obligations under this Agreement. Lender will not exercise such power of
attorney unless an Event of Default exists. Amounts expended by Lender which
exceed amounts held in the Reserve Accounts shall be added to the Maximum Loan
Amount, shall be immediately due and payable, and shall bear interest at the
Default Rate from the date of disbursement until paid in full.

--------------------------------------------------------------------------------


 
ARTICLE 6  
 


 
LOAN SECURITY AND RELATED OBLIGATIONS
 
Section 6.01  Pledge Agreement.
 
Payment of the Loan and performance of the Obligations shall be secured, inter
alia, by the Pledge Agreement. Borrower shall execute at closing the Pledge
Agreement and abide by its obligations thereunder.
 
Section 6.02  Subordination of Property Management Contracts.
 
Borrower, Mortgage Borrower and the Property Manager shall execute at closing
the Subordination of Property Management Contracts and abide by their respective
obligations thereunder.
 
Section 6.03  Assignment of Rate Cap Agreement.
 
Borrower shall execute and deliver on the Closing Date the assignment and
consent with respect to the Rate Cap as are contemplated by Section 2.07 of this
Agreement and abide by its obligations thereunder.
 
Section 6.04  Intentionally Deleted.
 


 
Section 6.05  Pledge as Property; Grant of Security Interest.
 
As security for payment of the Loan and performance by Borrower of all
Obligations, to the extent the Reserve Account obligations have not been waived
under the provisions of Article 4 of this Agreement, Borrower hereby pledges,
assigns, sets over and transfers to Lender, and grants to Lender a continuing
security interest in and to: (a) each of the Reserve Accounts, the Marriott FF&E
Reserve Account and the Mezzanine Deposit Account, (b) all funds and monies from
time to time deposited or held in each of the Reserve Accounts, the Marriott
FF&E Reserve Account and the Mezzanine Deposit Account, and (c) all interest
accrued, if any, with respect to the Reserve Accounts, the Marriott FF&E Reserve
Account and the Mezzanine Deposit Account; provided that Lender shall make
disbursements from each of the Reserve Accounts when, as and to the extent
required by this Agreement and shall cause or permit amounts on deposit in the
Marriott FF&E Reserve Account and the Mezzanine Deposit Account to be applied in
accordance with the terms and provisions of this Agreement, the Marriott FF&E
Account Control Agreement and the Mezzanine Deposit Agreement. The parties agree
that each of the Reserve Accounts, the Marriott FF&E Reserve Account and the
Mezzanine Deposit Account is a “deposit account” within the meaning of Article 9
of the UCC, that each of the Reserve Accounts, the Marriott FF&E Reserve Account
and the Mezzanine Deposit Account is a "securities account" within the meaning
of Article 8 of the UCC and that this Agreement also constitutes a “security
agreement” within the meaning of Article 9 of the UCC. Borrower shall not,
without Lender’s prior written consent, further pledge, assign, transfer or
grant any security interest in any of the Reserve Accounts, the Marriott FF&E
Reserve Account or the Mezzanine Deposit Account nor permit any Lien to attach
thereto, except as may be created in favor of Lender in connection with the
Loan.

--------------------------------------------------------------------------------


 
Section 6.06  Environmental Indemnity Agreement.
 
Borrower and the Guarantor will be required to execute at closing the
Environmental Indemnity and to abide by their obligations thereunder.
 
Section 6.07  Guaranty.
 
Guarantor will be required to execute at closing the Guaranty of Exceptions to
Nonrecourse Liability and to abide by its obligations thereunder.
 
ARTICLE 7  
 


 
SINGLE PURPOSE ENTITY REQUIREMENTS
 
Section 7.01  Commitment to be a Single Purpose Entity.
 
Borrower represents, warrants and covenants to Lender as follows:
 
(a)  Each of Borrower and Mortgage Borrower has at all times since its formation
been a Single Purpose Entity, is a Single Purpose Entity and will continue to be
a Single Purpose Entity at all times until the Loan has been paid in full.
 
(b)  The Organizational Chart attached to this Agreement is true, complete and
correct as of the date hereof.
 
(c)  All of the factual assumptions made in the non-consolidation legal opinion
delivered by Borrower’s counsel to Lender, of even date herewith, are true and
correct in all respects.
 
(d)  The “single purpose entity” provisions included in the organizational
documents of Borrower and Mortgage Borrower shall not, without Lender’s prior
written consent, be amended, rescinded or otherwise revoked until the Loan has
been paid in full.
 
(e)  (i) Prior to the withdrawal or the disassociation of Parent from Borrower,
Borrower shall immediately appoint a new managing member whose organizational
documents are substantially similar to those of the Parent and, if an opinion
letter pertaining to substantive consolidation was required at closing, deliver
a new substantive non-consolidation opinion letter with respect to the new
managing member of Borrower and its equity owners which is acceptable in all
respects to Lender and to the Rating Agencies if a Securitization has occurred;
and (ii) prior to the withdrawal or the disassociation of Borrower from Mortgage
Borrower, Borrower shall cause Mortgage Borrower to immediately appoint a new
managing member whose organizational documents are substantially similar to
those of Borrower and, if an opinion letter pertaining to substantive
consolidation was required at closing, deliver a new substantive
non-consolidation opinion letter with respect to the new managing member of
Mortgage Borrower and its equity owners which is acceptable in all respects to
Lender and to the Rating Agencies if a Securitization has occurred. (The
requirements of the foregoing subsections (i) and (ii) shall not be construed to
permit a Transfer in violation of Article 10.)

--------------------------------------------------------------------------------


 
(f)  (i) Neither Borrower (with the exception of the Collateral) nor Mortgage
Borrower (with the exception of the Property and the Equity Interest in Lessee)
has owned any interest in any property, (ii) Neither Borrower nor Mortgage
Borrower is currently liable for any indebtedness or obligations and, upon
closing of the Loan, the Prior Loan will be fully satisfied with the proceeds of
the Loan and Mortgage Borrower shall not have any continuing liability, actual
or contingent with respect thereto except for customary contingent liabilities
relating to environmental and similar typical post-payoff contingent
liabilities, (iii) Neither Borrower nor Mortgage Borrower has any contingent
liability for any environmental noncompliance or contamination or any other
material actual or contingent liabilities, (iv) Borrower has provided Lender
with true, correct and complete copies of Borrower’s and Mortgage Borrower’s
current (and since the date of inception of each) financial statements and with
true, correct and complete copies of all environmental reports in Borrower’s and
Mortgage Borrower’s possession concerning the Property, and (v) Borrower’s
certifications and statements set forth in the certificates attached hereto as
Exhibit E are true and correct.
 
(g)  For the period from December 21, 2000 to the date of this Agreement,
Mortgage Borrower has complied with the “special purpose entity” provisions of
its organizational documents.
 
(h)  None of Desert Ridge Resort, Ltd., the limited partners of Desert Ridge
Resort, Ltd., DRR Partners, Inc., nor the equity holders of DRR Partners, Inc.
is Controlled by, in Control of, or under common Control with any CNL Entity.
 
Section 7.02  Definition of Single Purpose Entity.
 
(a)  Borrower Criteria. With respect to Borrower, a “Single Purpose Entity”
means a limited liability company which, at all times since its formation and
thereafter:
 
(i)  has not engaged, and shall not engage, in any business or activity other
than with respect to the ownership of (A) the related Pledged Company Interests
and (B) incidental personal property necessary for the ownership of such
interests;
 
(ii)  has not owned and shall not acquire or own any assets other than the
related Pledge Company Interests and will conduct and operate its business as
presently conducted and operated;

--------------------------------------------------------------------------------


 
(iii)  shall not, to the fullest extent permitted by law, engage in, seek or
consent to, any dissolution, winding up, liquidation, consolidation, merger,
asset sale, or amendment of the certificate of formation or the limited
liability company agreement;
 
(iv)  shall have a board of directors that shall have, the irrevocable authority
to act on the matters which are the subject of the requirements set forth in
Section 7.02(a)(xxviii);
 
(v)  Intentionally Deleted;
 
(vi)  shall not incur, any debt, secured or unsecured, direct or contingent
(including, without limitation, guaranteeing any obligation), other than the
Debt;
 
(vii)  shall not fail to correct any known misunderstanding regarding its
separate identity;
 
(viii)  shall maintain its accounts, books and records separate from any other
Person;
 
(ix)  shall maintain its books, records, resolutions and agreements as official
records;
 
(x)  shall not commingle its funds or assets with those of any other Person and
Borrower has held, and shall hold, its assets in its own name;
 
(xi)  shall conduct its business in its own name;
 
(xii)  shall maintain its accounting records and other entity documents separate
from any other Person;
 
(xiii)  shall prepare separate tax returns and financial statements, or if part
of a consolidated group, Borrower has been shown, and will be shown, as a
separate member of such group and, with respect to financial statements, such
will include an appropriate notation indicating that Borrower’s assets and
credit are not available to satisfy the debts of such other consolidated
entities;
 

--------------------------------------------------------------------------------


(xiv)  shall pay its own liabilities and expenses out of its own funds and
assets;
 
(xv)  will observe all limited liability company formalities and record keeping
necessary to conduct its business and maintain its existence as a legally
distinct entity;
 
(xvi)  shall not assume, guarantee or become obligated for, the debts of any
other Person and has not held out, and shall not hold out, its credit as being
available to satisfy the obligations of any other Person;
 
(xvii)  except for the Pledged Company Interests, shall not acquire obligations
or securities of any Person;
 
(xviii)  shall allocate, fairly and reasonably, the costs associated with common
employees and any overhead for shared office space and Borrower shall use,
separate stationery, invoices and checks;
 
(xix)  shall not pledge its assets to secure the obligations of any other
Person;
 
(xx)  shall hold itself out and identify itself as, a separate and distinct
entity under its own name and not as a division or part of any other Person;
 
(xxi)  shall not make loans to any Person;
 
(xxii)  shall not identify its member(s) or any SPE Affiliates of its member(s)
as a division or part of it;
 
(xxiii)  shall not enter into or be a party to any transaction with its
member(s) or any SPE Affiliates of its members, except in the ordinary course of
its business pursuant to written agreements and on terms intrinsically fair and
no less favorable to it than obtainable in a comparable arm’s-length transaction
with an unrelated third party; provided, however, that Borrower may receive
equity contributions from Parent;
 
(xxiv)  shall have a board of directors that has considered, and shall consider,
to the fullest extent permitted by law, including Section 18-1101(c) of the Act,
the interests of the creditors of Borrower in connection with all company
action;
 
(xxv)  shall pay the salaries of its own employees and has maintained, and shall
maintain a sufficient number of employees in light of its contemplated business
operations;
 
(xxvi)  shall maintain adequate capital in light of its contemplated business
operations;
 
(xxvii)  shall maintain at least two Independent Directors on its board of
directors;
 
(xxviii)  until such time as the Loan has been paid in full or is otherwise
completely discharged, Borrower shall not be permitted to take any of the
following actions, without the unanimous affirmative vote of 100% of the members
of the board of directors, including both Independent Directors: (A) the
institution of proceedings to have Borrower adjudicated bankrupt or insolvent;
(B) the consent to the institution of bankruptcy or insolvency proceedings
against Borrower; (C) the filing of a petition seeking or consenting to
reorganization or relief with respect to Borrower under any applicable federal,
state or local law relating to bankruptcy; (D) the consent to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of Borrower or a substantial part of the Property; (E) the making of
any assignment for the benefit of creditors of Borrower; (F) the admission in
writing of Borrower’s inability to pay its debts generally as they become due;
and (G) the taking of any action in furtherance of any of the foregoing actions.
Borrower nor its Independent Directors has taken any of the actions described in
this Section 7.02(b)(xxviii) prior to the date hereof;

--------------------------------------------------------------------------------


 
(xxix)  shall be formed and organized under Delaware law and shall comply with
all other Rating Agency criteria for single member limited liability companies;
 
(xxx)  shall preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation or organization; and
 
(xxxi)  shall not form, acquire or hold any subsidiary or equity interest in any
other entity other than its membership interest in Mortgage Borrower.
 
(b)  Mortgage Borrower Criteria. With respect to Mortgage Borrower, a “Single
Purpose Entity” means a limited liability company which, at all times has
complied with the covenants set forth in Section 7.01(g) and at all times from
the date of this Agreement and thereafter:
 
(i)  shall not engage in any business unrelated to the ownership of the
Property;
 
(ii)  shall not have any assets other than the Property;
 
(iii)  shall not, to the fullest extent permitted by law, engage in, seek or
consent to, any dissolution, winding up, liquidation, consolidation, merger,
asset sale, or amendment of the certificate of formation or the limited
liability company agreement;
 
(iv)  shall have a board of directors that shall have, the irrevocable authority
to act on the matters which are the subject of the requirements set forth in
Section 7.02(b)(xxviii);
 
(v)  Intentionally Deleted;
 
(vi)  shall not incur, any debt, secured or unsecured, direct or contingent
(including, without limitation, guaranteeing any obligation), other than (A) the
Loan, (B) customary unsecured trade payables incurred in the ordinary course of
owning and operating the Property provided the same are not evidenced by a
promissory note, do not exceed, in the aggregate for Lessee and Mortgage
Borrower, at any time a maximum amount of five percent (5%) of the outstanding
principal amount of the Loan and are paid within sixty (60) days of the date
incurred and (C) FF&E financing leases, in each case incurred in the ordinary
course of business in connection with the financing of FF&E used on the
Property, the payments upon which are made currently and in any event prior to
delinquency, provided, (i) that the aggregate capitalized amount of all such
permitted financing leases, in the aggregate for Lessee and Mortgage Borrower,
shall not at any time be in excess of one and one-half percent (1.5%) of the
outstanding principal amount of the Loan or require payments aggregating, for
Lessee and Mortgage Borrower, in excess of $2,000,000.00 in any one calendar
year, and (ii) the aggregate outstanding amount of (X) all trade payables
described in clause (B) above, plus (Y) the aggregate capitalized amount of all
permitted FF&E financing leases, shall not at any time be in excess of five
percent (5%) of the outstanding principal amount of the Loan;
 

--------------------------------------------------------------------------------


(vii)  shall not fail to correct any known misunderstanding regarding its
separate identity;
 
(viii)  shall maintain its accounts, books and records separate from any other
Person;
 
(ix)  shall maintain its books, records, resolutions and agreements as official
records;
 
(x)  other than in connection with the performance of Property Manager’s
functions under the Property Management Contracts as between Lessee, Property
Manager and Mortgage Borrower, shall not commingle, its funds or assets with
those of any other Person and Mortgage Borrower has held, and shall hold, its
assets in its own name;
 
(xi)  shall conduct its business in its own name;
 
(xii)  shall maintain its accounting records and other entity documents separate
from any other Person;
 
(xiii)  shall prepare, separate tax returns and financial statements, or if part
of a consolidated group, Mortgage Borrower has been shown, and will be shown, as
a separate member of such group and, with respect to financial statements, such
will include an appropriate notation indicating that Mortgage Borrower’s assets
and credit are not available to satisfy the debts of such other consolidated
entities;
 
(xiv)  except as Property Manager may access Mortgage Borrower’s funds to pay
Mortgage Borrower’s expenses under the Property Management Contracts, shall pay
its own liabilities and expenses out of its own funds and assets;
 
(xv)  will observe all limited liability company formalities and record keeping
necessary to conduct its business and maintain its existence as a legally
distinct entity;
 
(xvi)  except for the Owner Agreement, shall not assume, guarantee or become
obligated for, the debts of any other Person and has not held out, and shall not
hold out, its credit as being available to satisfy the obligations of any other
Person other than Lessee;
 
(xvii)  shall not acquire obligations or securities of any Person;
 
(xviii)  shall allocate fairly and reasonably, the costs associated with common
employees and any overhead for shared office space and Mortgage Borrower shall
use, separate stationery, invoices and checks, except to the extent, if any,
that Marriott, in its capacity as property manager of the Property, may, in
acting as agent for Mortgage Borrower or Lessee, use its own stationery,
invoices and checks, as management agent for the Property;
 
(xix)  shall not pledge its assets to secure the obligations of any other
Person;

--------------------------------------------------------------------------------


 
(xx)  shall hold itself out and identify itself as, a separate and distinct
entity under its own name and not as a division or part of any other Person;
 
(xxi)  shall not make loans to any Person;
 
(xxii)  shall not identify its member(s) or any SPE Affiliates of its member(s)
as a division or part of it;
 
(xxiii)  shall not enter into or be a party to any transaction with its
member(s) or any SPE Affiliates of its members, except in the ordinary course of
its business pursuant to written agreements and on terms intrinsically fair and
no less favorable to it than obtainable in a comparable arm’s-length transaction
with an unrelated third party; provided, however, that Mortgage Borrower may
receive equity contributions from Parent;
 
(xxiv)  shall have a board of directors that has considered, and shall consider,
to the fullest extent permitted by law, including Section 18-1101(c) of the Act,
the interests of the creditors of Mortgage Borrower in connection with all
company action;
 
(xxv)  shall pay the salaries of its own employees and has maintained, and shall
maintain, a sufficient number of employees in light of its contemplated business
operations;
 
(xxvi)  shall maintain adequate capital in light of its contemplated business
operations;
 
(xxvii)  shall maintain at least two Independent Directors on its board of
directors;
 
(xxviii)  until such time as the Loan has been paid in full or is otherwise
completely discharged, Mortgage Borrower shall not be permitted to take any of
the following actions, without the unanimous affirmative vote of 100% of the
members of the board of directors, including both Independent Directors: (A) the
institution of proceedings to have Mortgage Borrower adjudicated bankrupt or
insolvent; (B) the consent to the institution of bankruptcy or insolvency
proceedings against Mortgage Borrower; (C) the filing of a petition seeking or
consenting to reorganization or relief with respect to Mortgage Borrower under
any applicable federal, state or local law relating to bankruptcy; (D) the
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of Mortgage Borrower or a substantial
part of the Property; (E) the making of any assignment for the benefit of
creditors of Mortgage Borrower; (F) the admission in writing of Mortgage
Borrower’s inability to pay its debts generally as they become due; and (G) the
taking of any action in furtherance of any of the foregoing actions. Mortgage
Borrower nor its Independent Directors has taken any of the actions described in
this Section 7.02(b)(xxviii) prior to the date hereof;
 
(xxix)  shall be formed and organized under Delaware law and shall comply with
all other Rating Agency criteria for single member limited liability companies;
 

--------------------------------------------------------------------------------


(xxx)  shall preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation or organization; and
 
(xxxi)  shall not form, acquire or hold any subsidiary or equity interest in any
other entity other than its equity interest in Lessee.
 
ARTICLE 8  
 


 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Lender that, as of the Closing Date:
 
Section 8.01  Organization; Legal Status.
 
Each of Borrower and Mortgage Borrower is duly organized, validly existing and
in good standing under the laws of its state of formation: (a) is duly qualified
to transact business and is in good standing in all jurisdictions where required
in order to conduct its business; and (b) has all necessary approvals,
governmental and otherwise, and full power and authority to own, operate and
otherwise carry on its business as now conducted and proposed to be conducted.
Borrower’s correct legal name is set forth on the first page of this Agreement.
Borrower is a “registered organization” within the meaning of the UCC and
Borrower’s organization identification number issued by its state of
organization is correctly stated on the signature page to this Agreement.
 
Section 8.02  Power; Authorization; Enforceable Obligations.
 
Borrower has full power, authority and legal right to execute, deliver and
perform its obligations under the Loan Documents. Borrower has taken all
necessary action to authorize the borrowing of the Loan on the terms and
conditions of this Agreement and the other Loan Documents, and Borrower has
taken all necessary action to authorize the execution and delivery of its
performance under the Loan Documents. The officer or representative of Borrower
signing the Loan Documents has been duly authorized and empowered to do so. The
Loan Documents constitute legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with their terms.
 
Section 8.03  No Legal Conflicts.
 
The borrowing of the Loan and Borrower’s execution, delivery and performance of
its obligations under the Loan Documents will not: (a) violate, conflict with,
result in a default (following notice and/or expiration of the related
grace/cure period without cure or both, as applicable) under any agreement or
other instrument to which Borrower is a party or by which the Collateral may be
bound or affected, or any Requirements of Law (including, without limitation,
usury laws); (b) result in the creation or imposition of any Lien whatsoever
upon any of its assets, except the Liens created by the Loan Documents; nor
(c) require any authorization or consent from, or any filing with, any
Governmental Authority (except for UCC filings relating to the security interest
created hereby and by the Pledge Agreement which is necessary to perfect
Lender’s security interest in the Collateral).
 
Section 8.04  No Litigation.
 
No action, suit or proceeding, or investigation, judicial, administrative or
otherwise (including, without limitation, any reorganization, bankruptcy,
insolvency or similar proceeding) currently is pending or, to the best of
Borrower’s knowledge, threatened or contemplated against or affecting Borrower,
Mortgage Borrower, the Guarantor or the Property that has not been disclosed by
Borrower in writing to Lender and which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

--------------------------------------------------------------------------------


 
Section 8.05  Business Purpose of Loan.
 
Borrower will use the proceeds of the Loan solely for the purpose of carrying on
a business or commercial enterprise and not for personal, family or household
purposes.
 
Section 8.06  Warranty of Title.
 
The pledgor under the Pledge Agreement is the record and beneficial owner of,
and has good and marketable title to the Collateral, free and clear of all Liens
whatsoever. The Pledge Agreement, together with the UCC financing statements
required to be filed in connection therewith, will create valid, first priority,
perfected security interests in and to the Collateral, all in accordance with
the terms thereof.
 
Section 8.07  Mortgage Loan Representations.
 
All of the representations and warranties contained in the Mortgage Loan
Documents are hereby incorporated into this Agreement and deemed made hereunder
as and when made thereunder and shall remain incorporated without regard to any
waiver, amendment or other modification thereof by the Mortgage Lender or to
whether the related Mortgage Loan Document has been repaid, defeased or
otherwise terminated, unless otherwise consented to in writing by Lender.
 
Section 8.08  No Condemnation.
 
No Condemnation proceeding has been commenced or, to the best of Borrower’s
knowledge, is contemplated with respect to all or any portion of the Property or
for the relocation of roadways providing access to the Property.
 
Section 8.09  No Contractual Obligations.
 
Other than the Loan Documents, the Borrower Agreement and Mortgage Borrower
Agreement, as of the date of this Agreement, Borrower is not subject to any
Contractual Obligations and has not entered into any agreement, instrument or
undertaking by which it or its assets are bound, and has not incurred any debt,
secured or unsecured, direct or contingent (including, without limitation,
guaranteeing any obligation), and prior to the date of this Agreement neither
Borrower nor any of its Subsidiaries has entered into any Contractual
Obligation, or any agreement, instrument or undertaking by which it or its
assets are bound or incurred any debt, secured or unsecured, direct or
contingent (including, without limitation, guaranteeing any obligation).
 
Section 8.10  Subsidiaries. 
 
(a)  Effective as of the consummation of the transactions contemplated by this
Agreement, the sole member of Borrower is Parent and 100% of the membership
interests in Borrower is owned by Parent. Borrower does not have any
Subsidiaries other than Mortgage Borrower and Lessee.
 
(b)  Borrower does not own any equity interests other than the related Pledged
Company Interests.
 
Section 8.11  Intentionally Deleted.
 
 
 
Section 8.12  Intentionally Deleted.
 
 
 
Section 8.13  Intentionally Deleted.

--------------------------------------------------------------------------------


 
 
 
Section 8.14  Intentionally Deleted.
 
 
 
Section 8.15  Intentionally Deleted.
 
 
 
Section 8.16  Intentionally Deleted.
 
 
 
Section 8.17  Intentionally Deleted.
 
 
 
Section 8.18  Intentionally Deleted.
 
 
 
Section 8.19  Leases.
 
With respect to the Leases: (a) the Rent Roll dated as of the Closing Date is
true, complete and correct and the Property is not subject to Leases other than
the Leases identified on such Rent Roll; (b) Borrower has delivered to Lender
complete and accurate copies of all Leases and no verbal or written agreements
exist which terminate, modify or supplement the Leases, except as otherwise
disclosed to Lender in writing and acknowledged by Lender; (c) each Lease is in
full force and effect and there are no defaults thereunder by either party known
to Borrower ; (d) each Lease, by its terms, is subordinate to the lien of the
Security Instrument or the subject of a separate subordination agreement
subordinating the Lease to the lien of the Security Instrument; (e) Mortgage
Borrower or Lessee is the sole owner of the entire lessor’s interest in the
Leases and has not assigned, pledged or otherwise transferred the Rents reserved
in the Leases (except to Mortgage Lender); (f) all of the Leases are bona fide,
arms-length agreements with tenants (except for Lessee under the Operating
Lease) unrelated to Borrower; (g) none of the Rents have been collected for more
than one (1) month in advance (and for such purpose, a security deposit shall
not be deemed rent collected in advance); (h) all security deposits reflected on
the Rent Roll have been collected and are being held by Mortgage Borrower,
Lessee or Property Manager in the full amount reported on the Rent Roll;
(i) except as set forth on Exhibit L to the Mortgage Loan Agreement, all work to
be performed by Mortgage Borrower under each Lease has been performed as
required and has been accepted unconditionally by the applicable tenant; (j) to
the best of Borrower’s and Mortgage Borrower’s knowledge, no offsets or defenses
exist in favor of any tenant to the payment of any portion of the Rents and
neither Borrower nor Mortgage Borrower has any monetary obligation to any tenant
under any Lease other than the proper application or refund of any security
deposits; (k) all payments due from tenants under the Leases are current; (l) no
tenant under any Lease is in default thereunder, or is a debtor in any
bankruptcy, reorganization, insolvency or similar proceeding, or has
demonstrated, to Borrower’s knowledge, a history of payment problems which
suggest financial difficulty; (m) no Lease contains an option to purchase, right
of first refusal to purchase, or any other similar provision; and (n) no
brokerage commissions, finders fees or similar payment obligations are due and
unpaid by Mortgage Borrower or any Affiliate of Mortgage Borrower regarding any
Lease. No portion of the Property is licensed to or occupied by any Affiliate of
Mortgage Borrower other than Lessee.
 
Section 8.20  Management Agreement.
 
No change in the Property Manager or any Property Management Contract has
occurred since the date of the most recent information submitted to Lender with
respect thereto, other than those disclosed in writing to Lender.
 
Section 8.21  Financial Condition.
 
Borrower currently is solvent and has received reasonably equivalent value for
its granting of the Liens in favor of Lender in connection with the Loan. No
change has occurred in the financial condition of Borrower, Mortgage Borrower,
Lessee or Guarantor which would have a Material Adverse Effect since the date of
the most recent financial statements submitted to Lender with respect to each
such party, other than has been disclosed in writing to Lender.

--------------------------------------------------------------------------------


 
Section 8.22  Taxes.
 
Borrower has filed all federal, state, county, municipal, and city income tax
returns required to have been filed by it and has paid all taxes and related
liabilities which have become due pursuant to such returns or pursuant to any
assessments received by it, except where any such failure could not have a
Material Adverse Effect. Except as may be reflected in the Title Insurance
Policy, Borrower does not know of any basis for any additional assessment in
respect of any such taxes and related liabilities for prior years.
 
Section 8.23  No Foreign Person.
 
Borrower is not a “foreign person” within the meaning of §1445(f)(3) of the Tax
Code.
 
Section 8.24  Federal Regulations.
 
Borrower is not engaged nor will it engage, principally, or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U or Regulation G.
 
Section 8.25  Investment Company Act; Other Regulations.
 
Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940
and the regulations issued thereunder, each as amended. Borrower is not subject
to regulations under any federal or state statute or regulation which limits its
ability to incur indebtedness.
 
Section 8.26  ERISA.
 
(a) Borrower is not and will not be an “employee benefit plan,” as defined in
§ 3(3) of ERISA, subject to Title I of ERISA, (b) none of the assets of Borrower
constitute or will constitute “plan assets” of one or more such plans within the
meaning of 29 C.F.R. § 2510.3-101, (c) Borrower is not and will not be a
“governmental plan” within the meaning of § 3(3) of ERISA, and (d) transactions
by or with Borrower are not and will not be subject to state statutes regulating
investment of, and fiduciary obligations with respect to, governmental plans.
 
Section 8.27  Intentionally Deleted.
 


 
Section 8.28  Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws.
 
Borrower, Mortgage Borrower and Guarantor and to the best of Borrower’s
knowledge (a) each Person owning an interest in Borrower, Mortgage Borrower and
Guarantor and (b) each tenant at the Property: (i) is not currently identified
on OFAC List, and (ii) is not a Person with whom a citizen of the United States
is prohibited to engage in transactions by any trade embargo, economic sanction,
or other prohibition of United States law, regulation, or Executive Order of the
President of the United States, including, without limitation, any
Anti-Terrorism Laws. Borrower agrees to confirm this representation and warranty
in writing on an annual basis if requested by Lender to do so.
 
Section 8.29  Brokers and Financial Advisors.
 
Borrower has not dealt with any financial advisor, broker, underwriter,
placement agent or finder in connection with the transaction contemplated by
this Agreement who may be owed a commission or other compensation which Borrower
will not have paid in full as of the Closing Date.

--------------------------------------------------------------------------------


 
Section 8.30  Complete Disclosure; No Material Change in Facts or Circumstances
 
Borrower has disclosed to Lender all material facts and has not failed to
disclose any material fact that could cause any representation or warranty made
herein to be materially inaccurate, incomplete or misleading. All information
provided in or supplied with the application for Loan, or in satisfaction of the
terms thereof, remains true, complete and correct in all material respects, and
no adverse change in any condition or fact has occurred that would make any of
such information materially inaccurate, incomplete or misleading.
 
Section 8.31  Intentionally Deleted.
 
Section 8.32  Survival.
 
The representations and warranties contained in this Article 8 survive for so
long as the Loan remains payable and any Obligation remains to be performed.
 
ARTICLE 9  
 


 
BORROWER COVENANTS
 
Section 9.01  Payment of Debt and Performance of Obligations.
 
Borrower shall fully and punctually pay the Loan and perform the Obligations
when and as required by the Loan Documents. Borrower may not prepay the Loan
except in strict accordance with this Agreement.
 
Section 9.02  Payment of Taxes and Other Lienable Charges.
 
(a)  Payment Obligation. Borrower shall cause Mortgage Borrower to promptly and
fully pay, or cause to be paid, by their due date all Taxes and Other Charges
now or hereafter assessed or charged against the Property as they become due and
payable. Borrower shall promptly cause to be paid (or bonded over and released)
and discharged any Lien which may be or become a Lien against the Property
(including, without limitation, mechanic’s or materialman’s liens). Except to
the extent sums sufficient to pay Taxes or Other Charges have been deposited
with Lender in accordance with this Agreement, Borrower shall cause Mortgage
Borrower to furnish to Lender, upon request, evidence satisfactory to Lender
that all Taxes and Other Charges have been paid and are not delinquent.
 
(b)  Right to Contest. After prior written notice to Lender, Borrower may permit
Mortgage Borrower, at its own expense, to contest by appropriate legal
proceeding, promptly initiated and conducted in good faith with due diligence,
the amount or validity or application in whole or in part of any of the Taxes or
Other Charges, provided that: (i) no Event of Default exists; (ii) such
proceeding suspends the collection of such Taxes or Other Charges and the
Property will not be in danger of being sold for such unpaid Taxes or Other
Charges, or Mortgage Borrower has paid all of such Taxes or Other Charges under
protest; (iii) such proceeding is permitted under and is conducted in accordance
with the provisions of any other instrument to which Mortgage Borrower or the
Property is subject and does not constitute a default thereunder; (iv) if
Mortgage Borrower has not paid the disputed amounts in full under protest,
Mortgage Borrower shall deposit with Mortgage Lender, as provided in the
Mortgage Loan Agreement to insure the payment of any such Taxes or Other Charges
together with interest and penalties thereon, if any; (v) Borrower causes
Mortgage Borrower to furnish to Lender all other items reasonably requested by
Lender; and (vi) upon a final determination thereof, Borrower causes Mortgage
Borrower to promptly pay the amount of any such Taxes or Other Charges, together
with all costs, interest and penalties which may be payable in connection
therewith.

--------------------------------------------------------------------------------


 
Section 9.03  Insurance.
 
(a)  Insurance Required Pursuant to the Mortgage Loan. Borrower shall cause
Mortgagor Borrower to maintain at all times during the term of the Loan the
insurance required under Section 9.03 of the Mortgage Loan Agreement, including,
without limitation, meeting all insurer requirements thereunder. In addition,
Borrower shall cause Lender to be named as an additional named insured under
each of the insurance policies described in Sections 9.03(a)(vi), (vii) and (ix)
of the Mortgage Loan Agreement and Lender shall be identified in each policy as
follows: Barclays Capital Real Estate Inc., a Delaware corporation, its
successors, assigns and participants as their respective interests may appear,
as secured party. In addition, Borrower shall cause Lender to be named as a
named insured together with Mortgage Lender, as their interest may appear, under
the insurance policies required under Sections 9.03(a)(i), (ii), (iii), (iv),
(v) and (viii) of the Mortgage Loan Agreement and Lender shall be identified in
each policy as follows: Barclays Capital Real Estate Inc., its successors,
assigns and participants as their respective interests may appear, as secured
party. Borrower shall also cause all insurance policies required under this
Section 9.03 to provide for at least thirty (30) days prior notice to Lender in
the event of policy cancellation or material changes. Borrower shall provide
Lender with evidence of all such insurance required hereunder simultaneously
with Mortgage Borrower’s provision of such evidence to Mortgage Lender.
 
(b)  If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate and all premiums incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and shall bear interest at the Default Rate.
 
Section 9.04  Obligations upon Condemnation or Casualty.
 
Subject to Section 9.03(g) of the Mortgage Loan Agreement, if the Property, or
any portion thereof, shall be damaged or destroyed by a Casualty or become
subject to any Condemnation, the following shall apply:
 
(a)  Generally. Borrower shall promptly notify Lender, in writing, of any actual
or threatened Condemnation or of any Casualty that damages or renders unusable
the Property or any part thereof and, pursuant to Section 9.04 of the Mortgage
Loan Agreement, shall cause Mortgage Borrower to promptly and diligently pursue
Mortgage Borrower’s claim for a Condemnation award or insurance proceeds, as
applicable. If requested by Lender, Borrower agrees to cause Mortgage Borrower
to provide copies to Lender of all notices or filings made or received by
Borrower in connection with the Casualty or Condemnation or with respect to
collection of the insurance proceeds or Condemnation award, as applicable.
Notwithstanding that a Casualty or Condemnation has occurred, or that rights to
a Condemnation award or insurance proceeds are pending, Borrower shall continue
to pay the Loan at the time and in the manner provided in this Agreement.

--------------------------------------------------------------------------------


 
(b)  Lender Right to Participate. Lender may participate in any Casualty or
Condemnation proceedings to the same extent that Mortgage Lender may participate
in accordance with the Mortgage Loan Agreement, and Borrower shall from time to
time cause Mortgage Borrower to deliver to Lender all instruments requested by
Lender to permit such participation. Borrower shall cause Mortgage Borrower to,
at its expense, diligently prosecute any such proceedings, and shall cause
Mortgage Borrower to consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
 
(c)  Restoration. If the Property shall sustain a Casualty or Condemnation,
Borrower shall cause Mortgage Borrower to promptly commence and diligently
prosecute to completion the repair and restoration of the Property to at least
equal value and substantially the same character as existed immediately prior to
such Casualty or Condemnation and otherwise in accordance with Section 9.04 of
the Mortgage Loan Agreement. Borrower shall, or shall cause Mortgage Borrower
to, deliver to Lender all reports, plans, specifications, documents and other
materials that are delivered to Mortgage Lender under Section 9.04(d) of the
Mortgage Loan Agreement in connection with such restoration of the Property.
 
Section 9.05  Intentionally Deleted.
 
Section 9.06  Leases and Receipts.
 
(a)  Right to Enter into New Leases. Borrower may permit Mortgage Borrower to
enter into new Permitted Leases for space at the Property and renew or extend
existing Leases without Lender’s prior written consent. All proposed Leases that
are not Permitted Leases require Lender’s prior written approval (not to be
unreasonably withheld, conditioned or delayed) at Borrower’s expense (including
reasonable legal fees and expenses). Borrower shall cause Mortgage Borrower to
promptly deliver to Lender a copy of each Lease entered into after the Closing
Date, together with written certification from a Responsible Officer which
confirms that (x) the copy delivered is a true, complete and correct copy of
such Lease and (y) Mortgage Borrower has satisfied all conditions of this
Section. Lender’s acceptance of Mortgage Borrower’s certification or a copy of
any Lease shall not be deemed a waiver of the requirements of this Section if
the Lease is not in compliance herewith. Notwithstanding the foregoing (i) 
Borrower shall cause or direct Mortgage Borrower to not terminate the Operating
Lease nor enter into any material amendment, modification or supplement to the
Operating Lease without, in either case, Lender’s prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed so long as
the Operating Lease is not being terminated, the rent is not being reduced and
the term is not being extended), and (ii)  Borrower shall cause Mortgage
Borrower to promptly provide Lender with a copy of any termination, amendment,
modification or supplement to the Operating Lease entered into by Mortgage
Borrower, together with written certification from a Responsible Officer which
confirms that (x) the copy delivered is a true, complete and correct copy of
such termination, amendment, modification or supplement and (y) Mortgage
Borrower has satisfied all conditions of this Section.

--------------------------------------------------------------------------------


 
(b)  Leasing Decisions. Provided no Event of Default exists, and except as
otherwise provided in this Subsection, Borrower may permit Mortgage Borrower to,
without Lender’s prior written consent: (i) amend or supplement any Permitted
Lease or waive any term thereof (including, without limitation, shortening the
lease term, reducing rents, granting rent abatements, or accepting a surrender
of all or any portion of the leased space); (ii) cancel or terminate any
Permitted Lease; or (iii) consent to a tenant’s assignment of its Permitted
Lease or subleasing of space; or (iv) amend, supplement, waive or terminate any
Lease guaranty. Any action with respect to any Lease that does not satisfy the
requirements set forth in this Section requires Lender’s prior written approval
at Borrower’s expense (including reasonable legal fees).
 
(c)  Observance of Lessor Obligations. Borrower (i) shall cause Mortgage
Borrower to observe and perform in all material respects all obligations imposed
upon the lessor under the Leases and shall not do or permit to be done anything
to materially impair the value of any of the Leases as security for the Loan;
(ii) upon Lender’s request, shall cause Mortgage Borrower to promptly send
copies to Lender of all notices of default which Mortgage Borrower shall send or
receive (or may have sent or received) under any Lease (other than a Permitted
Lease); (iii) shall cause Mortgage Borrower to enforce in a commercially
reasonable manner all of the material terms, covenants and conditions contained
in the Leases to be observed or performed by the tenant; (iv) shall not permit
Mortgage Borrower to collect any Rents more than one (1) month in advance (and
for this purpose a security deposit shall not be deemed rent collected in
advance); (v) shall not permit Mortgage Borrower to execute any assignment or
pledge of the lessor’s interest in any of the Leases or the Rents (other than in
connection with the Loan); and (vi) shall not permit Mortgage Borrower to convey
or transfer or suffer or permit a conveyance or transfer of the Property or of
any interest therein so as to effect a merger of the estates and rights of, or a
termination or diminution of the obligations of, lessees thereunder.
 
Section 9.07  Use of Property.
 
Borrower shall not permit Mortgage Borrower to allow material changes in the use
of the Property without Lender’s prior written consent (which consent shall not
be unreasonably withheld, conditioned or delayed). Borrower shall not, without
Lender’s prior written consent, permit Mortgage Borrower to initiate, join in,
or consent to any change in any private restrictive covenant or zoning or land
use ordinance limiting or defining the uses which may be made of the Property.
If use of all or any portion of the Property is or shall become a nonconforming
use, Borrower shall not cause or permit Mortgage Borrower to cause or permit the
nonconforming use to be discontinued or the nonconforming portion of the
Property to be abandoned without Lender’s prior written consent (not to be
unreasonably withheld, conditioned or delayed).
 
Section 9.08  Maintenance of Property; Required Repairs.
 
 
 
(a)  Borrower shall cause Mortgage Borrower to maintain the Property in a good
and safe condition and repair. Borrower shall not permit Mortgage Borrower to
cause or permit any portion of the Property (except for immaterial portions of
the Personal Property) to be removed, demolished or materially altered (except
for normal repair or replacement) without Lender’s prior written consent;
provided, however, that Lender’s prior written consent shall not be required for
repairs, alterations, improvements, renewals or replacements to the Property
(a) which are non-structural in nature, and (b) the cost of which does not
exceed Five Million and No/100 Dollars ($5,000,000.00) in any single instance or
Ten Million and No/100 Dollars ($10,000,000.00) in the aggregate over the term
of the Loan. Borrower shall cause Mortgage Borrower to promptly repair or
replace any portion of the Property which may become damaged, worn or
dilapidated.

--------------------------------------------------------------------------------


 
(b)  Notwithstanding the foregoing, Borrower shall cause Mortgage Borrower to,
or shall cause Mortgage Borrower to cause Lessee to, perform the Required
Repairs (as defined in the Mortgage Loan Agreement). Borrower shall cause
Mortgage Borrower to, or shall cause Mortgage Borrower to cause Lessee to,
complete the Required Repairs on or before the required deadline for each repair
specified on Exhibit F to the Mortgage Loan Agreement and shall cause Mortgage
Borrower to, or shall cause Mortgage Borrower to cause Lessee to, provide notice
to Lender that such work has been completed. It shall be an Event of Default
under this Agreement if Borrower does not cause the completion of the Required
Repairs at the Property within thirty (30) days after notice from Lender that
such Required Repairs have not been completed within the time period set forth
in Exhibit F to the Mortgage Loan Agreement, provided, however, the time periods
on Exhibit F to the Mortgage Loan Agreement are extended by force majeure events
and for so long as Borrower is diligently pursuing the completion of such
Required Repairs. Upon completion of the Required Repairs, Borrower shall
provide Lender with a certificate from Borrower stating that all Required
Repairs have been completed in a good and workmanlike manner and in accordance
with all applicable Legal Requirements required to commence and/or complete the
Required Repairs.
 
Section 9.09  Waste.
 
Borrower shall not permit Mortgage Borrower to commit or suffer any physical
waste of the Property or do or permit to be done thereon anything that may in
any way impair the value of the Property or invalidate the insurance coverage
required under the Mortgage Loan Agreement to be maintained by Mortgage
Borrower. Borrower shall not permit Mortgage Borrower, without Lender’s prior
written consent, to permit any drilling or exploration for or extraction,
removal, or production of any minerals from the surface or the subsurface of the
Property, regardless of the depth thereof or the method of mining or extraction
thereof.
 
Section 9.10  Compliance with Laws.
 
(a)  Obligation to Perform. Borrower shall cause Mortgage Borrower to promptly
and fully comply in all material respects with all Requirements of Law now or
hereafter affecting the Property. Borrower shall notify Lender promptly of
Borrower’s knowledge or receipt of any notice related to a material violation of
any Requirements of Law or of the commencement of any proceedings or
investigations which relate to material compliance with Requirements of Law. At
Lender’s request, Borrower shall or shall cause Mortgage Borrower to provide
Lender with copies of all notices, reports or other documents relating to any
litigation or governmental investigation relating to Borrower, Mortgage Borrower
or the Property.
 
(b)  Right to Contest. After prior written notice to Lender, Borrower, at its
own expense, may contest or cause Mortgage Borrower to contest by appropriate
legal proceedings, promptly initiated and conducted in good faith and with due
diligence, the Requirements of Law affecting the Property or alleged violation
thereof, provided that: (i) no Event of Default exists; (ii) such proceedings
shall be permitted under and be conducted in accordance with the Requirements of
Law; (iii) the Property will not be in danger of being sold, forfeited,
terminated, cancelled or lost; (iv) non-compliance with such Requirement of Law
shall not impose any civil, criminal or environmental liability on Lender,
Borrower or Mortgage Borrower; (v) Borrower deposits with Lender cash (or other
security acceptable to Lender) in such amount as Lender deems sufficient to
cover loss or damage that may result from Borrower’s or Mortgage Borrower’s
failure to prevail in such contest (provided that after a Securitization, one
hundred ten percent (110%) of the amount estimated by Lender is deposited) or
Mortgage Borrower deposits with Mortgage Lender security to cover any such loss
or damage as required under the Mortgage Loan Agreement; (vi) Borrower furnishes
to Lender all other items reasonably requested by Lender; and (vii) upon a final
determination thereof, Borrower promptly complies with the obligations
determined to be applicable.

--------------------------------------------------------------------------------


 
Section 9.11  Financial Reports, Books and Records.
 
(a)  Delivery of Financial Statements. Borrower shall keep adequate books and
records of account with respect to its financial condition and shall cause
Mortgage Borrower to keep adequate books and records of account with respect to
its financial condition and the operation of the Property, all in accordance
with GAAP consistently applied (or such other method which is reasonably
acceptable to Lender), and Borrower shall furnish or cause Mortgage Borrower to
furnish, as applicable, the following to Lender, each prepared in such detail as
reasonably required by Lender and certified by a Responsible Officer to be true,
complete and correct:
 
(i)  as soon as available, but in any event within twenty-five (25) days after
the end of each Accounting Period, a statement in form and substance reasonably
satisfactory to Lender, setting forth with respect to the Property, the
following, provided, however, that for any Accounting Period during a Marriott
Management Period, Borrower shall not be required to deliver more information
under this Section 9.11(a)(i) than Mortgage Borrower receives from Property
Manager,
 
(A)  a report detailing Receipts, Operating Income and the Operating Expenses,
in each case on a trailing four (4) Fiscal Quarter basis;
 
(B)  revenue reports, an occupancy report including the occupancy percentage, an
average daily room rate, and RevPar for the applicable Accounting Period and an
advance booking report, and, in all cases, any other information as is
reasonably required by Lender;
 
(C)  monthly STAR Reports or other industry standard equivalent publication
acceptable to Lender;
 
(D)  Accounting Period and year-to-date operating statements for the Property
prepared for such Accounting Period, each of which shall include an itemization
of actual (not pro forma) FF&E Expenditures during the applicable period, and a
comparison on a year-to-date basis to budget and prior year, for the Property
and Borrower;

--------------------------------------------------------------------------------


 
(E)  the Debt Service Coverage Constant Ratio as of the end of such Accounting
Period; and
 
(F)  the Cash Flow Available for Debt Service as of the end of Accounting
Period.
 
(ii)  No later than forty-five (45) days following the end of each Fiscal
Quarter, a statement in form and substance reasonably satisfactory to Lender,
setting forth with respect to the Property,
 
(A)  quarterly and year-to-date operating statements, each of which shall
include an itemization of budgeted and actual (not pro forma) capital
expenditures and FF&E Expenditures during the applicable period;
 
(B)  a quarterly and year-to-date comparison of the budgeted income and expenses
with the actual income and expenses for such quarter and year to date, together
with if requested by Lender, a detailed explanation of any variances between
budgeted and actual amounts that are in excess of five percent (5%) for each
line item therein;
 
(C)  any deposits into and disbursements from the Seasonal Reserve Account; and
 
(D)  Advance Bookings Reserve Statement with respect to the Property
 
(iii)  within forty-five (45) days after the end of each Fiscal Quarter, a
Compliance Certificate;
 
(iv)  as soon as available, but in any event within one hundred twenty (120)
days after the close of Mortgage Borrower’s fiscal year, (A) an annual Rent
Roll, presented on an annual basis consistent with the initial Rent Roll
delivered on or prior to the Closing Date; (B) an annual operating statement for
the Property presented on an annual basis consistent with the monthly and
quarterly operating statements described above and audited (which audit may be
performed on a consolidated basis together with financial statements of Lessee,
Mortgage Borrower, Borrower, Parent and DRRP) by American Express Tax and
Business Services or a “Big Four” accounting firm or other independent certified
public accountant acceptable to Lender; (C) an annual balance sheet and profit
and loss statement for Borrower and Mortgage Borrower audited by a “Big Four”
accounting firm or other independent certified public accountant acceptable to
Lender; and (D) a statement of change of financial position of Borrower and
Mortgage Borrower, setting forth in comparative form the figures for the
previous fiscal year;
 
(v)  as soon as available, but in no event later than January 15 of each
calendar year, an annual operating budget for the Property presented on a
monthly basis consistent with the information required in the monthly and
quarterly operating statement described above which budget shall (if a Marriott
Management Period no longer exists) be subject to Lender’s approval (each such
budget as approved, or if no approval is required, the “Approved Budget”); and

--------------------------------------------------------------------------------


 
(vi)  such other financial information or property management information
(including, without limitation, copies of any state and federal tax returns
filed by Borrower and Lessee or Mortgage Borrower, information on tenants under
any Leases to the extent such information is available to Mortgage Borrower or
Lessee, and an accounting of security deposits and updated Rent Roll
information) as may reasonably be required by Lender from time to time.
 
(b)  Lender Audit Rights. Lender and its agents have the right, upon prior
written notice to Borrower (notice to be given unless an Event of Default
exists), to examine the records, books and other papers which reflect upon
Borrower’s, Mortgage Borrower’s or Lessee’s financial condition or pertain to
the income, expense and management of the Property and to make copies and
abstracts from such materials. Lender also shall have the right, from time to
time (but, in the absence of an Event of Default existing, not more than
annually) and upon prior notice to Borrower (notice to be given unless an Event
of Default exists) and Property Manager, to have an independent audit conducted
of any of Borrower’s, Mortgage Borrower’s and/or Lessee’s financial information.
Lender shall pay the cost of such audit unless Lender performed the audit
following the occurrence of an Event of Default (provided however that the
frequency of such audits following an Event of Default shall be limited in
Lender’s reasonable discretion) or if the results of Lender’s audit disclose an
error by more than ten percent (10%), in which case (and in addition to Lender’s
other remedies) Borrower shall pay the cost incurred by Lender with respect to
such audit upon Lender’s demand. Upon Borrower’s failure to pay such amounts,
and in addition to Lender’s remedies for Borrower’s failure to perform, the
unpaid amounts shall be added to principal, shall bear interest at the Default
Rate until paid in full, and payment of such amounts shall be secured by the
Pledge Agreement and other collateral given to secure the Loan.
 
(c)  Financial Reports from Guarantor. Borrower shall cause the Guarantor to
provide to Lender (i) within one hundred twenty (120) days after the close of
such party’s fiscal year, such party’s balance sheet and profit and loss
statement (or if such party is an individual, within one hundred twenty (120)
days after the close of each calendar year, such party’s personal financial
statements) in form reasonably satisfactory to Lender and certified by such
party to be accurate and complete; and (ii) such additional financial
information (including, without limitation, copies of state and federal tax
returns) as Lender may reasonably require from time to time and in such detail
as reasonably required by Lender.
 
Section 9.12  Performance of the Material Operating Agreements.
 
Borrower shall cause Mortgage Borrower to observe and perform in a timely manner
each and every obligation to be observed or performed by Mortgage Borrower
pursuant to the terms of any agreement or recorded instrument affecting or
pertaining to the Property or used in connection with the operation of the
Property (including, without limitation, the Material Operating Agreements).
Without limiting the foregoing, Borrower shall (except where the failure to
perform such obligation could not have a Material Adverse Effect) (a) give
prompt notice to Lender of any notice received by Borrower or Mortgage Borrower
with respect to any of the Material Operating Agreements which alleges a default
or nonperformance by Mortgage Borrower thereunder, together with a complete copy
of any such notice; (b) cause Mortgage Borrower to enforce, short of
termination, performance of the Material Operating Agreements to be performed or
observed or (c) not permit Mortgage Borrower to terminate or amend, or waive
compliance with, any of the Material Operating Agreements without Lender’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed) and, except, as may be (i) permitted pursuant to the respective
terms thereof or (ii) absent the existence of an Event of Default, done in the
ordinary course of business. If the absence of an Material Operating Agreement
that has terminated will have a Material Adverse Effect on the value of the
Property, Borrower agrees to cause Mortgage Borrower to enter into a new
Material Operating Agreement in replacement of the terminated Material Operating
Agreement, containing terms and conditions no less favorable to Mortgage
Borrower than the terminated Material Operating Agreement. Borrower shall notify
Lender if Mortgage Borrower does not replace the terminated Material Operating
Agreement.

--------------------------------------------------------------------------------


 
Section 9.13  Existence; Change of Name; Location as a Registered Organization.
 
Borrower shall continuously maintain (a) its existence and shall not dissolve or
permit its dissolution, and (b) its rights and franchises to do business in the
state where the Property is located if required under Arizona law or any other
applicable law. Borrower shall not change Borrower’s name, legal entity, or its
location as a registered organization within the meaning of the UCC, without
notifying Lender of such change in writing at least thirty (30) days prior to
its effective date. The notification requirements set forth in this Section are
in addition to, and not in limitation of, the requirements of Article 7.
Borrower shall pay all costs and expenses incurred by Lender (including, without
limitation, reasonable legal fees) in connection with any change described
herein.
 
Section 9.14  Property Management.
 (a) Borrower shall cause Mortgage Borrower to cause the Property Manager to
manage the Property in all material respects in accordance with the terms of the
Property Management Contracts. Borrower shall not permit Mortgage Borrower to
remove or replace the Property Manager (which, with respect to a Property
Manager which is an Affiliate of Mortgage Borrower, shall be deemed to occur
upon a change of Control of the Property Manager), or modify or waive any
material terms of any Property Management Contract, or replace the Property
Manager or enter into any replacement Property Management Contract, without (in
any such case) Lender’s prior written consent and, if requested by Lender, a
Rating Confirmation; provided further, however, Lender’s consent and a Rating
Confirmation shall not be required if the Property Manager is replaced with a
Qualified Manager. Upon replacement of the Property Manager, Borrower shall
cause Mortgage Borrower and the new manager of the Property to enter into a new
Property Management Contract approved by Lender and a new Subordination,
Nondisturbance and Attornment Agreement in form and substance similar to the
Marriott SNDA.
 
(b)  Termination of Property Manager. (i) If (A) a default has occurred under
any Property Management Contract and has continued beyond any applicable notice
and/or grace period, (B) Property Manager becomes insolvent (and provided in the
case of either of the foregoing clauses (A) or (B) that Borrower or Mortgage
Borrower shall have the right to terminate any Property Management Contract), or
(C) any other act, omission, event or condition shall occur or exist which
results in Borrower or Mortgage Borrower having the right to terminate any
Property Management Contract, then, if an Event of Default shall exist, Borrower
shall, at the request of Lender, cause Mortgage Borrower to terminate any or all
applicable Property Management Contacts and require Property Manager to transfer
its responsibilities for the management of the Property or applicable portion
thereof to a management company acceptable to Lender.

--------------------------------------------------------------------------------


 
(ii)  The rights of Lender (A) to approve any change in the Property Management
Contract, (B) to cause the termination of the existing Property Manager and
(C) to cause the designation of any replacement property manager shall be
subject to any rights of the Mortgage Lender under the Mortgage Loan Documents
to take such actions, and the satisfaction of any conditions set forth in the
Mortgage Loan Documents relating to the appointment of any replacement property
manager. Borrower shall provide to Lender any request for action relating to a
Property Manager, including for any change in the Property Management Contract,
any termination of the existing Property Manager or approval of any replacement
property manager, within three (3) Business Days of Borrower’s receipt thereof
pursuant to the provisions of the Mortgage Borrower Agreement. In the event both
Lender and the Mortgage Lender shall have such rights relating to a Property
Manager under the Loan Documents and Mortgage Loan Documents, respectively,
Lender may exercise such rights, but only to the extent the Mortgage Lender
shall not have previously exercised (or be deemed to have exercised) such
rights.
 
Section 9.15  ERISA.
 
Borrower shall not engage in any transaction which would cause any obligation or
action taken or to be taken hereunder by Borrower (or the exercise by Lender of
any of its rights under any of the Loan Documents) to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under ERISA.
Borrower agrees to deliver to Lender such certifications or other evidence
throughout the term of the Loan as requested by Lender in its sole discretion to
confirm compliance with Borrower’s obligations under this Section 9.15 or to
confirm that Borrower’s representations and warranties regarding ERISA remain
true.
 
Section 9.16  Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws.
 
Borrower shall comply with all Requirements of Law relating to money laundering,
anti-terrorism, trade embargos and economic sanctions, now or hereafter in
effect, including, without limitation, Anti-Terrorism Laws. Without limiting the
foregoing, Borrower shall not take any action, or permit any action to be taken,
that would cause Borrower’s representations and warranties in Section 8.28 of
this Agreement to become untrue or inaccurate at any time during the Loan term.
Borrower shall notify Lender promptly of Borrower’s actual knowledge that the
representations and warranties in Section 8.28 of this Agreement may no longer
be accurate or that any other violation of the foregoing Requirements of Law has
occurred or is being investigated by Governmental Authorities. In connection
with such an event, Borrower shall comply with all applicable Requirements of
Law and directives of Governmental Authorities and, at Lender’s request, provide
to Lender copies of all notices, reports and other communications exchanged
with, or received from, Governmental Authorities relating to such event.
Borrower shall also reimburse Lender for any expense incurred by Lender in
evaluating the effect of such an event on the Loan and Lender’s interest in the
collateral for the Loan, in obtaining any necessary license from Governmental
Authorities as may be necessary for Lender to enforce its rights under the Loan
Documents, and in complying with all Requirements of Law applicable to Lender as
the result of the existence of such an event and for any penalties or fines
imposed upon Lender as a result thereof.

--------------------------------------------------------------------------------


 
Section 9.17  Requirements of Law; Permits, Licenses, Approvals.
 
Borrower shall cause Mortgage Borrower to (A) comply with the Requirements of
Law of any Governmental Authority in all jurisdictions in which it is now doing
business or may hereafter be doing business, except where the failure to comply
cannot reasonably be expected to result in a Material Adverse Effect,
(B) maintain in full force and effect all permits, licenses, certificates and
other governmental or quasi-governmental or administrative approvals necessary
for the lawful use, occupancy and operation of the Property full service first
class hotel resort with two (2) first class golf courses and a health spa
(including without limitation all applicable hotel, food, beverage and liquor
licenses and permits), except where the failure to maintain such permits and
approvals cannot reasonably be expected to result in a Material Adverse Effect,
and (C) perform, observe, comply and fulfill all of its obligations, covenants
and conditions contained in any material agreement pertaining to the Property
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect.
 
Section 9.18  Name.
 
Borrower shall not permit Mortgage Borrower to change the name under which the
Property is operated or otherwise make, suffer or permit any change in franchise
of “flag” or brand or other affiliation of the Property.
 
Section 9.19  Liquidity Facility.
 
 (a) Borrower shall not (and shall not permit Parent to) amend, restate,
supplement or otherwise modify the Liquidity Facility without Lender’s prior
written consent, which consent may be granted or withheld in Lender’s sole
discretion, provided, however, that if the proposed action would not increase
the principal amount of the Liquidity Facility or otherwise materially change
the economic terms of the Liquidity Facility and if Lender has obtained a Rating
Confirmation with respect thereto, then Lender shall not unreasonably withhold
its consent to the same.
 
(b)  Notwithstanding the foregoing, Lender shall not withhold its consent to an
increase in the principal balance of the Liquidity Facility or additional
mezzanine financing from a Permitted Lender (“Additional Mezzanine Financing”)
by an amount not to exceed $25,000,000.00 provided that: (a) no Event of Default
exists as of the date thereof; (b) the proceeds thereof are contributed by
Parent as a capital contribution to Borrower and used by Borrower to finance the
addition of a ballroom facility; (c) Borrower has delivered evidence reasonably
satisfactory to Lender that Cash Flow Available for Debt Service on a trailing
twelve (12) month basis (tested as of the end of the fiscal period of Borrower
then most recently ended as of the date of the proposed increase in the
principal balance of the Liquidity Facility) is greater than $26,000,000; (d)
Borrower shall deliver a new subordination and inter-creditor agreement (or
reaffirmation or amendment to the existing subordination and inter-creditor
agreement) executed by Liquidity Facility Lender and the Permitted Lender (if
the Additional Mezzanine Financing is outstanding) in form and substance
reasonably acceptable to Lender and approved by each of the Rating Agencies; (e)
if the funding of the Additional Mezzanine Financing occurs after the first
anniversary of the Closing Date, Lender has obtained a Rating Confirmation; (f)
Borrower reimburses Lender for all costs reasonably incurred by Lender in
processing the consent request, including, without limitation, reasonable legal
fees and expenses and (g) the Additional Mezzanine Financing (i) is subordinate
to, the Mortgage Loan and the Loan and (ii) cannot be a revolving line of
credit. So long as any Obligations remain outstanding, the Liquidity Facility
Lender shall continue to be a Permitted Lender. Lender acknowledges that if the
Liquidity Facility Lender or any Marriott Entity provides the Additional
Mezzanine Financing, Lender shall not unreasonably withhold its consent to
Liquidity Facility Lender amending and restating the Liquidity Facility loan
documents to be in substantially similar form (other than economic terms) to the
Mezzanine Loan Documents.

--------------------------------------------------------------------------------


 
Section 9.20  Permitted Encumbrance Documents.
 
Borrower shall not permit Mortgage Borrower to amend, restate, supplement or
otherwise modify (or consent to any of the foregoing), any Permitted Encumbrance
Document without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.
 
Section 9.21  Notices.
 
 (a) Borrower shall give notice, or cause notice to be given, to Lender promptly
upon the occurrence of:
 
(b)  (i) any default hereunder or under any other Loan Document or Mortgage Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default; (ii) a Mortgage Loan Default; or (iii) a Mortgage Loan
Event of Default;
 
(c)  any default or event of default under any Contractual Obligation of
Borrower, or, to the knowledge of Borrower, Mortgage Borrower, Lessee or
Guarantor that could reasonably be expected to have a material adverse effect on
Borrower, the ability of Borrower to perform its obligations under the Loan
Documents or the rights and remedies of Lender under the Loan Documents;
 
(d)  any litigation or proceeding affecting Borrower, Mortgage Borrower,
Lessee or Guarantor, in which the amount involved in each case is $250,000 or
more and not fully covered by insurance, or in which injunctive or similar
relief is sought; or
 
(e)  a change in the business, operations, property or financial or other
condition or prospects of Borrower, Mortgage Borrower, Lessee \or Guarantor
which could reasonably be expected to have a material adverse effect on
Borrower, the ability of Borrower to perform its obligations under the Loan
Documents or the rights and remedies of Lender under the Loan Documents.
 
Section 9.22  Special Distributions
 
. On each date on which amounts are required to be disbursed to the Mezzanine
Deposit Account pursuant to the terms of the Mezzanine Cash Management Agreement
or are required to be paid to Lender under any of the Loan Documents, Borrower
shall exercise its rights under the Mortgage Borrower Agreement to cause
Mortgage Borrower to make to Borrower a distribution in an aggregate amount such
that Lender shall receive the amount required to be disbursed to the Mezzanine
Deposit Account or otherwise paid to Lender on such date.
 
Section 9.23  Curing
 
. Lender shall have the right, but shall not have the obligation, to exercise
Borrower’s rights under the Mortgage Borrower Agreement (a) to cure a Mortgage
Loan Default or Mortgage Loan Event of Default and (b) to satisfy any Liens,
claims or judgments against the Property (except for Liens permitted by the
Mortgage Loan Documents), unless Borrower or Mortgage Borrower shall be
diligently pursuing remedies to cure any such Mortgage Loan Default or Mortgage
Loan Event of Default or satisfy any such Lien, claim or judgment to Lender’s
sole satisfaction. Borrower shall reimburse Lender on demand for any and all
costs incurred by Lender in connection with curing any such Mortgage Loan
Default or Mortgage Loan Event of Default or satisfying any Liens, claims or
judgments against the Property.

--------------------------------------------------------------------------------


 
Section 9.24  Mortgage Borrower Covenants
 
. Borrower shall cause Mortgage Borrower to comply with all obligations with
which Mortgage Borrower has covenanted to comply under the Mortgage Loan
Agreement and all other Mortgage Loan Documents (including, without limitation,
those certain covenants set forth in Article 9 of the Mortgage Loan Agreement)
whether the Mortgage Loan has been repaid or the related Mortgage Loan Document
has been otherwise terminated, unless otherwise consented to in writing by
Lender.
 
Section 9.25  Limitation on Securities Issuances
 
. None of Borrower or any of its Subsidiaries shall issue any membership or
corporate interests or other securities other than those that have been issued
as of the date hereof.
 
Section 9.26  Limitations on Distributions
 
. Following the occurrence and during the continuance of an Event of Default,
Borrower shall not make any distributions to its members.
 
Section 9.27  Other Limitations
 
. Prior to the payment in full of the Debt, neither Borrower nor any of its
Subsidiaries shall, without the prior written consent of Lender (which may be
furnished or withheld at its sole and absolute discretion), give its consent or
approval to any of the following actions or items:
 
(a)  except as permitted by Lender herein (i) any refinance of the Mortgage
Loan, (ii) any prepayment in full of the Mortgage Loan, (iii) any Transfer of
the Property or any portion thereof, or (iv) any action in connection with or in
furtherance of the foregoing (including, but not limited to, any defeasance of
the Mortgage Loan);
 
(b)  creating, incurring, assuming or suffering to exist any additional Liens on
any portion of the Property except for Permitted Encumbrances.
 
(c)  any modification, amendment, consolidation, spread, restatement, waiver or
termination of any of the Mortgage Loan Documents;
 
(d)  approve the terms of any annual operating budget for the Property;
 
(e)  the distribution to the partners, members or shareholders of Mortgage
Borrower of property other than cash;
 
(f)  except as set forth in an Approved Budget or as permitted under the
Mortgage Loan Documents, any (i) improvement, renovation or refurbishment of all
or any part of the Property to a materially higher standard or level than that
of comparable properties in the same market segment and in the same geographical
area as the Property, (ii) removal, demolition or material alteration of the
improvements or equipment on the Property or (iii) material increase in the
square footage or gross leasable area of the improvements on the Property if a
material portion of any of the expenses in connection therewith are paid or
incurred by Mortgage Borrower;

--------------------------------------------------------------------------------


 
(g)  any material change in the method of conduct of the business of Borrower or
any of its Subsidiaries (including the entering into of an operating lease with
respect to any hotel), such consent to be given in the sole discretion of the
Lender;
 
(h)  the settlement of any claim against Borrower or any of its Subsidiaries,
other than a fully insured third party claim, in any amount greater than
$250,000 (in the case of Borrower) or $250,000 (in the case of Mortgage
Borrower), such consent to be given in the sole discretion of the Lender; or
 
(i)  except as required by the Mortgage Loan Documents, any determination to
restore the Property after a casualty or condemnation.
 
ARTICLE 10  
 


 
NO TRANSFERS OR ENCUMBRANCES; DUE ON SALE
 
Section 10.01  Prohibition Against Transfers.
 
Borrower shall not permit any Transfer to be undertaken or cause any Transfer to
occur other than a Permitted Transfer, subject to the consent of Mezzanine
Lender to the extent required under the Mezzanine Loan Documents. Any Transfer
made in violation of this Agreement shall be void.
 
Section 10.02  Lender Approval.
 
Lender’s decision to approve any Transfer proposed by Borrower for which
approval is required shall be made in Lender’s reasonable discretion and upon
Lender’s receipt of a Rating Agency Confirmation at Lender’s reasonable request.
Lender shall not be obligated to approve any Transfer following Securitization
without a Rating Confirmation. Borrower agrees to supply all information Lender
may request to evaluate a Transfer, including, without limitation, information
regarding the proposed transferee’s ownership structure, financial condition and
management experience for comparable properties. Borrower acknowledges that
Lender may impose conditions to its approval of a Transfer, including, without
limitation, (i) no Event of Default, or an event which with the giving of notice
or lapse of time or both could become an Event of Default, has occurred and is
continuing, (ii) approval of the proposed transferee’s ownership structure,
financial condition and management experience for comparable properties,
(iii) payment of an assumption fee equal to one percent (1%) of the outstanding
principal balance of the Loan, (iv) adding guarantors or changing the scope of
the Guaranty (which may result in the release of the Marriott Guarantor and/or
the CNL Guarantor, as applicable, from their obligations under the Guaranty
pursuant to Section 3.12(c) of the Guaranty, provided Lender receives a
Substitute Guaranty (as defined in the Guaranty) from a Substitute Guarantor (as
defined in the Guaranty) approved by Lender pursuant to Section 3.12(a) of the
Guaranty), (v) assumption in writing (acceptable to Lender in its sole
discretion) by the transferee and a guarantor (which guarantor must be
acceptable to Lender in its sole discretion) of all obligations of the
transferor and Guarantor under the Loan Documents and/or Mortgage Loan Documents
and execution and delivery of such other documentation as may be required by
Lender and the Rating Agencies, (vi) delivery of a new substantive
nonconsolidation opinion and other applicable opinions as reasonably required by
Lender and the Rating Agencies, (vii) adjusting amounts required for the Reserve
Accounts, (viii) obtaining Rating Confirmations and (ix) if applicable, that
such Transfer has been approved under the Mortgage Loan Documents and all
conditions set forth in the Mortgage Loan Documents relating thereto have been
satisfied. Borrower agrees to pay all of Lender’s actual, reasonable expenses
incurred in connection with reviewing and documenting a Transfer (including,
without limitation, the costs of obtaining Rating Confirmations if required),
which amounts must be paid by Borrower whether or not the proposed Transfer is
approved. Upon Borrower’s failure to pay such amounts, and in addition to
Lender’s remedies for Borrower’s failure to perform, the unpaid amounts shall be
added to principal, shall bear interest at the Default Rate until paid in full,
and payment of such amounts shall be secured by the Pledge Agreement and other
collateral given to secure the Loan.

--------------------------------------------------------------------------------


 
Section 10.03  Refinancing
 
. Borrower shall not consent to or permit a refinancing of the Mortgage Loan
unless it obtains the prior consent of Lender, provided that Lender shall
consent to a refinancing in full of the Mortgage Loan if, after considering the
following factors, Lender determines in its reasonable discretion that such
factors have been satisfied:
 


 
(a)  no Event of Default or event which with the giving of notice and/or lapse
of time would constitute an Event of Default under this Agreement shall have
occurred and be continuing;
 
(b)  the new mortgage loan including, without limitation, any successive
refinancing (the “New Mortgage Loan”) shall have (A) an interest rate that is no
higher than the current interest rate provided for under the Mortgage Loan (or
in the event the Mortgage Loan is a floating rate loan, an interest rate that is
benchmarked off the same index and with a spread over such index which is no
greater than the then current spread applicable to the Mortgage Loan), as
determined by Lender in its sole discretion (and shall provide for an interest
rate cap substantially identical to the interest rate protection agreement
entered into in connection with the Mortgage Loan), provided, however, that in
connection with a permitted refinancing during the three (3) months prior to the
Maturity Date the interest rate may be at the then prevailing market rate; (B) a
principal balance that is no more than the balance of the Mortgage Loan on the
date of the refinancing plus any advances made by the Mortgage Lender or the
servicer of the Mortgage Loan in order to protect or preserve the Property or
the lien of the Mortgage Loan Documents on the Property; provided, however, that
in connection with a permitted refinancing during the three (3) months prior to
the Maturity Date, the principal balance may also include reasonable and
customary closing costs; (C) if the New Mortgage Loan provides for amortization,
amortization payments not greater than that calculated on the basis of an equal
monthly payment self liquidating twenty-nine (29) year loan using the initial
interest rate for the permitted refinancing in question for such calculation;
provided, however, that the amount of amortization may be greater than the
amortization under the Mortgage Loan due to an increase in the principal balance
as permitted under subsection (B) above; (D) a maturity date that is no earlier
than that provided for under the Mortgage Loan at the time of the closing
hereof; (E) no provisions providing for the payment of any additional interest,
fees, participating interest or other similar equity feature; (F) no provision
in which collateral not granted for the benefit of Mortgage Lender or otherwise
encumbered with respect to the Mortgage Loan as of the date hereof is granted
for the benefit of or with respect to the New Mortgage Loan; (G) no provision
whereby the New Mortgage Loan is cross-defaulted with any other indebtedness
(other than the Loan, if applicable); (H) reserves substantially the same as
those maintained under the Mortgage Loan and a cash management and lockbox
arrangement substantially similar to that maintained under the Mortgage Loan;
and (I) no provisions that prohibit the prepayment of the New Mortgage Loan from
and after the Open Date (as defined in the Mortgage Loan Agreement) without the
payment of a prepayment premium or penalty that is greater than the prepayment
premium or penalty required under the Mortgage Loan Agreement;

--------------------------------------------------------------------------------


 
(c)  the terms of the New Mortgage Loan shall permit the Loan, shall provide the
same express rights to the Lender as the Mortgage Loan and shall not conflict
with the terms of the Loan and the new mortgage lender shall enter into an
inter-creditor agreement (or reaffirmation or amendment to the existing
inter-creditor agreement) with Lender, Liquidity Facility Lender and the
Permitted Lender (if the Additional Mezzanine Financing is outstanding) in form
and substance reasonably acceptable to Lender and approved by each of the Rating
Agencies and Mortgage Lender.
 
(d)  the Property may not be transferred in connection with such refinancing
except pursuant to a Transfer made in accordance with Section 10.02 of this
Agreement;
 
(e)  Borrower shall pay all costs and expenses of Lender incurred in connection
with any such refinancing, including, without limitation, reasonable fees and
expenses of Lender’s counsel;
 
(f)  Borrower shall execute and deliver such amendments to this Agreement and
the other Loan Documents as Lender may request in connection with such New
Mortgage Loan;
 
(g)  Lender shall have received such settlement statements, pay-off letters,
opinions and other documentation as it may reasonably request in connection with
such refinancing; and
 
(h)  Lender shall have received at least thirty (30) days prior written notice
of such refinancing.
 
Upon the satisfaction of the foregoing, Borrower may permit or consent to a
refinancing of the Mortgage Loan, whereupon such New Mortgage Loan shall be
deemed to be the Mortgage Loan as defined herein.
 
Section 10.04  Anti-Terrorism Compliance.
 
Notwithstanding anything to the contrary contained in this Section 10 no
transfer (whether or not such transfer shall constitute a Transfer) shall be
made to any Person on the OFAC list or shall result in any failure of Borrower
to comply with Anti-Terrorism Laws.

--------------------------------------------------------------------------------


 
ARTICLE 11  
 


 
EVENTS OF DEFAULT; REMEDIES
 
Section 11.01  Events of Default.
 
The occurrence of any one or more of the following events shall, at Lender’s
option, constitute an “Event of Default” hereunder:
 
(a)  If any payment of principal and interest (or interest if the Loan is
interest-only) is not paid in full on or before the Payment Due Date on which
such payment is due;
 
(b)  If any monthly payment required to be made to a Reserve Account is not paid
in full on or before the Payment Due Date on which such payment is due;
 
(c)  If unpaid principal, accrued but unpaid interest and all other amounts
outstanding under the Loan Documents are not paid in full on or before the
Maturity Date;
 
(d)  If an “Event of Default” as that term is defined under any other Loan
Document has occurred;
 
(e)  If any representation or warranty made by Borrower or Guarantor herein, in
the Guaranty, in the Environmental Indemnity or any other Loan Document, or any
material representation or warranty made in any certificate, report, financial
statement or other instrument or document furnished to Lender by or on behalf of
Borrower in connection herewith or hereafter, or in connection with any request
for consent by Lender made during the term of the Loan shall have been false or
misleading in any material respect as of the date made;
 
(f)  If Borrower or the Guarantor shall (i) make an assignment for the benefit
of creditors; (ii) generally not be paying its debts as they become due; or
(iii) admit in writing its inability to pay its debts as they become due;
 
(g)  If (i) Borrower or the Guarantor shall commence any case, proceeding or
other action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, conservatorship or
relief of debtors (A) seeking to have an order for relief entered with respect
to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets; or (ii) there
shall be commenced against Borrower or the Guarantor any case, proceeding or
other action of a nature referred to in clause (i) above by any party other than
Lender which (A) results in the entry of an order for relief or any such
adjudication or appointment, or (B) remains undismissed, undischarged or
unbonded for a period of ninety (90) days; or (iii) there shall be commenced
against Borrower or the Guarantor any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
any order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within ninety (90) days from the entry thereof;
or (iv) Borrower or the Guarantor shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above;

--------------------------------------------------------------------------------


 
(h)  Any judgment for monetary damages is entered against Borrower or Lessee
which, in Lender’s reasonable judgment, has a Material Adverse Effect or is not
covered to Lender’s reasonable satisfaction by insurance proceeds;
 
(i)  If Borrower violates or fails to comply in any material respect with any
covenant contained in Article 7 of this Agreement (captioned: Single Purpose
Entity Requirements) or if any representation or warranty contained in Article 7
of this Agreement shall have been false or misleading in any material respect as
of the date made;
 
(j)  If Borrower violates or fails to comply in all material respects with any
of the provisions of Section 9.03 (captioned: Insurance), Section 9.06
(captioned: Leases and Receipts), or Section 9.13 (captioned: Existence, Change
of Name or Location as a Registered Organization);
 
(k)  If a Transfer, other than a Permitted Transfer, occurs without Lender’s
prior written consent or in violation of the terms of Lender’s consent;
 
(l)  If a Lien other than a Permitted Encumbrance is filed against the Property,
unless such Lien is promptly satisfied, or contested in good faith by Borrower
as permitted in accordance with Section 9.02 (b);
 
(m)  If a Proceeds Shortfall Failure shall occur;
 
(n)  If any of Borrower or a Subsidiary of Borrower (as applicable) shall breach
any of the terms of:
 
(i)  Section 2.05(d)(ii) (Payments upon Liquidation Event);
 
(ii)  Section 3.02 (Mezzanine Distributions);
 
(iii)  Section 4.2.2 (Liens);
 
(iv)  Section 9.13 (Material Agreements);
 
(v)  Section 9.17 and/or 10.04 (Anti-Terrorism Laws);
 
(vi)  Section 9.18 (Special Distributions);
 
(vii)  Section 9.21 (Limitation on Securities Issuances);
 
(viii)  Section 9.22 (Limitation on Distributions);
 
(ix)  Section 9.23(a), (c), (d) or (e) (Other Limitations);
 
(x)  Section 10.01 (Limitations on Transfers); or
 
(xi)  Section 10.03 (Refinancing);

--------------------------------------------------------------------------------


 
(o)  if (i) any Rate Cap is terminated for any reason by Borrower or the Rate
Cap Provider, (ii) the Rate Cap Provider defaults in the performance of its
monetary obligations under the Rate Cap or (iii) Rate Cap Provider fails to
satisfy the credit ratings requirements set forth in Section 2.07(c) hereof, and
in each case, Borrower does not within ten (10) days after notice from Lender
(a) replace such Rate Cap with a replacement Rate Cap which satisfies all of the
requirements of Section 2.07 of this Agreement, and is otherwise in the same
notional amount and LIBOR Strike Rate as the Rate Cap it is replacing and
(b) deliver to Lender, in form and substance reasonably satisfactory to Lender
(x) an assignment of such Rate Cap from the replacement Rate Cap Provider,
(y) an acknowledgment and consent from such replacement Rate Cap Provider in
substantially the same form as the Rate Cap Provider Consent delivered to Lender
as of the Closing Date and (z) any other opinions or documents required pursuant
to Section 2.07 of this Agreement;
 
(p)  If any of the assumptions contained in the non-consolidation opinion
delivered to Lender in connection with the Loan, or in any update thereof or
additional non-consolidation opinion delivered subsequent to the closing of the
Loan, is or shall become untrue in any material respect;
 
(q)  If Borrower fails to pay the Prohibited Prepayment Fee when required;
 
(r)  If (A) this Agreement, the Note or any other Loan Document shall, in whole
or in part, terminate, cease to be effective or cease to be a legally valid,
binding and enforceable obligation of Borrower; (B) Borrower or any Subsidiary
of Borrower shall take any action in connection therewith or in furtherance
thereof; or (C) any party to any Loan Document (other than the Lender) shall
assert in writing that such document has ceased to be in full force and effect;
or (D) the Liens created pursuant to any Loan Document shall cease to be a fully
perfected enforceable first priority security interest or any portion of the
Collateral is Transferred without Lender’s prior written consent; or
 
(s)  If a Mortgage Loan Event of Default occurs; or
 
(t)  Except for the specific defaults set forth in this Section 11.01, if any
other default occurs hereunder or under any other Loan Document which is not
cured (i) in the case of any default which can be cured by the payment of a sum
of money, within five (5) days after written notice from Lender to Borrower, or
(ii) in the case of any other default, within thirty (30) days after written
notice from Lender to Borrower; provided that if a default under clause (ii)
cannot reasonably be cured within such thirty (30) day period and Borrower has
responsibly commenced to cure such default promptly upon notice thereof from
Lender and thereafter diligently proceeds to cure same, such thirty (30) day
period shall be extended for so long as it shall require Borrower, in the
exercise of due diligence, to cure such default, but in no event shall the
entire cure period be more than sixty (60) days.
 

--------------------------------------------------------------------------------


Section 11.02  Remedies.
 
If an Event of Default occurs, Lender may, at its option, and without prior
notice or demand, do and hereby is authorized and empowered by Borrower so to
do, any or all of the following:
 
(a)  Acceleration. Lender may declare the entire unpaid principal balance of the
Loan to be immediately due and payable. If such acceleration takes place prior
to the Open Date, an amount equal to the Prohibited Prepayment Fee shall be
added to balance of the Debt.
 
(b)  Recovery of Unpaid Sums. Lender may, from time to time, take legal action
to recover any sums as the same become due, without regard to whether or not the
Loan shall be accelerated and without prejudice to Lender’s right thereafter to
accelerate the Loan or exercise any other remedy, if such sums remain
uncollected.
 
(c)  Foreclosure. Lender may institute proceedings, judicial or otherwise, for
the complete or partial foreclosure of the Pledge Agreement or the complete or
partial sale of the Collateral under power of sale or under any applicable
provision of law. In connection with any such proceeding, Lender may sell the
Collateral as an entirety or in parts or units and at such times and place (at
one or more sales) and upon such terms as it may deem expedient unless
prohibited by law from so acting.
 
(d)  Intentionally Deleted.
 
(e)  Intentionally Deleted.
 
(f)  UCC Remedies. Lender may exercise with respect to the Property, each right,
power or remedy granted to a secured party under the UCC as enacted in the state
or states applicable to any of the Collateral, including, without limitation,
the right to foreclose upon the Collateral. Any notice of sale, disposition or
other intended action by Lender with respect to the Collateral sent to Borrower
in accordance with the provisions hereof at least ten (10) days prior to such
action, shall constitute reasonable notice to Borrower.
 
(g)  Apply Funds in Reserve Accounts. Except as expressly provided under Section
4.01(h) of this Agreement, Lender may apply any funds then deposited in any or
all of the Reserve Accounts and or otherwise held in escrow or reserve by Lender
under the Loan Documents as a credit on to Loan, in such priority and proportion
as Lender deems appropriate.
 
(h)  Intentionally Deleted.
 
(i)  Protection of Lender’s Security and Right to Cure. Lender may, without
releasing Borrower from any obligation hereunder or waiving the Event of
Default, perform the obligation which Borrower failed to perform in such manner
and to such extent as Lender deems necessary to protect and preserve the
Collateral and Lender’s interest therein, including without limitation
(i) hiring and paying legal counsel, accountants, inspectors or consultants; and
(ii) paying amounts which Borrower failed to pay. Amounts disbursed by Lender
shall be added to the Loan, shall be immediately due and payable, and shall bear
interest at the Default Rate from the date of disbursement until paid in full.
 
(j)  Intentionally Deleted.
 
(k)  Intentionally Deleted.

--------------------------------------------------------------------------------


 
(l)  Cooperation. Upon the request of Lender (or its nominees and successors and
assigns) in connection with a foreclosure, deed in lieu of foreclosure of other
acquisition of the Property or any part thereof resulting from an Event of
Default, Borrower shall, and shall cause Mortgage Borrower to cause Property
Manager to, cooperate with Lender (and its nominees and successors and assigns)
in (i) the transfer to Lender (or such nominee, successor or assign) of any
licenses and permits (including without limitation liquor licenses) necessary or
appropriate for the operation of the Property; (ii) the obtaining by Lender (or
such nominee, successor or assign) of any licenses and permits (including
without limitation liquor licenses) necessary or appropriate for the operation
of the Property; and (iii) the continuation by Mortgage Borrower and Property
Manager, as applicable, of any existing licenses and permits (including without
limitation liquor licenses) and/or arrangements for liquor sales and service to
be conducted by third party venders, under catering licenses or otherwise, until
new licenses and permits are obtained.
 
Section 11.03  Cumulative Remedies; No Waiver; Other Security.
 
Lender’s remedies under this Agreement are cumulative (whether set forth in this
Article 11 or in any other Section of this Agreement) with those in the other
Loan Documents and otherwise permitted by law or in equity and may be exercised
independently, concurrently or successively in Lender’s sole discretion and as
often as occasion therefor shall arise. Lender’s delay or failure to accelerate
the Loan or exercise any other remedy upon the occurrence of an Event of Default
shall not be deemed a waiver of such right as remedy. No partial exercise by
Lender of any right or remedy will preclude further exercise thereof. Notice or
demand given to Borrower in any instance will not entitle Borrower to notice or
demand in similar or other circumstances (except where notice is expressly
required by this Agreement to be given) nor constitute Lender’s waiver of its
right to take any future action in any circumstance without notice or demand.
Lender may release security for the Loan, may release any party liable therefor,
may grant extensions, renewals or forbearances with respect thereto, may accept
a partial or past due payment or grant other indulgences, or may apply any other
security held by it to payment of the Loan, in each case without prejudice to
its rights under the Loan Documents and without such action being deemed an
accord and satisfaction or a reinstatement of the Loan. Lender will not be
deemed as a consequence of its delay or failure to act, or any forbearance
granted, to have waived or be estopped from exercising any of its rights or
remedies.
 
Section 11.04  Enforcement Costs.
 
Borrower shall pay, on written demand by Lender all costs incurred by Lender in
(a) collecting any amount payable under the Loan Documents, or (b) enforcing its
rights under the Loan Documents, in each case whether or not legal proceedings
are commenced or whether legal action is pursued to final judgment. Such fees
and expenses include, without limitation, reasonable fees for attorneys,
paralegals, law clerks and other hired professionals, a reasonable assessment of
the cost of services performed by Lender’s default management staff, court fees,
costs incurred in connection with pre-trial, trial and appellate level
proceedings, including discovery, and costs incurred in post-judgment collection
efforts or in any bankruptcy proceeding. Amounts incurred by Lender shall be
added to principal, shall be immediately due and payable, shall bear interest at
the Default Rate from the date of disbursement until paid in full, if not paid
in full within five (5) days after Lender’s written demand for payment, and such
amounts shall be secured by the Pledge Agreement and other collateral given to
secure the Loan.

--------------------------------------------------------------------------------


 
Section 11.05  Power of Attorney.
 
For the purpose of carrying out the provisions and exercising the rights, powers
and privileges granted in Section 11.02, Borrower hereby irrevocably constitutes
and appoints the Lender its true and lawful attorney-in-fact to execute,
acknowledge and deliver any instruments and do and perform any acts such as are
referred to in Section 11.02 in the name and on behalf of Borrower. This power
of attorney is a power coupled with an interest and cannot be revoked.
 
ARTICLE 12  
 


 
NONRECOURSE - LIMITATIONS ON PERSONAL LIABILITY
 
Section 12.01  Nonrecourse Obligation.
 
Except as otherwise provided in this Article 12, Section 15.05 or expressly
stated in any of the other Loan Documents, Lender shall enforce the liability of
Borrower to perform and observe the obligations contained in this Agreement and
in each other Loan Document only against the Collateral and other collateral
given by Borrower as security for payment of the Loan and performance of
Borrower’s obligations under the Loan Documents and not against Borrower or any
of Borrower’s principals, directors, officers or employees. Notwithstanding the
foregoing, this Article 12 is not applicable to the Environmental Indemnity or
to any Guaranty executed in connection herewith.
 
Section 12.02  Personal Liability for Certain Losses.
 
Section 12.01 above SHALL NOT APPLY and Borrower shall be PERSONALLY LIABLE for
all losses, claims, expenses or other liabilities incurred by Lender arising out
of, or attributable to, any of the following:
 
(a)  Fraud or material misrepresentation or failure to disclose a material fact
by Borrower, Guarantor or any of their respective Affiliates in connection with
(i) the application for the Loan or the execution and delivery of the Loan
Documents or making of the Loan, (ii) any financial statement or any other
material certificate, report or document required to be furnished by Borrower to
Lender herewith or hereafter, or (iii) any request for Lender’s consent made
during the term of the Loan;
 
(b)  Borrower’s or Mortgage Borrower’s misapplication or misappropriation of any
Net Liquidation Proceeds After Debt Service or other amount due to Lender or any
Rents following an Event of Default;
 
(c)  Fees or commissions paid by Borrower or Mortgage Borrower, after the
occurrence and during the continuance of an Event of Default, to the Guarantor,
any Affiliate, or any principal of Borrower, the Guarantor or Affiliate, in
violation of the Loan Documents; notwithstanding anything in this Agreement to
the contrary, Borrower shall be entitled to pay any fees or commissions due to
the Property Manager pursuant to the Property Manager Contracts after the
occurrence and during the continuance of an Event of Default, in violation of
the Loan Documents;
 
(d)  Damage to or loss of all or any part of the Property as a result of
physical waste, gross negligence or willful misconduct by Borrower, Mortgage
Borrower or either of their agents;

--------------------------------------------------------------------------------


 
(e)  Criminal acts of Borrower or any principal of Borrower or Mortgage Borrower
resulting in the seizure, forfeiture or loss of all or any part of the Property
or the Collateral;
 
(f)  Removal by Borrower of all or any portion of the Personal Property in
violation of the Loan Agreement;
 
(g)  Removal or disposal of any portion of the Collateral after an Event of
Default; and
 
(h)  Any breach of any representation, warranty or covenant contained in Section
4 of the Pledge Agreement.
 
Section 12.03  Full Personal Liability.
 
Section 12.01 above shall BECOME NULL AND VOID and the Loan FULLY RECOURSE to
Borrower if: (a) Borrower, Parent, or DRR Junior Mezz LLC voluntarily and
materially violate any provision of Article 10 hereof; (b) if CNL or any CNL
Entity voluntarily and materially violates any provision of Article 10 hereof;
(c) if Marriott or any Marriott Entity voluntarily and materially violates any
provision of Article 10 hereof; (d) Borrower fails to comply with any covenant
contained in Article 7 hereof or Section 9.13 hereof or is in breach of any
representation contained in Article 7 hereof and such failure or breach is not
timely or effectively cured and causes Borrower to no longer be a bankruptcy
remote special purpose entity under applicable Rating Agency criteria; (e) the
Property or the Collateral or any part thereof becomes an asset in a voluntary
bankruptcy or other voluntary insolvency proceeding filed by Borrower or any of
its Affiliates; (f) Borrower or Mortgage Borrower voluntarily commences a
bankruptcy or other insolvency proceeding; or (g) Borrower, Mortgage Borrower,
Guarantor or any Affiliate or agent of (x) Borrower, (y) Mortgage Borrower or
(z) Guarantor has acted in concert with, colluded or conspired with any party to
cause the filing of any involuntary bankruptcy or other insolvency proceeding
against Borrower or Mortgage Borrower. Solely for purposes of Section 12.03(a),
(b) and (c) above, a mechanics lien shall not be deemed to be a violation of
Article 10 hereof.
 
Section 12.04  No Impairment.
 
Nothing contained in this Article 12 shall impair, release or otherwise
adversely affect: (a) any lien, assignment or security interest created by the
Loan Documents; (b) any indemnity, personal guaranty, master lease or similar
instrument now or hereafter made in connection with the Loan (including, without
limitation, the Environmental Indemnity and Guaranty); (c) Lender’s right to
name Borrower as a defendant in any foreclosure action or judicial sale under
the Pledge Agreement or other Loan Documents or in any action for specific
performance or otherwise to enable Lender to enforce obligations under the Loan
Documents or to realize upon Lender’s interest in any collateral given to Lender
as security for the Loan; or (d) Lender’s right to a judgment on the Note
against Borrower if necessary to enforce any guaranty or indemnity provided in
connection with the Note; provided, however, that any judgment obtained against
Borrower shall, except to the extent otherwise expressly provided in this
Article 12, be enforceable against Borrower only to the extent of Borrower’s
interest in the Collateral and other collateral securing payment of the Loan and
performance of Borrower’s obligations under the Loan Documents.

--------------------------------------------------------------------------------


 
Section 12.05  No Waiver of Certain Rights.
 
Nothing contained in this Article 12 shall be deemed a waiver of any right which
Lender may have under the Bankruptcy Code or applicable law to protect and
pursue its rights under the Loan Documents including, without limitation, its
rights under Sections 506(a) or any other provision of the Bankruptcy Code to
file a claim for the full amount of the Loan or to require that the collateral
continues to secure all of the indebtedness owing to Lender under Loan
Documents.
 
ARTICLE 13  
 


 
INDEMNIFICATION
 
Section 13.01  Indemnification Against Claims.
 
Borrower shall indemnify, defend, release and hold harmless Lender and each of
the other Indemnified Parties from and against any and all Losses directly or
indirectly arising out of, or in any way relating to, or as a result of (a) any
breach by Borrower of its obligations under, or any material misrepresentation
by Borrower contained in, this Agreement or the other Loan Documents; (b) the
use or intended use of the proceeds of the Loan; (c) any and all claims and
demands whatsoever which may be asserted against Lender by reason of any alleged
obligations or undertakings on its part to perform or discharge the lessor’s
agreements contained in any Lease; or (d) any claim, litigation, investigation
or proceeding commenced or threatened relating to any of the foregoing, whether
or not Indemnified Party is a party thereto; provided, however, any such
indemnity shall not apply to any Indemnified Party to the extent any such Losses
arise from Indemnified Party’s gross negligence or willful misconduct
(collectively, “Indemnified Claims”).
 
Section 13.02  Duty to Defend.
 
If an Indemnified Party claims indemnification under this Agreement, the
Indemnified Party shall promptly notify Borrower of the Indemnified Claim. After
notice by any Indemnified Party, Borrower shall defend such Indemnified Party
against such Indemnified Claim (if requested by any Indemnified Party, in the
name of the Indemnified Party) by attorneys and other professionals reasonably
approved, in writing, by the Indemnified Party. Notwithstanding the foregoing,
any Indemnified Party may, in its sole discretion and at the expense of
Borrower, engage its own attorneys and other professionals to defend or assist
it if such Indemnified Party determines that the defense as conducted by
Borrower is not proceeding or being conducted in a satisfactory manner or that a
conflict of interest exists between any of the parties represented by Borrower’s
counsel in such action or proceeding. Within five (5) business days of
Indemnified Party’s demand, Borrower shall pay or, in the sole discretion of the
Indemnified Party, reimburse, the Indemnified Party for the payment of
Indemnified Party’s costs and expenses (including, without limitation,
reasonable attorney fees, engineer fees, environmental consultant fees,
laboratory fees and other professionals in connection therewith) in connection
with the Indemnified Claim. Payment not made timely shall bear interest at the
Default Rate until paid in full and payment of such amounts shall be secured by
the Pledge Agreement and other collateral given to secure the Loan.

--------------------------------------------------------------------------------


 
ARTICLE 14  
 


 
SUBROGATION; NO USURY VIOLATIONS
 
Section 14.01  Subrogation.
 
If the Loan is used to pay, satisfy, discharge, extend or renew any indebtedness
secured by a pre-existing pledge or other Lien encumbering the Collateral, then
to the extent of funds so used, Lender shall automatically, and without further
action on its part, be subrogated to all rights, including lien priority, held
by the holder of the indebtedness secured by such prior Lien, whether or not the
prior Lien is released, and such former rights are not waived but rather are
continued in full force and effect in favor of Lender and are merged with the
Liens created in favor of Lender as security for payment of the Loan and
performance of the Obligations.
 
Section 14.02  No Usury.
 
At no time is Borrower required to pay interest on the Loan or on any other
payment due hereunder or under any of the other Loan Documents (or to make any
other payment deemed by law or by a court of competent jurisdiction to be
interest) at a rate which would subject Lender either to civil or criminal
liability as a result of being in excess of the maximum interest rate which
Borrower is permitted by applicable law to pay. If interest (or such other
amount deemed to be interest) paid or payable by Borrower is deemed to exceed
such maximum rate, then the amount to be paid immediately shall be reduced to
such maximum rate and thereafter computed at such maximum rate. All previous
payments in excess of such maximum rate shall be deemed to have been payments of
principal (in inverse order of maturity) and not on account of interest due
hereunder. For purposes of determining whether any applicable usury law has been
violated, all payments deemed by law or a court of competent jurisdiction to be
interest shall, to the extent permitted by applicable law, be deemed to be
amortized, prorated, allocated and spread over the full term of the Loan in such
manner so that interest is computed at a rate throughout the full term of the
Loan which does not exceed the maximum lawful rate of interest.
 
ARTICLE 15  
 


 
SALE OR SECURITIZATION OF LOAN
 
Section 15.01  Splitting the Note.
 
Lender has the right from time to time to sever the Note into one or more
separate promissory notes in such denominations as Lender determines in its sole
discretion, which promissory notes may be included in separate sales or
securitizations undertaken by Lender. In conjunction with any such action,
Lender may redefine the interest rate; provided, however, that the initial
weighted average of the interest rates contained in the severed promissory notes
taken in the aggregate shall equal the Applicable Interest Rate. Subject to the
foregoing, each severed promissory note, and the Loan evidenced thereby, shall
be upon all of the terms and provisions contained in this Agreement and the Loan
Documents which continue in full force and effect, except that Lender may
allocate specific collateral given for the Loan as security for performance of
specific promissory notes, in each case with or without cross default
provisions. Borrower, at Lender’s expense, agrees to cooperate with all
reasonable requests of Lender to accomplish the foregoing, including, without
limitation, execution and prompt delivery to Lender of a severance agreement and
such other documents as Lender shall reasonably require; Borrower’s failure to
deliver any of the documents requested by Lender hereunder for a period of ten
(10) business days after such notice by Lender shall, at Lender’s option,
constitute an Event of Default hereunder.

--------------------------------------------------------------------------------


 
Section 15.02  Reallocation of Loan Amounts and Modification of Interest Rates.
 
Lender, at its sole cost and expense, without in any way limiting Lender’s other
rights hereunder, in its sole and absolute discretion, shall have the right at
any time prior to Securitization (A) to reallocate the amount of the Loan and
the Mortgage Loan and/or (B) to establish different interest rates for each of
the Loan and the Mezzanine Loan, provided that (i) the aggregate principal
amount of the Loan and the Mortgage Loan immediately following such reallocation
or modification, as applicable, shall equal the outstanding aggregate principal
balance of the Loan and the Mortgage Loan immediately prior to such reallocation
or modification, as applicable, and (ii) the weighted average interest rate of
the Loan and the Mortgage Loan immediately following such reallocation or
modification, as applicable, shall equal the weighted average interest rate
which was applicable to the Loan and the Mortgage Loan immediately prior to such
reallocation or modification, as applicable. Borrower, at no material expense to
Borrower, agrees to cooperate with all reasonable requests of Lender to
accomplish the foregoing, including, without limitation, execution and prompt
delivery to Lender of such documents as Lender and any Rating Agency shall
reasonably require. Borrower’s failure to deliver any of the documents requested
by Lender hereunder for a period of ten (10) business days after such notice by
Lender shall, at Lender’s option, constitute an Event of Default hereunder.
 
Section 15.03  Lender’s Rights to Sell or Securitize.
 
Borrower acknowledges that Lender, and each successor to Lender’s interest, may
(without prior notice to Borrower or Borrower’s prior consent), sell or grant
participations in the Loan (or any part thereof), sell or subcontract the
servicing rights related to the Loan, Securitize the Loan or include the Loan as
part of a Securitization and, in connection therewith, assign Lender’s rights
hereunder to a securitization trustee. Borrower agrees to cooperate with all
reasonable requests of Lender in connection with any of the foregoing including,
without limitation, executing any financing statements or other documents deemed
necessary by Lender or its transferee to create, perfect or preserve the rights
and interest to be acquired by such transferee, provide any updated financial
information with appropriate verification through auditors letters, revised
organizational documents (provided such revisions do not effect distributions or
other economic terms) and counsel opinions satisfactory to the Rating Agencies,
execute amendments to the Loan Documents (subject to the limitations set forth
in Section 15.01 above), and review information contained in a preliminary or
final private placement memorandum, prospectus, prospectus supplements or other
disclosure document and such other information about Borrower, Mortgage
Borrower, Guarantor or the Property as Lender may require for Lender’s offering
materials.
 
Section 15.04  Dissemination of Information.
 
Borrower acknowledges that Lender may provide to third parties with an existing
or prospective interest in the servicing, enforcement, evaluation, performance,
ownership, purchase, participation or Securitization of the Loan, including,
without limitation, any Rating Agency and any entity maintaining databases on
the underwriting and performance of commercial mortgage loans, any and all
information which Lender now has or may hereafter acquire relating to the Loan,
the Property, Borrower, Mortgage Borrower or Guarantor, as Lender determines
necessary or desirable and that such information may be included in disclosure
documents (the “Disclosure Documents”) in connection with a Securitization or
syndication of participation interests, including, without limitation, a
prospectus, prospectus supplement, offering memorandum, private placement
memorandum or similar document and also may be included in filing with the
Securities and Exchange Commission pursuant to the Securities Act or the
Securities Exchange Act. To the fullest extent permitted under applicable law,
Borrower irrevocably waives all rights, if any, to prohibit such disclosure,
including, without limitation, any right of privacy.

--------------------------------------------------------------------------------


 
Section 15.05  Securitization Indemnification.
 
(a)   Borrower and Guarantor agree to provide in connection with each Disclosure
Document, an indemnification certificate: (a) certifying that any and all
financial and similar information provided at any time by Borrower, Mortgage
Borrower or Guarantor with respect to any of them or the Property (the “Provided
Information”) included within the sections of the Disclosure Document entitled
“Special Considerations,”“Risk Factors,”“Certain Legal Aspects of the Mortgage
Loan,”“Description of the Mortgage Loan and Mortgaged Property,”“Description of
the Mortgages,”“The Manager,” and/or “The Borrower,” and all sections relating
specifically to Borrower, Mortgage Borrower, Guarantor, their respective
Affiliates, the Loan, the Loan Documents, the Collateral and the Property, and
that, to the best of such indemnitor’s knowledge, such sections (and any other
sections reasonably requested) (to the extent such information relates to or
includes any Provided Information (the “Covered Disclosure Information”)) do not
contain any untrue statement of a material fact with respect to Borrower,
Guarantor, their respective Affiliates, the Loan, the Loan Documents and the
Property; (b) indemnifying Lender (and for purposes of this Section 15.05,
Lender shall include its officers and directors) and the Affiliate of Lender
that (i) has filed the registration statement, if any, relating to the
Securitization and/or (ii) which is acting as issuer, depositor, sponsor and/or
a similar capacity with respect to the Securitization (any Person described in
(i) or (ii), an “Issuer Person”), and each director and officer of any Issuer
Person, and each Person or entity who controls any Issuer Person within the
meaning of Section 15 of the Securities Act or Section 20 of the Securities
Exchange Act (collectively, “Issuer Group”), and each Person which is acting as
an underwriter, manager, placement agent, initial purchaser or similar capacity
with respect to the Securitization, each of its directors and officers and each
Person who controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act which is acting as
an underwriter, manager, placement agent, initial purchaser or similar capacity
with respect to the Securitization, each of its directors and officers and each
Person who controls any such Person within the meaning of Section 15 of the
Securities Act and Section 20 of the Securities Exchange Act (collectively,
“Underwriter Group”) for any Losses to which Lender, the Issuer Group or the
Underwriter Group may become subject insofar as the Losses arise out of or are
based upon any untrue statement of any material fact contained in the Covered
Disclosure Information or arise out of or are based upon the omission or alleged
omission to state in the Covered Disclosure Information a material fact required
to be stated in such sections necessary in order to make the statements in such
sections or in light of the circumstances under which they were made, not
misleading (collectively, “Securities Liabilities”); and (c) agreeing to
reimburse Lender, the Issuer Group and the Underwriter Group for any legal or
other expenses reasonably incurred by Lender, the Issuer Group and the
Underwriter Group in investigating or defending the Securities Liabilities;
provided, however, that indemnitor will be liable under clauses (b) or (c) above
only to the extent that such Securities Liabilities arise out of, or are based
upon, any such untrue statement made therein in reliance upon, and in conformity
with, information furnished to Lender or any member of the Issuer Group or
Underwriter Group by or on behalf of Borrower or Guarantor in connection with
the preparation of the Disclosure Documents or in connection with the
underwriting of the Loan, including, without limitation, financial statements of
Borrower, Mortgage Borrower or Guarantor, and operating statements, rent rolls,
environmental site assessment reports and property condition reports with
respect to the Property. This indemnity is in addition to any liability which
Borrower may otherwise have and shall be effective whether or not an
indemnification certificate described in (a) above is provided and shall be
applicable based on information previously provided by or on behalf of Borrower
or Guarantor if the indemnification certificate is not provided.

--------------------------------------------------------------------------------


 
ARTICLE 16  
 


 
BORROWER’S FURTHER ACTS AND ASSURANCES;
 
PAYMENT OF SECURITY; RECORDING CHARGES
 
Section 16.01  Further Acts.
 
Borrower, at Borrower’s expense, agrees to take such further actions and execute
such further documents as Lender reasonably may request to carry out the intent
of the Loan Documents or to establish and protect the rights and remedies
created or intended to be created in favor of Lender under the Loan Documents or
to protect the value of the Collateral and Lender’s security interest or liens
therein. Borrower agrees to pay all filing, registration or recording fees or
taxes, and all expenses incident to the preparation, execution, acknowledgment,
or filing/recording of the financing statements or any such instrument of
further assurance, except where prohibited by law so to do.
 
Section 16.02  Replacement Documents.
 
Upon receipt of an affidavit from an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record, and, in the case of any such mutilation, upon surrender and
cancellation of such document, Borrower will issue a replacement original in
lieu thereof in the same original principal amount and otherwise on the same
terms and conditions as the original.
 
Section 16.03  Borrower Estoppel Certificates.
 
(a)  Borrower Information. Borrower, within fifteen (15) days after Lender’s
written request, but not more frequently than twice annually, shall furnish to
Lender or Lender’s designee a statement, duly acknowledged and certified by a
Responsible Officer, setting forth: (i) the Maximum Loan Amount and the amount
of principal advanced as of the certificate date; (ii) the unpaid principal
amount of the Loan; (iii) the calculation of the rate of interest accruing on
the Loan, including the then Applicable Interest Rate; (iv) the Payment Due
Date, the Maturity Date, any unexercised rights to extend the Maturity Date and
any exercised extension of the Maturity Date, if any; (v) the date installments
of interest and/or principal were last paid; (vi) that, except as provided in
such statement, no defaults or events exists which would be an Event of Default
with the giving of any applicable notice or the expiration of any applicable
grace or cure period or both; (vii) that the Loan Documents are valid, legal and
binding obligations and have not been modified or, if modified, giving the
particulars of such modification; and (viii) whether any offsets or defenses
exist against Borrower’s obligation to pay the Loan and perform the Obligations
and, if any are alleged to exist, a detailed description thereof.

--------------------------------------------------------------------------------


 
(b)  Tenant Estoppels. Borrower shall cause Mortgage Borrower to use
commercially reasonable efforts to deliver to Lender (provided no Event of
Default exists, not more than two (2) times in any twelve (12) month period),
promptly upon Lender’s written request (but in any event no later than
fifteen (15) business days following Lender’s request), duly executed estoppel
certificates from tenants identified by Lender attesting to such facts regarding
a tenant’s non-residential Lease as Lender may require, including, without
limitation: (i) that the Lease is in full force and effect with no defaults
thereunder on the part of any party, and no event exists that would be an event
of default thereunder with giving of any applicable notice or the expiration of
any applicable grace or cure period or both; (ii) that none of the Rents have
been paid more than one month in advance, except as a security deposit; and
(iii) that the tenant claims no defense or offset against the full and timely
performance of its obligations under the Lease.
 
(c)  Lender Statement of Loan Information. After written request by Borrower not
more than twice annually, Lender shall furnish Borrower a statement setting
forth: (i) the original Maximum Loan Amount and the amount of principal advanced
by Lender as of the certificate date; (ii) the unpaid principal amount of the
Loan; (iii) the rate of interest accruing on the Loan, including the then
Applicable Interest Rate; and (iv) the balance of amounts held in the Reserve
Accounts, if any.
 
Section 16.04  Recording Costs.
 
Borrower will pay all transfer taxes, filing, registration, recording or similar
fees, and all expenses incident to the preparation, execution, acknowledgment,
recording, filing and/or release or discharge of the Note, the Pledge Agreement,
the financing statements and each of the other Loan Documents, and all
modifications, extensions, consolidations, or restatements of the same, except
where prohibited by law so to do.
 
Section 16.05  Intentionally Deleted
 
.
 
Section 16.06  Certain Additional Rights of Lender (VCOC).
 
Notwithstanding anything to the contrary which may be contained in this
Agreement, Lender shall have:
 
(a)  the right, in accordance with the terms of this Agreement (i) to consult
with and advise Borrower regarding the business operation of the Property, and
the financial and other conditions of Borrower or the Property, with Borrower’s
officers, employees, directors and managers, (ii) to discuss with Borrower any
significant business issues involved in negotiating a plan of reorganization for
Borrower, including Borrower’s proposed reorganization plans and operating plans
for proceeding following such plan of reorganization coming into effect, and
(iii) to request from Borrower such forecasts, projections and other financial
and business data as Lender may deem reasonably appropriate; provided, however,
that such consultations shall not include discussions of environmental
compliance programs or disposal of hazardous substances and not result in any
change in Borrower’s course of action. Consultation meetings should occur on a
regular basis (no less frequently than quarterly) with Lender having the right
to call special meeting at any reasonable time;
 
(b)  the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any time upon reasonable notice;
 

--------------------------------------------------------------------------------


(c)  the right, in accordance with the terms of this Agreement, to receive
monthly, quarterly and year-end financial reports, including balance sheets,
statements of income, shareholders’ equity and cash flow, a management report
and schedules of outstanding indebtedness; provided, however, that if Lender or
any other party entitled to receive the aforementioned financial reporting
materials does not receive the requested materials as provided herein, Lender or
such other requesting party shall first request such materials from the servicer
of the Loan and, if the servicer does not deliver to Lender or such other
requesting party the requested materials, then the Person(s) permitted to act
under this Section 16.07 shall be entitled to request such information directly
from Borrower.
 
(d)  The rights described in this Section 16.07 may be exercised by any Person
which owns (i) directly or indirectly, substantially all of the interests in
Lender, (ii) a participation interest in the Loan or (iii) directly or
indirectly, substantially all of the interests in the holder of any such
participation interest (it being intended that any such Person described in
clauses (i), (ii) and (iii) of this sentence is intended to be a third party
beneficiary of the rights granted under this Section 16.07, with the direct
right to enforce such rights against Borrower, notwithstanding any provisions of
this Agreement to the contrary).
 
ARTICLE 17  
 


 
LENDER CONSENT
 
Section 17.01  No Joint Venture; No Third Party Beneficiaries.
 
Borrower and Lender intend that the relationships created hereunder and under
each of the other Loan Documents are solely those of Borrower and lender.
Nothing herein or in any of the other Loan Documents is intended to create, nor
shall it be construed as creating anything but a debtor-creditor relationship
between Borrower and Lender nor shall they be deemed to confer on anyone other
than Lender, and its successors and assigns, any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein.
 
Section 17.02  Lender Approval.
 
Wherever pursuant to a Loan Document (a) Lender exercises any right to approve
or disapprove or to grant or withhold consent; (b) any arrangement or term is to
be satisfactory to Lender; (c) a waiver is requested from Lender, or (d) any
other decision is to be made by Lender, all shall be made in Lender’s sole
discretion, unless expressly provided otherwise in such Loan Document. By
approving or granting consent, accepting performance from Borrower, or releasing
funds from a Reserve Account, Lender shall not be deemed to have warranted or
affirmed the sufficiency, completeness, legality or effectiveness of the subject
matter or of Borrower’s compliance with Requirements of Laws. Notwithstanding
any provision under the Loan Documents which provide Lender the opportunity to
approve or disapprove any action or decision by Borrower, Lender is not
undertaking the performance of any obligation of Borrower under any of the Loan
Documents or any of the other documents and agreements in connection with this
transaction (including, without limitation, the Leases, if any).
 
Section 17.03  Performance at Borrower’s Expense.
 
Borrower acknowledges and agrees that in connection with each request by
Borrower to: (a) modify or waive any provision of the Loan Documents; or
(b) obtain Lender’s approval or consent whenever required by the Loan Documents
including, without limitation, review of a Transfer request, Lender reserves the
right to collect a review or processing fee from Borrower based on a reasonable
estimate of the administrative costs which Lender will incur to connection
therewith. Borrower agrees to pay such fee along with all reasonable legal fees
and expenses incurred by Lender and the fees required for a Rating Confirmation
or approval from the trustee if the Loan has been Securitized, as applicable,
irrespective of whether the matter is approved, denied or withdrawn. Any amounts
payable by Borrower hereunder, shall be deemed a part of the Loan, shall be
secured by this Agreement and shall bear interest at the Default Rate if not
fully paid within ten (10) days of written demand for payment.

--------------------------------------------------------------------------------


 
ARTICLE 18  
 


 
MISCELLANEOUS PROVISIONS
 
Section 18.01  Notices.
 
All notices and other communications under this Agreement are to be in writing
and addressed to each party as set forth below. Default or demand notices shall
be deemed to have been duly given upon the earlier of: (a) actual receipt; or
(b) upon attempted delivery after having been timely deposited for overnight
delivery, fee prepaid, with a reputable overnight courier service, having a
reliable tracking system, or after having been deposited in any post office or
mail depository regularly maintained by the U.S. Postal Service and sent by
certified mail, postage prepaid, return receipt requested, and in the case of
clause (b) irrespective of whether delivery is accepted. A new address for
notice may be established by written notice to the other; provided, however,
that no change of address will be effective until written notice thereof
actually is received by the party to whom such address change is sent. Notice to
outside counsel or parties other than the named Borrower and Lender, now or
hereafter designated by a party as entitled to notice, are for convenience only
and are not required for notice to a party to be effective in accordance with
this section. Notice addresses are as follows:
 
Address for Lender:
 


 
Barclays Capital Real Estate Inc.
 
200 Park Avenue
 
New York, NY 10166
 
Attn.: Lori Rung/CMBS Servicing
 
Fax: (212) 412-2496
 
and
 


 
Cadwalader, Wickersham & Taft LLP
 
One World Financial Center
 
New York, New York 10281
 
Attention: Fredric L. Altschuler, Esq.
 
Facsimile No.: (212) 504-6666
 
Address for Borrower:

--------------------------------------------------------------------------------


 


 
c/o CNL Hospitality Partners, LP
 
450 South Orange Avenue, 12th Floor
 
Orlando, FL 32801
 
Attention: Office of General Counsel
 
Facsimile No.: (407) 650-1085
 
and
 
Lowndes, Drosdick, Doster, Kantor & Reed, PA
 
450 South Orange Avenue, Suite 800
 
Orlando, FL 32801
 
Attn: Richard J. Fildes, Esq.
 
Facsimile No.: (407) 843-4444
 
and with a copy to:
 

   
Marriott International, Inc.

 
10400 Fernwood Road
 
Bethesda, MD 20817
 
Attn: General Counsel
 
Facsimile No.: (301) 380-6727
 
and with a copy to:
 

   
Arent Fox PLLC

 
1050 Connecticut Avenue, NW
 
Washington, DC 20036
 
Attention: Gerald L. Mitchell, Esq.
 
Telecopy: (202) 857-6395
 
Section 18.02  Entire Agreement; Modifications; Time of Essence.
 
This Agreement, together with the other Loan Documents, contain the entire
agreement between Borrower and Lender relating to the Loan and supersede and
replace all prior discussions, representations, communications and agreements
(oral or written). If any documents relating to the Loan are in conflict, the
Note shall control over this Agreement, and this Agreement shall control over
all of the other documents. No Loan Document shall be modified, supplemented or
terminated, nor any provision thereof waived, except by a written instrument
signed by the party against whom enforcement thereof is sought, and then only to
the extent expressly set forth in such writing. Time is of the essence with
respect to all of Borrower’s obligations under the Loan Documents.
 
Section 18.03  Binding Effect; Joint and Several Obligations.
 
This Agreement and each of the other Loan Documents shall be binding upon and
inure to the benefit of Borrower and Lender and their respective successors and
assigns, whether by voluntary action of the parties or by operation of law. (The
foregoing does not modify any conditions regulating Transfers.) If Borrower
consists of more than one party, each shall be jointly and severally liable to
perform the obligations of Borrower under the Loan Documents.

--------------------------------------------------------------------------------


 
Section 18.04  Duplicate Originals; Counterparts.
 
This Agreement and each of the other Loan Documents may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original. This Agreement and each of the other Loan Documents (and each
duplicate original) also may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together constitute a fully
executed agreement even though all signatures do not appear on the same
document.
 
Section 18.05  Unenforceable Provisions.
 
Any provision of this Agreement or any other Loan Documents which is determined
by a court of competent jurisdiction or government body to be invalid,
unenforceable or illegal shall be ineffective only to the extent of such holding
and shall not affect the validity, enforceability or legality of any other
provision, nor shall such determination apply in any circumstance or to any
party not controlled by such determination.
 
Section 18.06  Governing Law.
 
THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS), EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS (OTHER THAN WITH RESPECT TO
LIENS AND SECURITY INTERESTS IN PROPERTY WHOSE PERFECTION AND PRIORITY IS
COVERED BY ARTICLE 9 OF THE UCC (INCLUDING, WITHOUT LIMITATION, THE LOCKBOX
ACCOUNT, THE MARRIOTT FF&E RESERVE ACCOUNT, THE MEZZANINE CASH MANAGEMENT
ACCOUNT AND THE RESERVE ACCOUNTS) WHICH SHALL BE GOVERNED BY THE LAW OF THE
JURISDICTION APPLICABLE THERETO IN ACCORDANCE WITH SECTIONS 9-301 THROUGH 9-307
OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK) SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER AND
LENDER EACH HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
EXCEPT AS SPECIFICALLY SET FORTH ABOVE.

--------------------------------------------------------------------------------


 
Section 18.07  Consent to Jurisdiction.
 
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.


BORROWER DOES HEREBY DESIGNATE AND APPOINT:
 
RICHARD J. FILDES, ESQ.
LOWNDES, DROSDICK, DOSTER, KANTOR & REED, PA
450 SOUTH ORANGE AVENUE, SUITE 800
ORLANDO, FL 32801
 
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS, AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN, SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK OR ORLANDO, FLORIDA, AS APPLICABLE
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR ORLANDO,
FLORIDA, AS APPLICABLE, OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
 
Section 18.08  WAIVER OF TRIAL BY JURY.
 
BORROWER AND LENDER EACH WAIVE THEIR RESPECTIVE RIGHT, TO THE FULLEST EXTENT
PERMITTED BY LAW, AND AGREE NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY
ISSUE ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER.

--------------------------------------------------------------------------------


 
Section 18.09  Reinstatement.
 
This Agreement and each other Loan Document shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Debt or any part thereof, is, pursuant to applicable law, rescinded or reduced
in amount, or must otherwise be restored or returned by Borrower, whether as a
“voidable preference,”“fraudulent conveyance,” or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Debt shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
 
Section 18.10  Acknowledgments
 
. Borrower hereby acknowledges that:
 
(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement, the Note and the other Loan Documents;
 
(b)  Lender does not have any fiduciary relationship to Borrower, and the
relationship between Lender and Borrower is solely that of debtor and creditor;
and
 
(c)  no joint venture exists between Lender and Borrower.
 
Section 18.11  Certain Additional Rights of Lender.
 
Notwithstanding anything to the contrary which may be contained in this
Agreement, Lender shall have:
 
(a)  the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower, provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times;
 
(b)  the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any time upon reasonable notice;
 
(c)  the right, in accordance with the terms of this Agreement, to receive
monthly, quarterly and year-end financial reports, including balance sheets,
statements of income, shareholder’s equity and cash flow, a management report
and schedules of outstanding indebtedness;
 
(d)  the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to restrict financing to be obtained in
connection with future property transactions, refinancing of any acquisition
financings, and unsecured debt;
 
(e)  the right, without restricting any other right of Lender under this
Agreement (including any similar right), to restrict, upon the occurrence of a
material Event of Default, Borrower’s payments of management consulting,
director or similar fees to affiliates of Borrower (or their personnel);
 
(f)  the right, to the extent of Lender’s right under Section 9.11(a)(v) under
this Agreement, to approve any operating budget and/or capital expenditures of
Borrower that (i) vary by more than fifteen percent (15%) from the expenses set
forth in the related approved operating budget and/or approved capital plan for
the immediately preceding fiscal year or (ii) when added to all prior operating
and capital expenditures for the year, exceed fifteen percent (15%) of aggregate
budgeted operating and capital expenditures set forth in the related approved
operating budget and/or approved capital plan for the immediately preceding
fiscal year;

--------------------------------------------------------------------------------


 
(g)  the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day-to-day operation of the Property);
 
(h)  the right, without restricting any other rights of Lender under this
Agreement (including any similar right), in the event of certain material Events
of Default, to vote the owners’ interests in Borrower pursuant to irrevocable
proxies granted, at the request of Lender in advance for this purpose;
 
(i)  Intentionally Deleted; and
 
(j)  the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to restrict the transfer of voting
interests in Borrower held by its members, and the right to restrict the
transfer of interests in such members, except for any Transfer that is
specifically permitted pursuant to Article 10 hereof.
 
The rights described above may be exercised by any entity which owns and
controls, directly or indirectly, substantially all of the interests in Lender.
 
[Remainder of page is blank;signatures appear on next page.]



- -


--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, Lender and Borrower hereby sign and deliver this Agreement
as of the date first set forth above.
 
 

   
 BORROWER:
 
           DRR SENIOR MEZZ, LLC, a  
   
   Delaware limited liability company
    By:   /s/ John X. Brady  

--------------------------------------------------------------------------------

Name: John X. Brady   Title: Vice President

                   Borrower's State Identification Number: 3958985
                    Borrower's Tax Identification Number: 27-0122101
 
 
 
 
 





--------------------------------------------------------------------------------





       
  LENDER:
 
 
   
 
 BARCLAYS CAPITAL REAL ESTATE INC.,
 a Delaware corporation
 
  By:   /s/ Haejin Baek  

--------------------------------------------------------------------------------

Name:Haejin Baek   Title: VP






--------------------------------------------------------------------------------




 
EXHIBIT A
 
COMPLIANCE CERTIFICATE FORM
 
COMPLIANCE CERTIFICATE
 
Borrower Name:
 
DRR SENIOR MEZZ, LLC, a Delaware limited liability company
 
Property Address:
 
Loan Number:
 
Borrower is providing this Compliance Certificate in accordance with the terms
of the Loan Agreement dated as of ________ __, 2005 (“Loan Agreement”) executed
between Borrower and Barclays Capital Real Estate Inc. (“Lender”). Capitalized
terms used in this Compliance Certificate and not specifically defined herein
have the meaning provided in the Loan Agreement.
 
This Compliance Certificate covers the period from ______________, 200_ through
_____________, 200__ , inclusive (“Covered Period”).
 
  Borrower hereby represents, warrants and certifies to Lender that, as of the
date hereof (or such other date as may be specified below), and unless otherwise
provided on Schedule A hereto:
 
1.  No Event of Default has occurred and is continuing, and no event or
condition exists that would be an Event of Default if notice had been given or
applicable grace/cure periods had expired (or both).
 
2.  The following financial statements of Borrower (“Financial Statements”)
attached hereto are true, accurate and complete reports of the period covered
thereby:
 
[___] [monthly][quarterly][year-to-date] operating statement for the Property
 
[___] [monthly][quarterly][year-to-date] balance statement
 
[___] [monthly][quarterly][year-to-date] changes in financial position
 
[___] [monthly][quarterly][year-to-date] profit/loss statement
 
3.  No Transfer has occurred in violation of the Loan Agreement. If any change
has occurred in Borrower’s Organization Chart, a new Organization Chart is
attached hereto.
 
4.  To Borrower’s knowledge, no event of default currently exists under any
Lease (other than Permitted Leases), and no event or condition exists that would
be an event of default under a Lease (other than Permitted Leases) if notice had
been given or applicable grace/cure periods had expired (or both).
 
5.  No event or condition exists which, in Borrower’s reasonable judgment, could
have Material Adverse Effect.
 
6.  No change has occurred with respect to any Property Management Contract. To
Borrower’s knowledge, no event of default currently exists under any Property
Management Contract, and no event or condition exists that would be an event of
default under any Property Management Contract if notice had been given or
applicable grace/cure periods had expired (or both).
 
7.  Borrower has not received notice that any insurance policy is to be
cancelled, not renewed, materially modified or existing coverage excluded.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 


--------------------------------------------------------------------------------



 
BY SIGNING BELOW, Borrower certifies that (a) all information provided in this
Compliance Certificate is true, accurate and correct in all material respects
and does not omit any material fact that would make any statement false or
misleading and (b) the undersigned representative is duly authorized to sign
this Compliance Certificate on Borrower’s behalf.
 

Date:    

           
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Name:   Title 

 

 
 


--------------------------------------------------------------------------------




 
EXHIBIT B
 
PREPAYMENT PERCENTAGES
 


 
IF PREPAID AFTER THE FOLLOWING PAYMENT DUE DATE:
 
BUT BEFORE THE FOLLOWING PAYMENT DUE DATE:
 
PERCENTAGE (DECLINING SCHEDULE FROM 1.0% TO 0%) 
 
13th Payment Due Date
 
14th Payment Due Date
 
1.00%
 
14th Payment Due Date
 
15th Payment Due Date
 
0.83%
 
15th Payment Due Date
 
16th Payment Due Date
 
0.67%
 
16th Payment Due Date
 
17th Payment Due Date
 
0.50%
 
17th Payment Due Date
 
18th Payment Due Date
 
0.33%
 
18th Payment Due Date
 
19th Payment Due Date
 
0.17%
 
19th Payment Due Date
 
20th Payment Due Date
 
0.00%

 


 


 



 


--------------------------------------------------------------------------------




 
EXHIBIT C
 
ORGANIZATIONAL CHART
 
[See Attached]
 



 


--------------------------------------------------------------------------------




 
EXHIBIT D
 
RENT ROLL
 
[See Attached]



 


--------------------------------------------------------------------------------




 
EXHIBIT E
 
CERTIFICATE OF EXECUTIVE OFFICER
 
OF BORROWER
 
  The undersigned, the ___________ of _______________, a Delaware limited
liability company (the “Borrower”), hereby certifies to BARCLAYS CAPITAL REAL
ESTATE INC., a Delaware corporation (together with its successors and assigns
“Lender”) that from the date of its formation on ___________, to the date of
this certificate (this “Certificate”), Borrower:
 
1.  is and always has been duly formed, validly existing, and in good standing
in the state of its formation, in the State where the Property is located and in
all other jurisdictions where it is qualified to do business;
 
2.  has no judgments or liens of any nature against it except for tax liens not
yet due;
 
3.  is in compliance with all laws, regulations, and orders applicable to it and
has received all permits necessary for it to operate;
 
4.  is not aware of any pending or threatened litigation;
 
5.  is not involved in any dispute with any taxing authority;
 
6.  has paid all taxes which it owes;
 
7.  has never owned any property other than the Collateral and personal property
necessary or incidental to its ownership or operation of the Collateral and has
never engaged in any business other than the ownership and operation of the
Collateral;
 
8.  is not now, nor has ever been, party to any lawsuit, arbitration, summons,
or legal proceeding, except the matters disclosed on Schedule I attached hereto,
none of which matters (i) are still pending or (ii) resulted in a decision,
order or judgment that has not been paid in full or otherwise fully satisfied in
all respects;
 
9.  has provided Lender with complete financial statements that reflect a fair
and accurate view of Borrower's financial condition;
 
10.  has received from Mortgage Borrower a phase 1 (and if recommended therein,
a phase 2) of the Property, which did not disclose any environmental
noncompliance or contamination with respect to the Property or disclose any fact
or condition that would constitute or cause a breach under any environmental
representation, warranty, covenant or other provision contained in the Loan
Agreement or any of the other Loan Documents;
 
11.  has no material contingent or actual obligations not related to the
Property; and
 
12.  has materially complied with the separateness covenants referred to in the
Non-consolidation Opinion. “Non-consolidation Opinion” means, collectively
(a) that certain non-consolidation opinion delivered to Lender by
_______________ dated of even date with the Loan Agreement, and (b) that certain
non-consolidation opinion delivered to Lender by _______________ dated of even
date with the Loan Agreement.
 
Capitalized terms used in this Certificate but not otherwise defined shall have
the respective meanings assigned to them in the Loan Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 


--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned has hereunto set his hand this __ day of
__________, 2005.
 


 

           
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Name:   Title: 

 



 


--------------------------------------------------------------------------------




 
EXHIBIT F
 
EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES
 
None.



 


--------------------------------------------------------------------------------




 
EXHIBIT G
 
LIQUIDITY FACILITY DOCUMENTS
 
Note: All documents listed below are dated as of June 15, 2005, unless otherwise
indicated.
 



1.  
Loan Agreement (Liquidity Facility), between DRRP and Marriott.




2.  
Promissory Note (Liquidity Facility), in the original principal amount of
$7,802,281.79, made by DRRP in favor of Marriott.




3.  
Assignment of Membership Interests and Security Agreement (Interests in DRR
Junior Mezz, LLC), by DRRP in favor of Marriott.




4.  
Assignment of Membership Interests and Security Agreement (Interests in DRR
Senior Mezz, LLC) by Parent to and in favor of Marriott.




5.  
Termination and Release Agreement by and between DRRP and Drawbridge Special
Opportunities Fund LP.




6.  
Termination and Release Agreement by and between DRRP and Marriott.




7.  
UCC-1 Financing Statement naming DRRP, as debtor, and Marriott, as secured
party, to be filed with the Secretary of State of the State of Delaware.




8.  
UCC-1 Financing Statement naming Parent, as debtor, and Marriott, as secured
party, to be filed with the Secretary of State of the State of Delaware.



 

